









PURCHASE AND SALE AGREEMENT


by and among


WASHREIT BRADLEE SHOPPING CENTER LLC,
a Delaware limited liability company,
as Bradlee Seller,

WASHREIT SHOPPES AT FOXCHASE LLC,
a Delaware limited liability company,
as Foxchase Seller,

WRIT GATEWAY OVERLOOK LLC,
a Delaware limited liability company,
as Gateway Seller,


WRIT OLNEY VILLAGE CENTER LLC,
a Delaware limited liability company,
as Olney Seller,


WASHREIT WHEATON PARK SHOPPING CENTER LLC,
a Delaware limited liability company,
as Wheaton Seller


and
GLOBAL RETAIL INVESTORS, LLC,
a Delaware limited liability company, as Buyer


* * * * * *

Date: June 26, 2019


PROPERTIES:


Bradlee Shopping Center - 3600 King Street, Alexandria, VA 22302
Shoppes at Foxchase - 4500-4600 Duke Street, Alexandria, VA 22304
Gateway Overlook - Little Patuxent Pkwy/Rte 175 & Waterloo Rd/Rte 108, Columbia,
MD 21075
Olney Village Shopping Center - 18100 - 18330 Village Center Drive, Olney, MD
20832
Wheaton Park Shopping Center - Georgia Avenue and Shorefield Road, Wheaton, MD
20902







--------------------------------------------------------------------------------









TABLE OF CONTENTS


ARTICLE 1 – SALE OF PROPERTY
- 1 -
 
1.1
Real Property
- 1 -
 
1.2
Personal Property
- 1 -
 
1.3
Other Property Rights
- 1 -
 
1.4
Individual Properties
- 2 -
 
1.5
Seller Relationships.
- 2 -
 
1.6
“All or Nothing Basis”.
- 2 -
ARTICLE 2 – PURCHASE PRICE
- 2 -
 
2.1
Earnest Money Deposit; Payment of Deposit
- 3 -
 
2.2
Cash at Closing
- 3 -
 
2.3
Independent Consideration
- 3 -
 
2.4
Allocation of Purchase Price
- 3 -
ARTICLE 3 – TITLE MATTERS
- 3 -
 
3.1
Title to Real Property
- 3 -
 
3.2
Title Defects
- 4 -
 
3.3
Additional Title Objections
- 5 -
 
3.4
Title Insurance
- 6 -
ARTICLE 4 – BUYER’S DUE DILIGENCE
- 6 -
 
4.1
Buyer’s Due Diligence
- 6 -
 
4.2
As-Is Sale
- 10 -
ARTICLE 5 – ADJUSTMENTS AND PRORATIONS
- 10 -
 
5.1
Lease Rentals and Expenses
- 10 -
 
5.2
Real Estate and Personal Property Taxes
- 11 -
 
5.3
Other Property Operating Expenses
- 12 -
 
5.4
Closing Costs
- 12 -
 
5.5
Security Deposits
- 13 -
 
5.6
Leasing Commissions and Tenant Improvements.
- 13 -
 
5.7
Apportionment Credit
- 13 -
 
5.8
Post-Closing Adjustment
- 13 -





-i-

--------------------------------------------------------------------------------




 
5.9
Customary Prorations.
- 14 -
 
5.10
Survival of Provisions
- 14 -
ARTICLE 6 – CLOSING
- 15 -
 
6.1
Closing Date
- 15 -
 
6.2
Title Transfer and Payment of Purchase Price
- 15 -
 
6.3
Seller’s Closing Deliveries
- 15 -
 
6.4
Buyer Closing Deliveries
- 18 -
 
6.5
Delivery of Deed
- 18 -
ARTICLE 7 – CONDITIONS TO CLOSING
- 18 -
 
7.1
Seller’s Obligations
- 18 -
 
7.2
Buyer’s Obligations
- 19 -
 
7.3
Failure of Conditions Precedent
- 19 -
 
7.4
No Financing Contingency
- 20 -
ARTICLE 8 – REPRESENTATIONS AND WARRANTIES
- 20 -
 
8.1
Buyer’s Representations
- 20 -
 
8.2
Seller’s Representations
- 21 -
 
8.3
General Provisions
- 24 -
ARTICLE 9 – COVENANTS
- 25 -
 
9.1
Buyer’s Covenants
- 25 -
 
9.2
Seller’s Covenants
- 25 -
 
9.2.4
Changes in Representations.
- 28 -
 
9.2.5
Survival. The provisions of Section 9.2 shall survive Closing.
- 28 -
 
9.3
Mutual Covenants
- 28 -
ARTICLE 10 – CONDEMNATION/CASUALTY
- 30 -
 
10.1
Condemnation
- 30 -
 
10.2
Destruction or Damage
- 30 -
 
10.3
Insurance
- 31 -
 
10.4
Effect of Termination
- 31 -
 
10.5
Waiver
- 32 -
ARTICLE 11 – DEFAULTS
- 32 -
 
11.1
Default Remedies
- 32 -
 
11.2
Surviving Obligations.
- 33 -
ARTICLE 12 – ESCROW
- 33 -





-ii-

--------------------------------------------------------------------------------




 
12.1
Investment of Deposit
- 33 -
 
12.2
Delivery of Deposit Upon Closing
- 33 -
 
12.3
Disbursement Following Termination
- 33 -
 
12.4
Release and Indemnity
- 33 -
 
12.5
Taxpayer Identification
- 34 -
 
12.7
Escrow Fee
- 34 -
ARTICLE 13 – MISCELLANEOUS
- 34 -
 
13.1
Buyer’s Assignment
- 34 -
 
13.2
Designation Agreement
- 34 -
 
13.3
Survival/Merger
- 35 -
 
13.4
Integration; Waiver
- 35 -
 
13.5
Governing Law
- 35 -
 
13.6
Captions Not Binding; Schedules and Exhibits
- 35 -
 
13.7
Binding Effect
- 36 -
 
13.8
Severability
- 36 -
 
13.9
Notices
- 36 -
 
13.10
Counterparts
- 37 -
 
13.11
No Recordation
- 37 -
 
13.12
Additional Agreements; Further Assurances
- 37 -
 
13.13
Time of the Essence
- 37 -
 
13.14
Construction
- 37 -
 
13.15
Business Day
- 38 -
 
13.16
Sellers’ Maximum Aggregate Liability
- 38 -
 
13.17
Relationship of the Parties
- 38 -
 
13.18
Incorporation By Reference
- 38 -
 
13.19
Captions
- 39 -
 
13.20
Waiver of Trial By Jury; Venue and Jurisdiction; Certain Costs
- 39 -
 
13.21
Intentionally Omitted
- 39 -
 
13.22
No Third Party Beneficiary
- 39 -
 
13.23
Exculpation
- 39 -
 
13.24
1031 Exchange
- 40 -
 
13.25
Maryland Statutory Disclosures.
- 41 -

    










-iii-

--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES


Exhibit A        Sellers and Individual Properties
Exhibit B-1        Bradlee Legal Description
Exhibit B-2        Foxchase Legal Description
Exhibit B-3        Gateway Legal Description
Exhibit B-4        Olney Legal Description
Exhibit B-5        Wheaton Legal Description
Exhibit C        As-Is Provisions
Exhibit D-1        Maryland Form of Deed
Exhibit D-2        Virginia Form of Deed
Exhibit D-3        Assignment of Ground Lease
Exhibit E        Form of Bill of Sale
Exhibit F        Form of Assignment of Leases
Exhibit G        Form of Assignment of Licenses and Permits
Exhibit H        Form of Notice to Tenants
Exhibit I        Form of Seller’s FIRPTA Affidavit
Exhibit J        Form of Owner’s Affidavit

Exhibit K        Form of Rent Roll
Exhibit L        Litigation, Condemnation Notices and Governmental Violations
Exhibit M        List of Leases
Exhibit N        Form of Tenant Estoppel Certificate
Exhibit N -1        Form of Seller Estoppel Certificate
Exhibit N-2        Required Tenant Estoppels
Exhibit O-1        Declaration Estoppel Certificate (Gateway Seller)
Exhibit O-2        Declaration Estoppel Certificate (Third-Party)
Exhibit O-3        Declaration Estoppel Certificate (Third-Party)
Schedule 2.4        Allocation of Purchase Price & Deposit
Schedule 5.2        Tax Appeals
Schedule 5.6        Sellers’ Leasing Costs
Schedule 8.2.2(b)    Contracts
Schedule 8.2.2(g)    Environmental Disclosures
Schedule 10.3        Sellers’ Property Insurance Certificates








-iv-

--------------------------------------------------------------------------------












-v-

--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of June 26, 2019
(the “Effective Date”), by and among the sellers identified on Exhibit A (each,
a “Seller” and collectively, the “Sellers”), and GLOBAL RETAIL INVESTORS, LLC, a
Delaware limited liability company (“Buyer”).
W I T N E S S E T H:
In consideration of the mutual covenants and agreements set forth in this
Agreement the parties hereto do hereby agree as follows:

ARTICLE 1– SALE OF PROPERTY
Each Seller agrees to sell, transfer and assign, as applicable, and Buyer agrees
to purchase, accept and assume, subject to the terms and conditions stated
herein, all of the following (herein collectively called the “Property”):

1.1    Real Property. Fee simple (and the Ground Leasehold (as defined below)
held by the Gateway Seller, as the ground lessee) title to all those certain
parcels of real estate legally described in Exhibit B-1 through Exhibit B-5
attached hereto and incorporated herein by this reference (“Land”), together
with any and all buildings, improvements, and structures located on the Land
(collectively with the appurtenant improvements and fixtures located thereon
(the “Improvements”)) and all easements, rights, privileges and appurtenances
pertaining thereto including all of each Seller’s right, title and interest, if
any, in and to all rights-of-way, open or proposed streets, alleys, easements,
strips or gores of land adjacent thereto (herein collectively called the “Real
Property”);

1.2    Personal Property. All of Seller’s right, title and interest in and to
all tangible personal property and equipment owned by each Seller, now or
hereafter located on such Seller’s Real Property, and used in the ownership,
operation or maintenance of such Seller’s Real Property (herein collectively
called the “Personal Property”) but expressly excluding commercial vehicles that
may be located onsite at any Individual Property and used by Sellers, or any of
their agents, employees or representatives (collectively, the “Excluded Personal
Property”). The term Personal Property shall not include: any (i) Excluded
Personal Property, or (ii) software owned by any Seller or any Seller’s property
manager, appraisals, brokers’ analyses, purchase offers, budgets, any Seller’s
strategic plans for the Property, internal analyses, financial projections,
property condition reports, refinancing offers and analysis, marketing
information, submissions relating to each Seller’s obtaining of corporate
authorization, attorney and accountant work product, or other information in the
possession or control of any Seller or any Seller’s property manager that any
such Seller deems confidential or proprietary (collectively the “Proprietary
Documents”); and

1.3    Other Property Rights. Each Seller’s interest (a) as landlord in all
leases with tenants and any amendments, guarantees, and other documents relating
thereto and lease security and other deposits held thereunder, as well as all
licenses and other occupancy agreements, for all or any




- -1 -

--------------------------------------------------------------------------------




portion of such Seller’s Individual Property (as defined below) (herein
collectively called the “Leases”); (b)  to the extent assignable by each Seller
without material liability or material expense for such Seller’s Individual
Property: (i) all certificates of occupancy then in place for the Improvements
and all other licenses, permits, approvals and other written authorizations
necessary for the use, operation or ownership of the Real Property or Personal
Property of such Seller’s Individual Property (the “Licenses and Permits”); and
(ii) all guaranties and warranties relating to the Real Property that remain in
effect on the Closing Date (the “Warranties and Guaranties”) on each Seller’s
Individual Property (it being agreed that Seller shall reasonably cooperate with
Buyer in seeking any required third party consents with respect to such
Warranties and Guaranties), (c) all rights to use the trade names and property
names for the shopping centers listed on Exhibit A to this Agreement, (the
rights and interests of Sellers described in Sections 1.3(a), 1.3(b) and 1.3(c)
hereinabove being herein collectively called the “Other Property Rights”).

1.4    Individual Properties. The portion of the Property associated with each
of the parcels of Land described in Exhibits B-1 through B-5 is referred to in
this Agreement as an “Individual Property.” The portion of the Property
associated with each respective parcel of land is as described on Exhibit A. By
its execution of this Agreement, each Seller is agreeing to convey the
Individual Property set forth opposite such Seller’s name on Exhibit A to this
Agreement (a “Seller’s Individual Property”) upon the terms and conditions set
forth in this Agreement.

1.5    Seller Relationships. Notwithstanding anything contained in this
Agreement to the contrary, the representations, covenants and obligations of
each individual Seller under this Agreement shall be limited to the
representations, covenants and obligations of the Sellers set forth in this
Agreement, as applicable to such Seller and such Seller’s Individual Property
only. The obligations of the Sellers under this Agreement are not joint and
several. No Seller shall be responsible for the obligations of any other Seller
under this Agreement. Except as set forth in this Agreement, no Seller shall be
subject to claims, damages or remedies attributable to the breach by any other
Seller.

1.6    “All or Nothing Basis”. Subject to the terms and conditions of this
Agreement, Sellers agree to sell to Buyer, and Buyer agrees to purchase from
Sellers, all of the property comprising the Property at Closing in consideration
for the Purchase Price set forth in this Agreement. The parties acknowledge and
agree that, except as otherwise set forth in this Agreement, (a) the sale of the
Property shall be on an “all or nothing” basis; (b) Buyer shall have no right,
and Sellers shall have no right or obligation, to exclude any portion of the
Property from the Transactions (as defined below), and (c) any termination of
this Agreement shall constitute a termination of this Agreement as to Buyer, all
Sellers, and all of the Property.

ARTICLE 2    – PURCHASE PRICE
The total purchase price to be paid by Buyer for the purchase of the Property is
the sum of Four Hundred Eighty Five Million Two Hundred Fifty Thousand and
No/100 Dollars ($485,250,000.00) (the “Purchase Price”). The Purchase Price,
subject to the prorations and adjustments set forth in Article 5 or as otherwise
provided under this Agreement, plus any other amounts required to be paid by
Buyer at Closing, shall be paid by Buyer at Closing in immediately available
funds by wire transfer as more particularly set forth in Section 6.2; provided,
however, that if this Agreement is terminated with respect to one or more
Individual Properties (but not all




- -2 -

--------------------------------------------------------------------------------




of the Property) as provided in Sections 10.1.1, 10.2 or 11.1.1(iv) hereof, then
the term “Purchase Price” shall be adjusted to reduce the total Purchase Price
by the amount allocated to such Individual Property(ies) (as set forth in
Section 2.4 hereof) that will not be conveyed to Buyer as part of the Closing of
the Transactions (as defined below).

2.1    Earnest Money Deposit; Payment of Deposit. No later than one (1) Business
Day (as defined below) after execution of this Agreement (with all Exhibits and
Schedules attached) and as a condition precedent to the effectiveness of this
Agreement as to each Seller, Buyer shall deposit the sum of Seven Million Five
Hundred Thousand and No/100 Dollars ($7,500,000.00) (“Initial Deposit”) with
Chicago Title Insurance Company (“Escrow Agent”), with an address of 1620 L
Street, NW, 4th Floor, Washington, DC 20036, Attn: Mark Badanowski. The Initial
Deposit and the Second Deposit (if made pursuant to Section 4.1 below) (i.e.,
the total amount of up to $15,000,000) shall be collectively referred to as the
“Deposit” and shall be non-refundable except as provided in this Agreement and
shall be held and delivered by Escrow Agent in accordance with the provisions of
Article 12. Any interest earned on the Initial Deposit and, if applicable, the
Second Deposit, shall be added to, and form part of, the Deposit. Except as
otherwise expressly set forth in this Agreement, the Deposit shall be paid to
Sellers and applied against the Purchase Price on the Closing Date.

2.2    Cash at Closing. On the Closing Date, Buyer shall pay to Sellers an
amount equal to the difference between (a) the Purchase Price, and (b) the
amount of the Deposit as of the Closing Date (such difference, the “Balance”),
subject to the prorations and adjustments set forth in Article 5 or as otherwise
provided under this Agreement, plus any other amounts required to be paid by
Buyer at Closing, in immediately available funds by wire transfer as more
particularly set forth in Section 6.2.

2.3    Independent Consideration. Contemporaneously with the execution of this
Agreement, Buyer hereby delivers to each Seller and each Seller hereby
acknowledges the delivery of a check in the amount of One Hundred and No/100
Dollars ($100.00) (“Independent Contract Consideration”), which amount the
parties bargained for and agreed to as consideration for each Seller’s grant to
Buyer of the terms hereof and for each Seller’s execution, delivery and
performance of this Agreement. This Independent Contract Consideration is in
addition to and independent of any other consideration or payment provided in
this Agreement, is non-refundable under any circumstances, and shall be retained
by each Seller notwithstanding any other provisions of this Agreement, but will
be applied to the cash portion of the Purchase Price at the Closing, if same
occurs.

2.4    Allocation of Purchase Price and Deposit. Sellers and Buyer agree that
the allocation of the Purchase Price, the Initial Deposit and the Second Deposit
among the Individual Properties shall be as set forth on Schedule 2.4.

ARTICLE 3    – TITLE MATTERS

3.1    Title to Real Property. Buyer has ordered a commitment for an Owner’s
Policy of Title Insurance with respect to such Seller’s Individual Property
(each, a “Title Commitment”, and collectively, the “Title Commitments”) from the
Escrow Agent (“Title Company”), and hyperlinks




- -3 -

--------------------------------------------------------------------------------




within the Title Commitments to copies of all recorded documents referred to on
Schedule B of each Title Commitment as exceptions to coverage (the “Title
Documents”). Buyer acknowledges and agrees that at Closing title to each
Individual Property shall be subject to (i) applicable zoning and building
ordinances and land use regulations; (ii) all valid and enforceable easements,
conditions and restrictions of record as of the Effective Date, including those
shown in the Title Commitment (excluding the Mandatory Cure Items (as defined
below), and Title Defects (as defined below) to which Buyer timely objects, and
as to which the applicable Seller agrees to cure in accordance with Sections 3.2
and 3.3 hereof) (collectively, the “Title Exceptions”); (iii) such state of
facts disclosed by (or which would be disclosed by) a current and accurate ALTA
survey of the Real Property for each Individual Property obtained by Buyer prior
to the end of the Due Diligence Period (the “Current Survey”) to which Buyer has
not objected in accordance with Sections 3.2 and 3.3 hereof; (iv) the lien of
real estate taxes not yet due and payable; (v) any exceptions to title caused by
Buyer, its authorized agents, representatives or employees; (vi) any Title
Defects that are waived or deemed waived by Buyer pursuant to the terms of
Section 3.2; and (vii) subject to Section 9.2.2(b) hereof, the Leases for such
Individual Property (the foregoing exceptions described in clauses (i) through
(vii) being herein collectively called the “Permitted Exceptions”).

3.2    Title Defects. No later than five (5) days prior to the expiration of the
Due Diligence Period, Buyer shall deliver a notice to each Seller, as
applicable, of the existence of any exceptions in each Title Commitment (other
than Permitted Exceptions) that are unsatisfactory to Buyer (such exceptions
being called “Title Defects”). Notwithstanding the foregoing, Buyer need not
provide Seller with written notice under this Section 3.2 or Section 3.3 of its
objection to any mortgages or deeds of trust that are created by a Seller or its
predecessors in title, and related financing documentation recorded against the
Property, Mechanic’s Liens (as defined below), tax liens encumbering the
Property, and all other monetary liens encumbering the Property (collectively,
“Mandatory Cure Items”), all of which, to the extent that they are reflected in
the Title Commitments, shall be deemed Title Defects that Seller is obligated
hereunder to remove at or prior to Closing. If Buyer timely notifies a Seller of
the existence of any Title Defects for a Seller’s Individual Property, then such
Seller shall have five (5) days within which to notify Buyer whether such Seller
intends to cure such Title Defects, and the failure by such Seller to notify
Buyer within such 5-day period shall be deemed conclusively to be such Seller’s
notice to Buyer of such Seller’s decision not to cure the Title Defects. If
Buyer does not deliver such notice of Title Defects or does not do so timely, or
does not list any particular title objection, in each instance other than
Mandatory Cure Items that Seller is obligated to remove at or prior to Closing,
then Buyer shall be deemed to have waived any and all objections to the state of
title identified in such Title Commitment relating to such Individual Property
not expressly identified as a Title Defect in any such notice (and all such
matters not so expressly identified, other than Mandatory Cure Items, shall
become Permitted Exceptions). If a Seller notifies, or is deemed to have
notified, Buyer of its intention not to cure any Title Defects with respect to
such Seller’s Individual Property, then Buyer shall have five (5) days from the
date of such Seller’s notification (or the date such Seller is deemed to have
notified Buyer) to notify Sellers of its decision whether to (a) take title to
the Individual Property as such Seller may give (i.e., waive the Title Defect),
without abatement of the Purchase Price, or (b) terminate this Agreement with
respect to all of the Property and all Sellers, and in the latter event, the
Deposit shall be promptly returned to Buyer and this Agreement shall terminate.
If a Seller agrees to cure any Title Defects with respect to such Seller’s
Individual Property and such Title




- -4 -

--------------------------------------------------------------------------------




Defects (including any Mandatory Cure Items) remain uncured at Closing then such
failure shall constitute a default by Seller under this Agreement and Buyer
shall have the remedies set forth in Section 11.1 of this Agreement. Other than
the removal of the Mandatory Cure Items, in no event shall Sellers be required
to expend amounts in excess of $500,000, in the aggregate, to cure or correct
any or all other monetary liens; provided, however, that if Sellers elect not to
discharge such other monetary liens, Sellers shall pay to Buyer the Buyer’s
Diligence Costs (as defined below). Subject to Section 9.2.2(b), each Seller
shall not voluntarily sell, transfer, mortgage, pledge or subject its Individual
Property or any portion thereof to a lien or other encumbrance and shall not
cause to be recorded any document, including easements, affecting title thereto
during the term of this Agreement (other than the Closing Documents, as defined
in Exhibit C). At Closing, each Seller shall deliver title to such Seller’s Real
Property subject only to the Permitted Exceptions. As used in this Agreement,
the term “Mechanic’s Liens” means any mechanic’s liens encumbering the Property
other than mechanic’s liens (y) relating to work commissioned by any party
(other than Sellers and their respective affiliates) and filed against a
tenant’s interest in the Property but not any Seller’s reversionary interest in
the Property, or (z) that arise from Buyer’s or Inspector Parties’ (as defined
below) activities concerning the Property.

3.3    Additional Title Objections. Notwithstanding the foregoing, if after the
expiration of the Due Diligence Period, the Title Company shall raise any title
or survey exceptions (other than Permitted Exceptions and Mandatory Cure Items)
with respect to any Seller’s Individual Property and first arising after the
date of the Title Commitment, Buyer shall have the right to send a “Notice of
Title Objection” to such Seller, as applicable, within five (5) days of Buyer’s
receipt thereof (but in no event after the Closing Date) objecting to such
additional title exceptions, each of which items raised in a Notice of Title
Objection shall be deemed to be Title Defects, and such Seller shall have five
(5) days from receipt of such statement(s) to respond thereto. Closing shall be
adjourned as necessary to accommodate such periods of time. Notwithstanding the
foregoing, any additional title or survey matters identified by the Title
Company in an updated Title Commitment that are not specifically identified in a
Notice of Title Objection within such five (5) day period other than a Mandatory
Cure Item shall also be deemed to be a Permitted Exception. If Buyer delivers a
Notice of Title Objection within the applicable time periods referred to this
Section 3.3 to a Seller with respect to such Seller’s Individual Property, such
Seller shall have the right, but not the obligation, to attempt to cure any such
Title Defect. Within five (5) days after receipt of a Notice of Title Objection,
such Seller shall notify Buyer in writing whether such Seller elects to attempt
to cure any such additional Title Defects. If a Seller elects to attempt to cure
any such additional Title Defects, such Seller shall have until the Closing Date
to attempt to remove, satisfy or cure the same and for this purpose such Seller
shall be entitled to a reasonable adjournment of the Closing, but in no event
shall the adjournment exceed sixty (60) days. If a Seller elects not to cure any
additional Title Defects, does not respond to a Notice of Title Objection, or if
a Seller is unable to effect a cure of such additional Title Defects prior to
the Closing Date and such Title Defect does not constitute a default by a Seller
under this Agreement, then Buyer shall elect, within five (5) Business Days
after (a) receipt of written notice from the applicable Seller that such Seller
has elected not to cure any such additional Title Defects; (b) such 5-day period
if the applicable Seller does not respond to a Notice of Title Objection, or (c)
receipt of written notice from the applicable Seller that such Seller is unable
to effect a cure of such additional Title Defects, as the case may be, one of
the following options: (i) to accept a conveyance of such Seller’s Individual
Property subject to the




- -5 -

--------------------------------------------------------------------------------




Permitted Exceptions and any additional Title Defects that such Seller is
unwilling or unable to cure, and without reduction of the Purchase Price, in
which case, such additional Title Defects shall be deemed to be a Permitted
Exception; or (ii) to terminate this Agreement with respect to all of the
Property and all Sellers by sending written notice thereof to Sellers, and upon
delivery of such notice of termination, this Agreement shall terminate and the
Deposit shall promptly be returned to Buyer by Escrow Agent, and thereafter no
party hereto shall have any further rights, duties, obligations and/or
liabilities under this Agreement except for those rights, duties, obligations
and/or liabilities that expressly survive the termination of this Agreement.
Closing shall be adjourned to accommodate Buyer’s five (5) Business Day election
period. If Buyer shall fail to notify Sellers in writing of Buyer’s election
under the preceding sentence within such five (5) Business Day period, Buyer
shall be deemed to have elected to accept the conveyance of the Property under
clause (i) above. If such Title Defect constitutes a default by a Seller under
this Agreement, then the provisions of Section 11.1.1 shall govern.

3.4    Title Insurance. At Closing, Buyer may, at Buyer’s sole cost and expense,
obtain an ALTA Owner’s form of title insurance policy for each Individual
Property (each, a “Title Policy”, and collectively, the “Title Policies”)
providing coverage in the aggregate amount of the Purchase Price, and insuring
that fee simple title to the Real Property for each Individual Property is
vested in Buyer subject only to the Permitted Exceptions applicable to such
Individual Property. Buyer shall be entitled to request that the Title Company
provide, at Buyer’s sole cost and expense, such endorsements (or amendments) to
each Title Policy as Buyer may reasonably require, provided that (a) Buyer’s
obligations under this Agreement shall not be conditioned upon Buyer’s ability
to obtain any endorsements and, if Buyer is unable to obtain any endorsements
(unless Buyer timely terminates this Agreement in accordance with an express
right provided in Section 4.1), Buyer shall nevertheless be obligated to proceed
to close the transactions with respect to all of the Property and all of the
Sellers contemplated by this Agreement (the “Transactions”) without reduction of
or set off against the Purchase Price, and (b) the Closing shall not be delayed
as a result of Buyer’s request.

ARTICLE 4    – BUYER’S DUE DILIGENCE

4.1    Buyer’s Due Diligence. The “Due Diligence Period” shall be defined as the
period continuing until the earlier of: (a) 5:00 p.m. Eastern Time on June 21,
2019, or (b) the date on which this Agreement is terminated by Buyer pursuant to
this Section 4.1. Buyer shall have the right to conduct, its examinations,
inspections, testing, studies and/or investigations in accordance with and
subject to the terms and conditions of this Agreement (herein collectively
called the “Due Diligence”) of each Seller’s Individual Property and information
regarding each Seller’s Individual Property until the date this Agreement is
terminated or Closing occurs. If Buyer is not satisfied with the results of its
Due Diligence (including its review of the Title Documents) for all of the
Property, or if Buyer elects otherwise not to proceed with the Transactions in
Buyer’s sole and absolute discretion, for no reason or any reason, Buyer may
elect at any time prior to 5:00 p.m. Eastern Time on the last day of the Due
Diligence Period to (i) terminate this Agreement with respect to all of the
Property and all Sellers by written notice thereof to Sellers given in
accordance with the provisions of Section 13.9 hereof, and, if there is such a
termination, neither Sellers nor Buyer shall have any liability hereunder except
for those obligations that expressly survive the termination of this Agreement,
and Buyer shall be entitled to the prompt return of the Deposit, or (ii) proceed
with the




- -6 -

--------------------------------------------------------------------------------




Transactions pursuant to the terms and conditions of this Agreement, whereupon
the Deposit shall be deemed non-refundable to Buyer (except as expressly set
forth elsewhere in this Agreement) but applicable to the Purchase Price at
Closing. If Buyer does not notify Sellers in writing of its election to
terminate this Agreement prior to the end of the Due Diligence Period, (A) Buyer
shall no longer have any right to terminate this Agreement under this
Section 4.1; (B) Buyer shall deposit in immediately available funds by wire
transfer the amount of Seven Million Five Hundred Thousand and No/100 Dollars
($7,500,000.00) (the “Second Deposit”) with Escrow Agent not later than 5:00
p.m. (Eastern time) on the next Business Day following the expiration of the Due
Diligence Period pursuant to Section 2.1 hereof, and (C) except as otherwise
expressly provided in this Agreement, the Deposit shall be non-refundable. Buyer
acknowledges and agrees that Buyer shall have no right after the expiration of
the Due Diligence Period to terminate this Agreement pursuant to this Section
4.1. Buyer acknowledges that, as of the Effective Date, Buyer has no other right
pursuant to this Section 4.1 to terminate the Agreement.
4.1.1    Access to Property. Buyer, and Buyer’s agents, employees,
representatives, consultants, inspectors, appraisers, engineers and contractors
(collectively, the “Inspector Parties”), at Buyer’s sole cost and expense, shall
have the right during the term of this Agreement to have access to the Property
for the purpose of conducting such non-invasive investigations, inspections,
audits, analyses, surveys, tests, examinations, and studies of the Property as
Buyer has deemed necessary or desirable to determine whether the Property is
suitable for Buyer’s purposes. As of the Effective Date, that certain Access and
Confidentiality Agreement dated as of May 20, 2019 (the “Access Agreement”)
shall no longer apply and is of no further force or effect. Concurrently with
the execution of this Agreement, Buyer’s access to the Property shall be
governed by the terms of this Agreement. Buyer and Inspector Parties shall not
perform any destructive or invasive testing of the Property without each
Seller’s consent (which consent may be withheld in such Seller’s sole
discretion), and shall not otherwise alter or damage the Property in any manner
or permit any mechanic’s liens to be filed against all or any part of the
Property that arise from Buyer’s or Inspector Parties’ activities concerning the
Property.
(a)    In exercising its right of access to, or inspection of, the Property,
Buyer shall give Seller’s representative, Dan Chappell (email:
dchappell@washreit.com), at least twenty-four (24) hours’ prior written notice
to any proposed access to the Property during normal business hours to perform
inspections and tests of the Property, including surveys, environmental studies
and examinations. All such inspections and tests undertaken by or on behalf of
Buyer shall be conducted in strict accordance with all applicable laws and
regulations and in a manner reasonably acceptable to Sellers.
(b)    Buyer (and the Inspector Parties) shall not contact any Protected Party
(hereinafter defined), whether directly or indirectly, by e-mail, telephone or
personal contact, or through any intermediaries, without each respective
Seller’s prior written consent (which may be by email from Andrew Leahy). Each
respective Seller shall have the absolute right to participate in any
discussions between Buyer (or the Inspector Parties, or both) and any Protected
Party except with respect to the authorities described in the last sentence of
this subsection (b). Buyer shall provide copies of all material correspondence
sent to or received from any Protected Party within two (2) Business Days after
receipt or dispatch, as the case may be. Buyer shall not have the right




- -7 -

--------------------------------------------------------------------------------




to make any commitments to any Protected Party that are in any way binding on
any Seller or the Property or any part thereof. As used herein, the term
“Protected Party” shall mean any of the following: (i) any tenant or subtenant
of the Property; (ii) any person or entity currently engaged by any Seller to
provide design, engineering, construction, management, leasing or other services
(except survey and title services) for all or any portion of the Property, and
(iii) except as provided in the next sentence, any governmental or
quasi-governmental authority with jurisdiction over the Property.
Notwithstanding anything to the contrary herein, Buyer (and the Inspector
Parties) may communicate with any governmental or quasi-governmental authority
regarding (y) the preparation of a “Phase I” environmental report with respect
to the Property, and (z) the existence, validity and effect of any existing
licenses, permits and approvals, and for the purposes of performing routine
records searches and obtaining a customary zoning compliance letter or other
zoning/land use information that is generally available to the public with
respect to the Property (which may include building file reviews and customary
zoning compliance letters with respect to the Property)); provided, however,
that Buyer shall provide copies of all material correspondence sent to or
received from such governmental or quasi-governmental authority within two (2)
Business Days after receipt or dispatch, as the case may be.
(c)    Buyer and the Inspector Parties shall schedule and coordinate all
inspections, including, without limitation, any environmental tests, and such
other access with each Seller and shall provide Seller with at least twenty-four
(24) hours’ prior written notice (it being understood that Buyer’s access to the
leased areas of the Property shall at all times be subject to the applicable
tenant’s consent pursuant to the applicable terms of its Lease and occur during
normal business hours). Sellers shall use commercially reasonable efforts to
obtain such consents, if required. None of Buyer nor any Inspector Party shall
enter onto any Individual Property unless such party is accompanied by a
representative of the Seller of such Individual Property, unless such Seller
otherwise waives such requirement in writing. Sellers agree to reasonably
cooperate with Buyer and the Inspector Parties to schedule any such entry onto
the Property at mutually convenient times. At no time shall Buyer or the
Inspector Parties unreasonably interfere with any business conducted by any
Seller at the Property or unreasonably disturb the use and occupancy of any
tenant (or any user or occupant of the Property) under the Leases. Buyer and the
Inspector Parties shall at all times comply with (i) all laws and regulations of
all applicable governmental authorities, and (ii) the terms and conditions of
the Leases. Buyer shall not conduct or allow any physically intrusive testing
of, on or under the Property without first obtaining such respective Seller’s
written consent as to the timing and scope of the work to be performed, which
consent shall be given or withheld in such Seller’s sole and absolute
discretion. Without limiting the generality of the foregoing, a Seller’s written
approval shall be required prior to conducting any Phase II environmental survey
or any testing or sampling of surface or subsurface soils, surface water,
groundwater or any materials in or about the Property in connection with Buyer’s
environmental due diligence. If any testing is approved by any Seller, Buyer
agrees to cooperate with any reasonable request by such Seller in connection
with the timing of any such inspection or test. Buyer shall deliver to Seller,
within five (5) days of such Seller’s request, copies of the final versions of
any written environmental inspection or test report or environmental summary
prepared by any unrelated third party (excluding attorneys), and copies of all
test results, in each case to the extent such third party consents thereto and
at no material cost to Buyer. Buyer agrees that any inspection,




- -8 -

--------------------------------------------------------------------------------




test or other study or analysis of any Individual Property by Buyer shall be
performed at Buyer’s expense and in accordance with applicable law.
(d)    If any portion of the Property is damaged or altered by any Inspector
Party (other than as a result of the presence or discovery of pre-existing
conditions (except to the extent exacerbated by such investigations)), the
affected Seller may notify Buyer of such alteration or damage and Buyer shall
restore, or shall cause the restoration, of the Property to substantially the
same condition prior to such investigation within five (5) Business Days of
Buyer’s receipt of such notice, so long as access to the Property is provided.
If the Property is not restored as provided in this Section 4.1, then any Seller
may undertake such restoration and Buyer shall promptly reimburse such Seller
for any repair or restoration costs incurred by such Seller as a result thereof
(other than as a result of the presence or discovery of pre-existing conditions,
except to the extent exacerbated by Buyer’s or Inspector Parties’
investigations).
(e)    Buyer agrees to indemnify, defend, and hold harmless each Seller and each
Seller’s respective partners, members, affiliates, property manager, asset
manager, and their respective officers, directors, agents, employees, and
representatives (collectively, the “Indemnified Parties”) from and against any
and all liens, claims, or damages of any kind or nature (excluding
consequential, punitive and/or special damages, except to the extent claimed by
a third party), including any demands, actions or causes of action, assessments,
losses, costs, expenses, liabilities, interest and penalties, and reasonable
attorneys’ fees actually suffered, incurred, or sustained by any of the
Indemnified Parties and caused by Buyer or the Inspector Parties with respect to
any of their due diligence activities at the Property pursuant to this
Agreement. Notwithstanding the foregoing, Buyer shall not be liable for any
loss, injury, damage, cause of action, liability, claim, lien, cost or expense
incurred by Indemnified Parties arising solely out of (i) the presence of any
pre-existing defects or conditions or hazardous materials or Buyer’s discovery
of any pre-existing defects or conditions or hazardous materials, or (ii) the
gross negligence or willful misconduct of any of the Indemnified Parties. Prior
to any entry onto the Property, Buyer and the Inspector Parties shall obtain,
and during the period of such inspection or testing shall maintain, at their
expense: (A) commercial general liability (“CGL”) insurance, issued on a form at
least as broad as Insurance Services Office (“ISO”) Commercial General Liability
Coverage “occurrence” form CG 00 01 10 01 or another “occurrence” form providing
equivalent coverage, including contractual liability and personal injury
liability coverage, with limits of not less than Two Million and 00/100 Dollars
($2,000,000.00) for each occurrence and Three Million Dollars ($3,000,000.00) in
the aggregate; (B) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Buyer), and (C) workers’ compensation insurance
or participation in monopolistic state workers’ compensation fund, if
applicable. Each Seller, any Sellers’ property manager, and Washington Real
Estate Investment Trust shall be covered as additional insureds on the CGL and
automobile liability insurance policies for the Property with respect to
liability arising out of the named insured’s acts or omissions relating to the
Property. The insurer and the terms and conditions of all the foregoing policies
shall be reasonably acceptable to Sellers. Prior to making any entry upon the
Property, Buyer shall furnish to each Seller a certificate of insurance
evidencing the foregoing coverages, which certificate of insurance shall be in
form and substance reasonably satisfactory to each Seller.




- -9 -

--------------------------------------------------------------------------------




(f)    Buyer acknowledges that Sellers have provided to Buyer and all of Buyer’s
representatives as aforementioned at Sellers’ office at the Property, or
pursuant to a dedicated website, copies of various documents and information
regarding the Property, and each Seller will provide such other documents and
information (other than Proprietary Documents) requested by Buyer from
time-to-time during the term of this Agreement after Buyer’s written request
thereof, each to the extent in any Seller’s possession and control and relating
to such Seller’s Individual Property (collectively, the “Due Diligence
Materials”). “Due Diligence Information” shall mean all Due Diligence Materials
and information provided or made available to Buyer (or any Inspector Parties)
by any Seller or its representatives pursuant to this Agreement, the Access
Agreement, that certain Nondisclosure Agreement dated as of June 28, 2018 (the
“NDA” ), and any and all information, studies and tests delivered to Buyer (or
any Inspector Parties) by each Seller or its representatives pursuant to this
Agreement or the Access Agreement. Buyer acknowledges that except as set forth
in this Agreement and in the documents executed by the Sellers at Closing,
Sellers have not made any representations or warranties to Buyer with respect to
the accuracy or completeness of any of the Due Diligence Information. As of the
Effective Date, the NDA shall continue to apply as to the confidential nature of
the Due Diligence Information and shall survive the termination of this
Agreement subject to the provisions of the Access Agreement. Buyer shall deliver
to such Seller, at such Seller’s request, without any representations or
warranties and only to the extent in Buyer’s possession or control and if such
delivery is not contractually prohibited, true and correct copies of the final
versions of any feasibility studies, drawings, plans, property condition and
environmental reports prepared by unrelated third parties (excluding attorneys)
on behalf of Buyer of which such Seller desires copies.
4.1.2    Document Delivery. Upon termination of this Agreement pursuant to
Section 4.1 or otherwise, Buyer shall promptly return (or destroy) all Due
Diligence Information in accordance with the terms of the NDA, and provide
Sellers with written confirmation that all such Due Diligence Information has
been returned (or destroyed) to the extent required under Section 3 of the NDA.
Notwithstanding anything to the contrary in this Agreement, Buyer’s obligations
under this Section 4.1.2 shall survive any termination of this Agreement.

4.2    As-Is Sale. Buyer acknowledges and agrees as follows:
4.2.1    AS-IS. Subject to each Seller’s Warranties (as defined in Exhibit C),
the Property (and each Seller’s Individual Property) shall be sold, and Buyer
shall accept possession of the Property (and each Seller’s Individual Property),
subject to the terms of this Agreement, on the Closing Date, “AS IS, WHERE IS,
WITH ALL FAULTS” as of the Closing Date, with no right of setoff or reduction in
the Purchase Price. The terms of Exhibit C attached hereto are expressly
incorporated by this reference as if such terms were set forth in their entirety
in this Section 4.2.1.
4.2.2    No Verbal or Implied Warranties. With respect to each Seller’s
Individual Property, except for Seller’s Warranties, each Seller’s covenants in
this Agreement (which shall not survive Closing, except to the extent expressly
provided herein), none of the Seller Parties (as defined in Exhibit C) has or
shall be deemed to have made any verbal or written representations, warranties,
promises or guarantees (whether express, implied, statutory or otherwise) to
Buyer with respect to the Property (or any Seller’s Individual Property), any
matter set forth, contained or addressed in




- -10 -

--------------------------------------------------------------------------------




any documents provided to Buyer by any Seller or any Seller’s property manager,
including, but not limited to, the accuracy and completeness thereof, or the
results of Buyer’s Due Diligence.

ARTICLE 5    – ADJUSTMENTS AND PRORATIONS
The following adjustments and prorations shall be made at Closing:

5.1    Lease Rentals . All collected rents, additional rent payments (which, for
the purposes of this Agreement, shall include percentage rent and common area
maintenance charges), estimated additional rent payments and other collected
payments from tenants under the Leases (as hereinafter defined) by each Seller
prior to Closing with respect to its Individual Property shall be prorated
between such Seller and Buyer as of 11:59 p.m. on the day prior to the Closing
Date (the “Apportionment Time”). For purposes of calculating such prorations, if
the Closing occurs, with respect to each Seller’s Individual Property, (a) such
Seller shall be entitled to all rents, charges, and other revenue of any kind,
in each case attributable to any period under the Leases prior to the
Apportionment Time, and (b) Buyer shall be entitled to all rents, charges, and
other revenue of any kind, in each case attributable to any period under the
Leases after the Apportionment Time. The parties agree that (i) as of the
Effective Date, the rent commencement dates are not specified in the following
Leases: (a) Bank of America at the Bradlee Shopping Center (the “BOA Lease”),
(B) Banfield at the Olney Shopping Center (the “Banfield Lease”), and (C) PM
Pediatrics at the Gateway Shopping Center (the “PM Pediatrics Lease”); (ii) the
Leasing Cost Credit set forth on Schedule 5.6 hereto includes certain rent
commencement date credits (the “RCD Rent Credit”) that Buyer will receive at
Closing assuming that the rent commencement date for (x) the BOA Lease will be
on April 14, 2020, (y) the Banfield Lease will be on October 3, 2019, and (z)
the PM Pediatrics Lease will be on October 17, 2019; and (iii) in the event the
rent commencement date for any of the BOA Lease, the Banfield Lease or the PM
Pediatrics Lease occurs before the date set forth in clause (ii) with respect to
such Lease, then the RCD Rent Credit for such Lease set forth on Schedule 5.6
shall be adjusted between such Seller and Buyer as of the actual rent
commencement date for such Lease, and Buyer shall deliver to such Seller within
thirty (30) days after the actual rent commencement date for such Lease the
portion of the RCD Rent Credit for such Lease attributable to the period after
the actual rent commencement date, provided that such tenant has commenced
paying full rent under such Lease as of the rent commencement date. With respect
to each Seller’s Individual Property, rents, additional rent payments, estimated
additional rent payments or other reimbursements due landlord under the Leases
not collected by such Seller as of the Closing Date shall not be prorated at the
time of Closing. Seller shall have the right to seek to collect such amounts
directly from such tenants but Seller shall not file suit against any such
tenant (while such tenant is in occupancy at any Individual Property) or
threaten or seek to evict any such tenant. All rents, escalations and other
reimbursements due landlord under the Leases collected by Buyer on or after the
Closing Date, less the reasonable costs of collection, shall first be applied to
all amounts due under the Leases at the time of collection (i.e., current and
other rents and sums due Buyer as the current owner and landlord), for the
period from and after Closing, with the balance (if any) payable to such Seller,
but only to the extent of amounts delinquent and actually due to such Seller.

5.2    Real Estate and Personal Property Taxes.


                





--------------------------------------------------------------------------------




5.2.1    Real estate and personal property taxes shall be prorated between each
Seller and Buyer with respect to each Individual Property on an accrual basis
for the tax year in which the Closing occurs. Such proration shall be calculated
based upon the actual number of days in such tax year, with each Seller being
responsible for that portion of such tax year occurring prior to the
Apportionment Time and Buyer being responsible for that portion of such tax year
occurring thereafter. If the real estate and/or personal property tax rate and
assessments have not been set for the tax year in which the Closing occurs, then
the proration of such taxes for an Individual Property shall be based upon the
rate and assessments for the preceding tax year, and such proration shall be
adjusted between each Seller and Buyer upon presentation of written evidence
that the actual taxes paid for the tax year in which the Closing occurs differ
from the amounts used at Closing and in accordance with the provisions of
Section 5.8. Similarly, if the real estate and/or personal property tax rate
and/or assessment for an Individual Property are reset after the Closing and
such change in rate and/or assessment applies to a period prior to the Closing,
then such taxes shall be re-prorated by such applicable Seller and Buyer.
5.2.2    Sellers have advised Buyer that Sellers have previously filed real
estate tax assessment appeals as set forth on Schedule 5.2 hereof (collectively,
the “Tax Appeals” and each a, “Tax Appeal”). With respect to the Tax Appeal for
each of Gateway Shopping Center and Olney Shopping Center (collectively, the
“Maryland Tax Appeals”), Gateway Seller and Olney Seller shall each have the
right to continue to prosecute its respective Maryland Tax Appeals from and
after Closing and Buyer shall have the right to reasonably approve any
settlement. With respect to any Individual Property located in Maryland, all
rebates or reductions in taxes received subsequent to Closing for tax year 2019
and for tax years preceding tax year 2019, net of any fee payable to Altus Group
U.S. Inc. (“Altus”) pursuant to the consulting agreement with Altus dated as of
February 10, 2017 (the “Altus Contract”) with respect to such Individual
Property, shall be paid to Buyer. Any amounts in excess of amounts refundable to
Tenants shall be pro-rated between the parties pro rata based on their
respective period of ownership and the tax period to which the rebate or
reduction applies. The foregoing obligations with respect to the Tax Appeals
shall survive Closing. The terms of this Section 5.2 shall survive Closing.

5.3    Other Property Operating Expenses. Water, sewer charges, and utility
charges for the month during which Closing occurs shall be prorated for each
Individual Property as of the Apportionment Time. With respect to each
Individual Property, each Seller shall pay all water, sewer charges and other
utility charges prior to, but not including, the Closing Date (except for those
water, sewer charges and other utility charges paid directly to such utility by
tenants, if any) and Buyer shall pay all water, sewer charges and other utility
charges attributable on or after the Closing Date. For any Individual Property,
to the extent that the amount of actual consumption of any utility services is
not determined prior to the Closing Date, a proration shall be made at Closing
based on the last available reading and post-closing adjustments between Buyer
and the applicable Seller shall be made as soon as reasonably possible after the
date that actual consumption for such pre-closing period is determined. No
Seller shall assign to Buyer any deposits for any of the utility services or
companies servicing any Individual Property. With respect to each Individual
Property, Buyer shall arrange with such services and companies to have accounts
opened in Buyer’s name beginning at 12:01 a.m. on the Closing Date. This Section
5.3 shall survive Closing.




- -12 -

--------------------------------------------------------------------------------





5.4    Closing Costs. Sellers shall pay (a) the commission due HFF (“Broker”);
(b) in connection with the recordation of a Deed for any Individual Property
located in the State of Maryland, one-half of (i) the recording fees, and (ii)
all state, county and local transfer and recording taxes; (c) the Virginia
Grantor’s Tax and the Regional WMATA Capital Fee with respect to any Individual
Property located in the Commonwealth of Virginia, and (d) one-half of any escrow
and/or closing charges. Buyer shall pay (i) all premiums and charges for its
title insurance policies and surveys; (ii) in connection with the recordation of
a Deed for any Individual Property located in the State of Maryland, one-half of
(A) the recording fees, and (B) all state, county and local transfer and
recording taxes; (iii) with respect to any Individual Property located in the
Commonwealth of Virginia, all state and county recordation taxes in connection
with the recordation of a Deed for such Individual Property excluding the
Virginia Grantor’s Tax and the WMATA Capital Fee; (iv) [intentionally omitted];
(v) all costs of Buyer’s Due Diligence, and (vi) one-half of any escrow and/or
closing charges. Each party shall pay its own attorneys’ fees. The obligations
of the parties to pay applicable escrow or closing charges shall survive Closing
or the termination of this Agreement.

5.5    Security Deposits. At Closing, each Seller shall give Buyer a credit
against the Purchase Price allocated to such Seller’s Individual Property in the
aggregate amount of the unapplied refundable deposits, if any, including cash
security deposits and other refundable tenant deposits, if any, then held by
such Seller under the Leases applicable to such Individual Property and any
interest required to be paid thereon and Buyer shall assume the obligation to
return to tenants, as and when due under the terms of their Leases, such tenant
deposits with respect to which Buyer was given credit at Closing. If any
security deposits held by a Seller under any Lease are letters of credit, Seller
shall deliver transfer documentation necessary to transfer any such letters of
credit from such Seller to Buyer (collectively, the “LOC Transfer Documents”)
and pay any fees in connection therewith, except that if any LOC Transfer
Document is not available on the Closing Date, such Seller shall deliver such
LOC Transfer Document to Buyer promptly after the Closing. The obligations set
forth in this Section 5.5 shall survive the Closing.

5.6    Leasing Commissions and Tenant Improvements. The parties agree that as to
any new Leases or amendments thereto executed after the Effective Date and prior
to Closing in accordance with the terms of this Agreement, all Leasing Costs (as
defined below) shall be paid by Buyer. Subject to the foregoing and the
provisions of Section 9.2.1, Buyer shall pay all Leasing Costs that become due
and payable on or after Closing, and Sellers shall have no obligation to pay any
such Leasing Costs; provided, however, that in respect of Buyer’s agreement to
pay such Leasing Costs, including, without limitation, those set forth on
Schedule 5.6 hereto, Buyer shall receive a credit at Closing in the amount of
$1,160,301.72 (the “Leasing Cost Credit”) in respect of the Leasing Costs listed
on Schedule 5.6 hereto, subject to reduction as set forth in the penultimate
sentence of this Section 5.6. At Closing, Buyer shall assume Seller’s obligation
to the applicable tenants to pay any remaining unpaid Leasing Costs for which
Buyer is responsible as set forth in this Section 5.6. The Leasing Cost Credit
shall be reduced by the amount of any Leasing Costs set forth on Schedule 5.6
that are actually paid by Seller prior to Closing as to which Seller provides
reasonable proof of payment to Buyer. As used herein, “Leasing Costs” shall mean
any out-of-pocket payments required under a Lease or any Lease amendment to be
paid by the landlord thereunder to or for the benefit of the tenant thereunder
that is in the nature of a tenant inducement or concession including, without
limitation, tenant improvement costs, design, refurbishment and other tenant
allowances, lease




- -13 -

--------------------------------------------------------------------------------




buyout costs, moving allowances, any free-rental period provided under the
Leases and any brokerage or leasing commissions, finders fees or similar
payments and legal expenses relating thereto.

5.7    Apportionment Credit. If the apportionments, adjustments and prorations
to be made at Closing, in the aggregate on an Individual Property basis, result
in a net balance (a) to Buyer, such sum shall be paid at the Closing by giving
Buyer a credit against the Purchase Price in the amount of such credit balance,
or (b) to Seller, Buyer shall deposit the amount thereof at the Closing by wire
transfer of immediately available funds into the closing escrow established with
the Escrow Agent for the payment of the Purchase Price.

5.8    Post-Closing Adjustment.
5.8.1    Reconciliation with Tenants.
(a)    2018 Reconciliation. As soon as reasonably practicable, Sellers will
perform a reconciliation of calendar year 2018 pass-throughs for estimated
additional rents received for such period from tenants and the underlying
operating expenses and real estate taxes to which they relate (the “2018
Reconciliation”) for each Individual Property. Promptly after completion of the
2018 Reconciliation, Sellers will provide the 2018 Reconciliation and
appropriate notices to Buyer for Buyer’s information, and Buyer shall send such
notices to tenants within five (5) days after receipt. If any amounts are due to
tenants on account of the 2018 Reconciliation, then Sellers shall deliver such
amounts to Buyer, for distribution to tenants, whereupon Buyer shall remit such
amounts to the tenants in accordance with their Leases. In the event any tenants
have underpaid such amounts, Seller shall have the right to seek to collect such
amounts directly from such tenants but Seller shall not file suit against any
such tenant (while such tenant is in occupancy at any Individual Property) or
threaten or seek to evict any such tenant.
(b)    2019 Reconciliation. Within sixty (60) days after Closing, Sellers shall
provide all information relating to operating expenses and real estate taxes
incurred for each Individual Property for the portion of calendar year 2019
prior to Closing. By no later than September 30, 2020, if Closing occurs, Buyer
shall perform a reconciliation of calendar year 2019, with respect to estimated
additional rents received for such period from tenants and the underlying
operating expenses and real estate taxes to which they relate (the “2019
Reconciliation”) for each Individual Property. If any amounts are due to tenants
on account of the 2019 Reconciliation that are attributable to the period of
time prior to Closing, then Sellers shall promptly deliver such amounts to
Buyer, for distribution to tenants, whereupon Buyer shall remit such amounts to
the tenants in accordance with their Leases. If any tenants have underpaid such
amounts, Buyer shall, promptly after receipt from tenants, deliver to Seller
such underpayment (less a proportionate share of any reasonable attorneys’ fees,
costs and expenses of collection thereof (if any)). This Section 5.8 shall
survive the Closing Date until December 31st of the calendar year following the
year in which the Closing occurs.
5.8.2    Errors in Closing Prorations. If the amount of an item listed in any
section of this Article 5 shall prove to be incorrect (whether as a result in an
error in calculation, a lack of complete and accurate information as of the
Closing of such Individual Property or otherwise), the party in


                





--------------------------------------------------------------------------------




whose favor the error was made shall promptly pay to the other party the sum
necessary to correct such error upon receipt of proof of such error; provided,
however, that other than for real estate and personal property taxes (which are
addressed in Section 5.2 above), such proof is delivered to the party from whom
payment is requested. Thereafter, no party shall have the right to contest any
adjustments or prorations made pursuant to this Article 5 (except for real
estate and personal property taxes, as provided above).

5.9    Customary Prorations. With respect to each Individual Property, any
apportionments and prorations that are not expressly provided for in this
Article 5 shall be made in accordance with the customary practice in the county
in which such Individual Property is located.

5.10    Survival of Provisions. The provisions of Article 5 shall survive the
Closing until the later of: (a) twelve (12) months from the Closing as to the
Individual Properties that are the subject of the Closing or, (b) in the case of
a specific section of Article 5, the time period specifically referenced in that
section of this Article 5.

ARTICLE 6    – CLOSING
Buyer and Sellers agree that the Transactions shall be consummated as follows:

6.1    Closing Date. All of the Transactions shall close simultaneously
(“Closing”) on July 23, 2019 (the “Closing Date”). Closing shall be conducted
through an escrow with the Escrow Agent. Buyer and the Seller of each Individual
Property shall use commercially reasonable efforts to conduct a “pre-closing” on
the last Business Day prior to the Closing Date with title transfer and payment
of the Purchase Price to be completed on the Closing Date as set forth in
Section 6.2.

6.2    Title Transfer and Payment of Purchase Price. Provided all conditions
precedent to Buyer’s obligations under this Agreement have been satisfied, Buyer
agrees to deliver the payment specified in Section 2.2 by timely delivering the
same to the Escrow Agent no later than 4:00 p.m. Eastern Time on the Closing
Date and unconditionally directing the Escrow Agent to wire the same to each
Seller’s designated account(s) on the Closing Date. Provided all conditions
precedent to Sellers’ obligations under this Agreement have been satisfied,
Escrow Agent shall record separate Deeds conveying each Individual Property to
Buyer upon confirmation of receipt of the entire Purchase Price for all of the
Property, by the Escrow Agent as set forth above. If the events set forth in the
preceding sentence are not satisfied within the specified time periods, closing
adjustments shall be made as of the date of the actual Closing. Notwithstanding
the foregoing and in accordance with Section 11.1.2, each Seller shall have the
right to (i) terminate this Agreement with respect to all of the Property and
all of the Sellers, and (ii) recover the entire Deposit from Escrow Agent if
such payment is not received by the Escrow Agent in strict accordance with this
Section 6.2.

6.3    Seller’s Closing Deliveries. At the Closing, each Seller shall cause the
items described in Sections 6.3.12 and 6.3.13 with respect to such Seller’s
Individual Property to be delivered to Buyer and each Seller shall deliver or
cause to be delivered to the Escrow Agent all other items in this Section 6.3
with respect to such Seller’s Individual Property as follows:




- -15 -

--------------------------------------------------------------------------------




6.3.1    Deed. A deed in the form of (i) Exhibit D-1 attached hereto and
incorporated herein by this reference with respect to any Individual Property
located in the State of Maryland, and (ii) Exhibit D-2 attached hereto and
incorporated herein by this reference with respect to any Individual Property
located in the Commonwealth of Virginia, each conveying to Buyer the Real
Property for such Seller’s Individual Property (the “Deed”), executed by such
Seller and duly notarized.
6.3.2    Assignment of Gateway Shopping Center Ground Lease. An assignment of
ground lease (the “Assignment of Ground Lease”), in the form of Exhibit D-3,
with respect to the ground leasehold estate (the “Ground Leasehold”) created by
that certain Ground Lease, dated as of June 1, 2006, by and between The Howard
Research and Development Corporation (the predecessor-in-interest to Gateway
Seller), and Gateway Overlook Business Trust (the predecessor-in-interest to
Gateway Seller), executed by Gateway Seller, as the ground lessor and the ground
lessee.
6.3.3     Bill of Sale. A bill of sale in the form of Exhibit E attached hereto
and incorporated herein by this reference, conveying to Buyer all of such
Seller’s right, title and interest in and to the Personal Property for such
Seller’s Individual Property (the “Bill of Sale”), executed by such Seller.
6.3.4    Assignment of Tenant Leases. An assignment and assumption of Leases in
the form of Exhibit F attached hereto and incorporated herein by this reference,
transferring all of such Seller’s interest in the Leases for such Seller’s
Individual Property (the “Assignment of Leases”), executed by such Seller.
6.3.5    Assignment of Licenses and Permits. An assignment and assumption of the
Other Property Rights (to the extent the same are not transferred by the Deed,
Bill of Sale or Assignment of Leases) in the form of Exhibit G attached hereto
and incorporated herein by this reference, assigning all of such Seller’s
interest in the Other Property Rights for such Seller’s Individual Property (the
“Assignment of Licenses and Permits”), executed by such Seller.
6.3.6    Notices to Tenants. A single form letter, executed by the Seller of
each Individual Property, in the form of Exhibit H attached hereto and
incorporated herein by this reference, for the tenants under the Leases,
duplicate copies of which shall be delivered by Buyer to the tenants notifying
each tenant of the sale of the Individual Property to Buyer and advising them
that all future payments of rent and other payments due under the Leases for
such Individual Property are to be made to Buyer at an address designated by
Buyer.
6.3.7    Non-Foreign Status Affidavit. A non-foreign status affidavit in the
form of Exhibit I attached hereto and incorporated herein by this reference, as
required by Section 1445 of the United States Internal Revenue Code, as amended
(the “Code”), executed by each Seller.
6.3.8    Rent Roll. A rent roll in the form of Exhibit K attached hereto and
incorporated herein by this reference and an aged receivables report, for each
Individual Property dated as of the Closing Date, certified by each Seller with
respect to such Seller’s Individual Property.
6.3.9    Transfer and Recordation Tax Returns. With respect to any Individual
Property located in the Commonwealth of Virginia, all transfer and recordation
tax returns and similar




- -16 -

--------------------------------------------------------------------------------




documents required to be filed with respect to the transfer of such Individual
Property to Buyer and recordation of documents pursuant to this Agreement
(collectively, the “Transfer/Recordation Tax Returns”), executed by the Seller
of such Individual Property.
6.3.10    Settlement Statement. An executed original counterpart of a closing
settlement statement with respect to each Individual Property apportioning any
prorations and costs as required by this Agreement (the “Settlement Statement”),
executed by the Seller of such Individual Property.
6.3.11    Evidence of Authority. Documentation to establish to the Title
Company’s reasonable satisfaction the due authorization of each Seller’s (a)
sale of such Seller’s Individual Property; (b) delivery of the documents
required to be delivered by such Seller pursuant to this Agreement (including,
but not limited to, the organizational documents of each Seller, as they may
have been amended from time to time, resolutions of each Seller, and incumbency
certificates of each Seller), and (c) execution of this Agreement and all
documents contemplated by this Agreement and the consummation of the
Transactions.
6.3.12    Property Documents. To the extent in each Seller’s possession or
control relating to such Seller’s Individual Property, (a) all original (or, if
unavailable, copies of) certificates (including certificates of occupancy then
in place for such Individual Property), licenses, permits, authorizations and
approvals issued for or with respect to such Individual Property by governmental
and quasi-governmental authorities having jurisdiction; (b) all original
operating manuals for all equipment, systems and machinery used in connection
with such Individual Property, and all maintenance, repair and operating records
pertaining to such equipment, systems and machinery; (c) all original leasing
files and non-cash security deposits, and (d) all original warranties and
guaranties (the items described in clauses (a), (b), (c) and (d) being herein
collectively called the “Property Documents”).
6.3.13    Keys and Original Documents. Keys and combinations to all locks on the
Real Property for each Seller’s Individual Property (in each Seller’s or each
Seller’s building manager’s possession) and originals or, if originals are not
available, copies, of the Leases for such Seller’s Individual Property (unless
otherwise provided during the Due Diligence Period) encumbering such Seller’s
Individual Property on the Closing Date.
6.3.14    Owner’s Affidavit. An owner’s affidavit and gap indemnity agreement in
the form attached hereto as Exhibit J attached hereto and incorporated herein by
this reference for each Seller’s Individual Property.
6.3.15    Maryland Withholding Form. With respect to any Individual Property
located in the State of Maryland, an executed original counterpart of the
Certification of Exemption from Withholding Upon Disposition of Maryland Real
Estate Affidavit of Residence or Principal Residence, executed by the Seller of
such Individual Property.
6.3.16    Virginia Form. With respect to any Individual Property located in the
Commonwealth of Virginia, the Virginia R-5 Non Resident Real Property Owner
Registration Form, if required, executed by the Seller of such Individual
Property.




- -17 -

--------------------------------------------------------------------------------




6.3.17    IRS 1099. An executed IRS Form 1099 from each Seller.
6.3.18    LOC Transfer Documents. To the extent in each Seller’s possession, the
LOC Transfer Documents in accordance with Section 5.5 hereof.
6.3.19    Reaffirmation of Seller’s Representations. An affidavit setting forth
that all of Seller’s representations and warranties are true and correct in all
material respects as of the Closing Date.
6.3.20    Tenant Estoppel Certificates. Originals of all Seller Estoppels, if
applicable, and to the extent in each Seller’s possession, originals of all
tenant estoppel certificates.
6.3.21    USPS Certificate of Transfer/Lease Assignment. With respect to that
certain Lease dated as of June 3, 2010 (the “USPS Lease”), by and between
Washington Real Estate Investment Trust (predecessor-in-interest to Bradlee
Seller) and the United States Postal Service (“USPS”) at Bradlee Shopping
Center, Bradlee Seller shall execute an original counterpart of the Certificate
of Transfer of Title to Leased Property and the Lease Assignment and Assumption
(“USPS Certificate of Transfer/Lease Assignment”) provided by the USPS
contracting officer (the “Contracting Officer”), as required by Section 4(d) of
the “General Conditions to USPS Lease” attached to the USPS Lease.
6.3.22    Declaration Estoppels. The declaration estoppel certificate in
substantially the form attached hereto as Exhibit O-1 executed by the Gateway
Seller.

6.4    Buyer Closing Deliveries. At the Closing, Buyer shall deliver or cause to
be delivered to the Escrow Agent the following with respect to each Seller’s
Individual Property:
6.4.1    Purchase Price. The Purchase Price, as adjusted for the prorations and
adjustments set forth in Article 5 or as otherwise provided under this
Agreement, plus any other amounts required to be paid by Buyer at Closing, in
immediately available funds by wire transfer as more particularly set forth in
Section 6.2.
6.4.2    Assignment of Leases. Each Assignment of Leases, executed by Buyer.
6.4.3    Assignment of Licenses and Permits. Each Assignment of Licenses and
Permits, executed by Buyer.
6.4.4    Settlement Statement. An original counterpart of each Settlement
Statement, executed by Buyer.
6.4.5    Evidence of Authority. Documentation to establish to the Title
Company’s reasonable satisfaction the due authorization of Buyer’s (a)
acquisition of each and every Individual Property; (b) delivery of the documents
required to be delivered by Buyer pursuant to this Agreement (including, but not
limited to, the organizational documents of Buyer, as they may have been amended
from time to time, if required by Title Company), and (c) execution of this
Agreement and all documents contemplated by this Agreement and the consummation
of the Transactions.




- -18 -

--------------------------------------------------------------------------------




6.4.1    USPS Certificate of Transfer/Lease Assignment. Buyer shall execute an
original counterpart of the USPS Certificate of Transfer/Lease Assignment.

6.5    Delivery of Deed. Effective upon delivery of the Deed for each Individual
Property, actual and exclusive possession (subject only to the rights of tenants
under Leases and any Permitted Exceptions, to the extent such Permitted
Exceptions include any possessory rights) and risk of loss to such Individual
Property shall pass from the applicable Seller to Buyer.

ARTICLE 7    – CONDITIONS TO CLOSING

7.1    Seller’s Obligations. Sellers’ obligations to proceed with and authorize
Closing are conditioned on all of the following (and any other conditions
expressly stated in this Agreement as conditions to each Seller’s obligation to
proceed with Closing), any or all of which may be waived by the applicable
Individual Seller by an express written waiver, at its sole option:
7.1.1    Representations True. All representations and warranties made by Buyer
in this Agreement shall be true and correct in all material respects on and as
of the Closing Date, as if made on and as of such date except to the extent that
they expressly relate to an earlier date;
7.1.2    Buyer’s Financial Condition. No insolvency proceeding has been filed by
or against Buyer and Buyer has not admitted in writing an inability to pay its
debts as they become due; and
7.1.3    Buyer’s Deliveries Complete. Buyer shall have (a) delivered the funds
required hereunder and all of the documents to be executed or delivered by Buyer
set forth in Section 6.4, and (b) performed, in all material respects, all other
covenants, undertakings and obligations required by this Agreement, to be
performed or complied with by Buyer at or prior to the Closing.

7.2    Buyer’s Obligations. Buyer’s obligation to proceed with and authorize
Closing is conditioned on all of the following (and any other conditions
expressly stated in this Agreement as conditions to Buyer’s obligation to
proceed with Closing, in each case, as they pertain to such Individual Property
and the Seller of such Individual Property), any or all of which may be
expressly waived by Buyer in writing, at its sole option:
7.2.1    Representations True. All representations and warranties made by each
Seller with respect to each Seller’s Individual Property in this Agreement,
shall be true and correct in all material respects on and as of the Closing
Date, as if made on and as of such date except to the extent that they expressly
relate to an earlier date (an “Earlier Date Representation”). If any such
representation or warranty is an Earlier Date Representation, such Earlier Date
Representation shall be true and correct in all material respects on and as of
the Closing Date as if made on and as of such date unless such Earlier Date
Representation ceased to be true in any material respect as of the Closing Date
as the result of an unanticipated change in fact or circumstance occurring after
the Effective Date, and before the Closing Date, that is not caused by, or under
the reasonable control of, any Seller, or any affiliate or representative of any
Seller, and is not the result of a breach of this Agreement by any Seller;


                





--------------------------------------------------------------------------------




7.2.2    Title Conditions Satisfied. At the time of the Closing (as may be
extended pursuant to Article 3), title to each Seller’s Individual Property
shall be as provided in Article 3 of this Agreement;
7.2.3    Seller’s Deliveries Complete. Each Seller shall have (a) delivered all
the documents and other items required pursuant to Section 6.3; (b) performed,
in all material respects, all other covenants, undertakings and obligations with
respect to such Seller’s Individual Property to be performed by each Seller (as
applicable) at or prior to the Closing, and (c) complied in all material
respects with all conditions required by this Agreement, to be complied with by
each Seller (as applicable) at or prior to the Closing; and
7.2.4    Estoppel Certificates. At the time of the Closing (as may be extended
pursuant to Section 9.2.3), the condition precedent related to Estoppel
Certificates set forth in Section 9.2.3 shall have been satisfied.

7.3    Failure of Conditions Precedent. At any time or times on or before the
date specified for the satisfaction of any condition, Buyer or any Seller may
elect in writing to waive the benefit of any such condition set forth in
Sections 7.1 or 7.2, respectively with respect to the Property. If any of the
conditions set forth in Sections 7.1 or 7.2 are neither waived nor fulfilled,
then the party(ies) to this Agreement whose obligations are conditioned upon the
satisfaction of such condition may terminate this Agreement with respect to all
of the Property and all Sellers upon five (5) days’ prior written notice
delivered to the other party(ies) at or prior to the occurrence of the Closing
and, subject to the provisions of Article 11 and such other party’s(ies’)
failure to fulfill such condition within such five (5) day period, then, subject
to Buyer’s right to extend the Closing Date for up to fifteen (15) days to
enable the Seller(s) to cure any such failure (it being agreed by the parties
that if Buyer elects to extend Closing under this Section 7.3, Sellers shall not
be obligated to obtain new tenant estoppels to replace any tenant estoppels that
are dated more than forty five (45) days prior to the new Closing Date), the
entire Deposit shall be returned to Buyer and no party shall have any further
rights or obligations hereunder (other than any rights or obligations of any
party that expressly survive termination). If any of the conditions set forth in
Sections 7.1 or 7.2 are neither waived nor fulfilled but there is also a default
by Buyer or any Seller, the provisions of Article 11 shall govern (and, without
limiting the foregoing, the five (5) day notice and cure period shall not
apply). By closing the Transactions with actual knowledge or Deemed Knowledge
(as defined below), as applicable, that any of the conditions set forth in
Sections 7.1 or 7.2 is not fulfilled, Buyer or Sellers shall be deemed
conclusively to have waived the benefit of such unfulfilled condition contained
in Sections 7.1 or 7.2, respectively, as and to the extent the same related to
the facts or conditions about which Buyer or Sellers had actual knowledge or
Deemed Knowledge, as applicable, as of the Closing.

7.4    No Financing Contingency. Buyer acknowledges that the Closing of the
Transactions is not subject to any financing contingency and that Sellers will
not provide financing for the Transactions. Without limiting the foregoing,
Buyer agrees that whether or not Buyer obtains debt, equity investments or other
financing in order to pay all or part of the Purchase Price, obtaining financing
shall not be a contingency or condition to any of Buyer’s obligations under this
Agreement.

ARTICLE 8    – REPRESENTATIONS AND WARRANTIES




- -20 -

--------------------------------------------------------------------------------





8.1    Buyer’s Representations. Buyer represents and warrants to Sellers as
follows:
8.1.1    Buyer’s Authorization. Buyer (a) is duly organized (or formed), validly
existing and in good standing under the laws of its state of organization; (b)
is authorized to execute this Agreement and will be authorized at Closing to
consummate the Transactions, and (c) has all necessary power to execute and
deliver this Agreement and all documents contemplated hereunder to be executed
by Buyer, and to perform all of its obligations hereunder and thereunder. This
Agreement and all documents contemplated hereunder to be executed by Buyer have
been duly authorized by all requisite action on the part of Buyer and are the
valid and legally binding obligation of Buyer, enforceable in accordance with
their respective terms. Neither the execution and delivery of this Agreement and
all documents contemplated hereunder to be executed by Buyer, nor the
performance of the obligations of Buyer hereunder or thereunder will result in
the violation of any law or any provision of the organizational documents of
Buyer or will conflict with any order or decree of any court or governmental
instrumentality of any nature by which Buyer is bound.
8.1.2    Patriot Act Compliance. Buyer is not (a) acting, directly or indirectly
for, or on behalf of, any person, group, entity or nation named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, or nation pursuant to any law that is enforced or administered by the
Office of Foreign Assets Control, and is not engaging in these Transactions,
directly or indirectly, on behalf of, or instigating or facilitating these
Transactions, directly or indirectly, on behalf of, any such person, group,
entity or nation, nor (b) engaged in any dealings or transactions, directly or
indirectly, in contravention of any United States, international or other
applicable money laundering regulations or conventions, including, without
limitation, the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, Trading with the Enemy Act
(50 U.S.C. § 1 et seq., as amended), or any foreign asset control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.
8.1.3    Financial Capability. On the Closing Date, Buyer shall have funds that
are immediately verifiable and available (e.g., cash or a line of credit) in an
amount not less than the sum of: (i) the Purchase Price for all of the Property,
and (ii) all other amounts payable by Buyer at Closing pursuant to this
Agreement with respect to every Seller’s Individual Property being acquired on
that date. Buyer acknowledges that the Transactions are not subject to any
financing contingency and that Sellers shall not provide any financing for the
Transaction.

8.2    Seller’s Representations. Each Seller, with respect to itself and such
Seller’s Individual Property only, represents and warrants to Buyer as follows:
8.2.1    Seller’s Authorization. Each Seller (a) is duly formed, validly
existing and in good standing under the laws of the State of Delaware, (b) is
authorized to execute this Agreement and will be authorized at Closing to
consummate the Transactions, and fulfill all of its obligations under this
Agreement and under all documents contemplated by this Agreement to be executed
by such




- -21 -

--------------------------------------------------------------------------------




Seller, and (c) has all necessary power to execute and deliver this Agreement
and will by Closing have taken all actions required by its organizational
documents to consummate the Transactions (including executing and delivering all
documents contemplated hereunder to be executed by such Seller). This Agreement
and all documents contemplated hereunder to be executed by each Seller are or
upon execution will be the valid and legally binding obligation of each Seller
enforceable in accordance with their respective terms. Neither the execution and
delivery of this Agreement and all documents contemplated hereunder to be
executed by each Seller nor the performance of the obligations of each Seller
hereunder or thereunder will result in the violation of any law or any provision
of the operating agreement or certificate of formation of such Seller or will
conflict with any order or decree of any court or governmental instrumentality
of any nature or agreement by which such Seller or such Seller’s Individual
Property is bound. No Seller requires any consents or approvals from any third
party, which consent or approval has not been obtained, with respect to the
execution and delivery of this Agreement or with respect to the performance by
any such Seller of its obligations hereunder, including the sale of the Property
(or each Seller’s Individual Property) to Buyer. All necessary and appropriate
corporate actions have been taken by the Board of Trustees of Washington Real
Estate Investment Trust and each Seller authorizing and approving (x) the
execution of, and entry into, this Agreement with respect to such Seller’s
Individual Property; (y) the execution and delivery by each Seller of the
documents and instruments to be executed by such Seller on the Closing Date with
respect to such Seller’s Individual Property, and (z) the performance by such
Seller of its duties and obligations under this Agreement and of all other acts
necessary and appropriate for the consummation of the Closing on the Property
(or each Seller’s Individual Property).
8.2.2    Other Seller’s Representations.
(a)    Pending Litigation. Except for “slip and fall” litigation covered by
insurance (subject to customary deductibles) and except as listed in Exhibit L
for each Seller’s Individual Property, (i) Seller has not received any written
notice and has no Knowledge, of any pending or threatened litigation against
such Seller that would, if determined adversely to such Seller, adversely affect
such Seller’s right to sell the Property or such Seller’s Individual Property
and (ii) as of the Effective Date, Seller has not received any written notice
and has no Knowledge, of any pending or threatened condemnation proceedings
against such Seller that would, if determined adversely to such Seller,
adversely affect such Seller’s right to sell the Property or such Seller’s
Individual Property. No petition in bankruptcy (voluntary or otherwise),
insolvency, reorganization or similar action or proceeding under federal or
state bankruptcy laws is pending, or, to Seller’s Knowledge (as defined below),
contemplated by any Seller.
(b)    Contracts. To Seller’s Knowledge, the service, supply, maintenance,
utility contracts, and equipment leases (collectively, “Contracts”) listed on
Schedule 8.2.2(b) are the only Contracts respecting the operation of such
Seller’s Individual Property, and, to Seller’s Knowledge, all of such Contracts
are in full force and effect, and Seller has performed all of such Seller’s
obligations thereunder in all material respects. Each Individual Property is
self-managed by the Seller of such Individual Property and therefore there is
currently no management agreement on any Individual Property.




- -22 -

--------------------------------------------------------------------------------




(c)    Governmental Notices. Except as listed in Exhibit L for each Individual
Property, Seller has not received any written notice from any governmental
authority alleging a violation of any code, statute, ordinance, rule or
regulation regulating the use of or otherwise applicable to such Seller’s
Individual Property that remains outstanding.
(d)    Leases. Except as set forth on Exhibit M (the “Lease Exhibit”), or as
otherwise permitted by Section 9.2.2(b), there are no leases or other use or
occupancy agreements affecting any Individual Property. True, correct and
complete copies of all of the Leases of the Property and any amendments thereto
have been delivered to Buyer, except for de minimis omissions. The list of
leases and other information set forth on the Lease Exhibit for each Seller’s
Individual Property is true and correct in all material respects and it is
agreed that Seller shall have the right to update the Lease Exhibit as of the
Closing Date to add new lease documents entered into after the Effective Date
and to delete lease documents that are no longer in effect on such date. Seller
has not granted any option or right of first refusal or first opportunity to any
party to acquire the Property, any Individual Property or any portion thereof.
Except as set forth in the Leases (including any Lease entered into in
conformance with the provisions of Section 9.2.2(b)), Seller has not granted any
option to any tenant under a Lease to expand its leased premises or to renew its
Lease with respect to any Seller’s Individual Property. All work for tenant
alterations required pursuant to the terms of the Leases and other related work
or materials contracted for by Seller have been (or will be) substantially
completed, in all material respects, on or prior to Closing, and all such work
and materials have been (or will be) fully paid for on or prior to Closing by
Seller except as set forth on Schedule 5.6. Except as set forth on Schedule 5.6,
all contributions to tenants for tenant improvements or other tenant
concessions, if any, have been (or will be) paid in full on or prior to Closing
by Seller. Seller has not sent to nor received from any tenant any written
notices of default under such tenant’s Lease, which default remains uncured.
(e)    FIRPTA. No Seller is a “foreign person” within the meaning of Section
1445 of the Code, or its regulations.
(f)    Title Exceptions. Sellers have not received any written notices of and
has no Knowledge of (i) the existence of any material default or breach under
any of the Title Exceptions, or (ii) any covenants or obligations of any Seller
under the Title Exceptions that are to be performed or complied with by such
Seller of an Individual Property. Sellers have not received any written notices
of, and, to Sellers’ Knowledge, is not aware of, any special assessment pending
or threatened (in writing) with respect to the Property, whether or not a lien.
(g)    Environmental. Except with respect to issues disclosed on Schedule
8.2.2(g), in the Due Diligence Information, in the other environmental reports
or materials obtained by Buyer, or as otherwise disclosed by Sellers to Buyer in
writing, Sellers have no Knowledge of the discharge, release, spillage or
seepage of any Hazardous Substances (as defined below) upon, under or within any
Individual Property. The term “Hazardous Substance” means and includes,
gasoline, petroleum, or any hazardous waste or hazardous substance (as those
terms are used in the Comprehensive Environmental Response, Compensation and
Liability Act of 1982 and the Resource Conservation and Recovery Act of 1986, as
amended, or in any other applicable federal, state or local laws, ordinances,
rules or regulations relating to the protection of public health or the
environment, as




- -23 -

--------------------------------------------------------------------------------




such laws may be amended from time to time); provided, however, that “Hazardous
Substance” does not include equipment, cleaning solutions, maintenance materials
and other products or substances customarily used or stored incidental to the
operation or maintenance (or both) of the Property that are used or stored in
accordance with applicable law.
(h)    Operating Statements. Sellers have delivered to Buyer copies of the
operating statements of the Property for fiscal years 2016, 2017 and 2018
statements, and 2019 year to date, which operating statements are true and
correct in all material respects.
8.2.3    No Other Agreements. Except for this Agreement, Seller has not entered
into any currently effective agreement to sell or dispose of all of its interest
in and to the Property or such Seller’s Individual Property.
8.2.4    Patriot Act Compliance. Seller is not (a) acting, directly or
indirectly for, or on behalf of, any person, group, entity or nation named by
any Executive Order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, entity, or nation pursuant to any law that is enforced or
administered by the Office of Foreign Assets Control, and Seller is not engaging
in these Transactions, directly or indirectly, on behalf of, or instigating or
facilitating these Transactions, directly or indirectly, on behalf of, any such
person, group, entity or nation, nor (b) engaged in any dealings or
transactions, directly or indirectly, in contravention of any United States,
international or other applicable money laundering regulations or conventions,
including, without limitation, the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, the United States International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001, Trading
with the Enemy Act (50 U.S.C. § 1 et seq., as amended), or any foreign asset
control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. Notwithstanding the foregoing, Seller shall not be in
breach of this Section 8.2.4 solely because of the status of a person or entity
(as a “Specially Designated National and Blocked Person” or otherwise) solely
because such person or entity owns publicly-traded securities issued by
Washington Real Estate Investment Trust.

8.3    General Provisions.
8.3.1    Definition of “Seller’s Knowledge”. All references in this Agreement to
“Seller’s Knowledge” or words of similar import shall refer only to the actual
knowledge of Andrew Leahy and Dan Chappell (collectively, the “Designated
Persons”) and shall not be construed to refer to the knowledge of any other
officer, agent or employee of any other Seller or any affiliate thereof or to
impose or have imposed upon any Designated Person any duty to investigate the
matters to which such knowledge, or the absence thereof, pertains, including,
but not limited to, the contents of the files, documents and materials made
available to or disclosed to Buyer or the contents of files maintained by any
Designated Person. There shall be no personal liability on the part of any
Designated Person arising out of any representations or warranties made herein.
The Designated Persons are the individuals who have been primarily responsible
for the management with respect




- -24 -

--------------------------------------------------------------------------------




to each Individual Property on behalf of such Seller for the period prior to the
Effective Date and are the persons most knowledgeable about each Individual
Property.
8.3.2    Seller’s Representations Deemed Modified. To the extent that Buyer has
actual knowledge or Deemed Knowledge (as applicable) prior to the expiration of
the Due Diligence Period that any Seller’s representations and warranties are
inaccurate, untrue or incorrect in any material respect, such representations
and warranties shall be deemed modified to reflect Buyer’s actual knowledge or
Deemed Knowledge. All references in this Agreement to “Deemed Knowledge” or
words of similar import shall mean as follows: (a) Buyer shall be “deemed to
know” of the existence of a fact or circumstance to the extent that such fact or
circumstance is in the Due Diligence Information, in any estoppel certificate
received by Buyer or in any third party studies, tests, reports, or analyses
obtained by Buyer in connection with the Transactions; and (b) Buyer shall be
“deemed to know” that a representation or warranty of any Seller is untrue,
inaccurate or incorrect to the extent that this Agreement, the written Due
Diligence Information provided by Sellers to Buyer in the dataroom created by
HFF (as defined below) and estoppel certificates delivered by Sellers to Buyer
prior to the date in question or in any third party studies, tests, reports, or
analyses obtained by Buyer in connection with the Transactions contain
information that is inconsistent with such representation or warranty.
8.3.3    Subsequent Knowledge. If, prior to the Closing, either party has actual
knowledge that any of the representations or warranties made herein by the other
party are untrue, inaccurate or incorrect in any material respect when made or
when deemed to be made, then the party obtaining such actual knowledge shall
give the other party written notice thereof within five (5) Business Days of
obtaining such knowledge (but, in any event, prior to the Closing). Upon receipt
of such notice, the breaching party shall have the right to cure such
misrepresentation or breach and shall be entitled to a reasonable adjournment of
the Closing (not to exceed ten (10) days) for the purpose of such cure. If any
such representation or warranty is untrue, inaccurate or incorrect but is not
untrue, inaccurate or incorrect in any material respect and Buyer elects to
proceed with Closing, Buyer shall be deemed to waive such misrepresentation or
breach of warranty, and Buyer shall be required to consummate the Transactions
without any reduction of or credit against the Purchase Price. The untruth,
inaccuracy or incorrectness of a representation or warranty shall be deemed
material only if Buyer’s damages resulting from all such untruths or
inaccuracies are reasonably estimated by Buyer to exceed Fifty Thousand and
No/100 Dollars ($50,000.00) (the “Floor”) in the aggregate.
8.3.4    Survival; Limitation on Seller’s Liability. The representations and
warranties made by each Seller in Section 8.2 shall survive the Closing and not
be merged therein for a period of nine (9) months following Closing (“Survival
Period”) as to the Individual Properties that are the subject of the Closing and
each Seller shall only be liable to Buyer hereunder for a breach of a
representation and warranty made herein with respect to which a claim is made by
Buyer against such Seller on or before the end of the Survival Period. Anything
in this Agreement to the contrary notwithstanding, the maximum aggregate
liability of Sellers for any Seller’s breaches of representations and warranties
herein discovered after Closing shall be limited as set forth in Section 13.16
hereof. Notwithstanding the foregoing, however, if the Closing occurs, Buyer
hereby expressly waives, relinquishes and releases any right or remedy available
to it at law, in equity or




- -25 -

--------------------------------------------------------------------------------




under this Agreement to make a claim against any Seller for damages that Buyer
may incur as the result of such Seller’s representations or warranties being
untrue, inaccurate or incorrect if Buyer had actual knowledge or Deemed
Knowledge, as applicable, that such representation or warranty was untrue,
inaccurate or incorrect in any material respect at the time of the Closing
relating to such Seller’s Individual Property.

ARTICLE 9    – COVENANTS

9.1    Buyer’s Covenants. With respect to each Seller’s Individual Property,
Buyer hereby covenants as follows:
9.1.1    Approvals not a Condition to Buyer’s Performance. Buyer acknowledges
and agrees that its obligation to perform under this Agreement is not contingent
upon Buyer’s ability to obtain any (a) governmental or quasi-governmental
approval of changes or modifications in use or zoning; or (b) modification of
any existing land use restriction; or (c) endorsements to the Title Policy, or
(d) any third-party financing.
9.1.2    Retention of Leases and Tenant Files. Buyer acknowledges and agrees
that it shall comply with all applicable laws and regulations, if any, with
respect to the retention of the Leases for each Individual Property and the
tenant files (if any) that are delivered to Buyer at Closing by any Seller for
such Seller’s Individual Property. Buyer shall make all Leases and Lease files
available to each Seller for inspection during Buyer’s normal business hours at
Buyer’s corporate offices, upon three (3) Business Days’ prior notice. This
Section 9.1.2 shall survive Closing for a period of one (1) year as to the
Individual Property(ies) that are the subject of such Closing.

9.2    Seller’s Covenants. With respect to each Seller’s Individual Property,
each Seller hereby covenants as follows:
9.2.1    Contracts. Without Buyer’s prior written consent (which consent may not
be unreasonably withheld, conditioned or delayed), Seller shall not enter into,
extend, renew, replace or modify any Contract unless such contract (as so
extended, renewed, replaced or modified) is terminated effective as of or prior
to Closing by the owner of such Individual Property. Prior to execution, Seller
shall give Buyer a copy of each Contract or amendment, extension, renewal,
replacement or modification entered into after the Effective Date with respect
to such Seller’s Individual Property. With respect to any Seller’s Individual
Property, such Seller shall terminate all Contracts, as well as all leasing
agreements and property management agreements relating to the Property effective
as of or prior to Closing and Buyer shall not be required to give any Seller any
notice to cause such termination, and except as set forth on Schedule 5.6,
Seller shall retain all liability under all management and leasing and brokerage
agreements entered into prior to Closing; provided, however, that Sellers are
not required to terminate the Altus Contract with respect to the Virginia Tax
Appeal. The provisions of this Section 9.2.1 shall survive Closing.
9.2.2    Maintenance of Property; Leasing of Property.
(a)    Consistent Operations. Except to the extent any Seller is relieved of the
obligations by Article 10 hereof, between the Effective Date and the Closing
Date, Sellers shall




- -26 -

--------------------------------------------------------------------------------




maintain, manage, repair and keep the Property in a manner consistent with
Sellers’ past practices, except as otherwise provided herein.
(b)    Leases. Prior to the execution of any new leases for any Individual
Property or the renewal, extension or expansion of any existing Leases for any
Individual Property, the applicable Seller shall give notice of its intent to do
so to Buyer (which notice may be given by e-mail to the Buyer’s e-mail addresses
identified in Section 13.9 and Seller shall not be required to follow such
notice with a hard copy thereof notwithstanding the notice requirements of
Section 13.9). Such notice shall include a copy of all documentation that Seller
wishes to enter into, the amount of space involved, the length of the lease
term, the proposed rent and the amount of any leasing commission, tenant
improvement costs and other tenant allowances. Buyer shall have five (5)
Business Days after receipt of such notice to notify Seller of its objections,
if any, to any such proposed lease or extension, renewal or expansion of any
existing Lease. During the Due Diligence Period, Buyer shall not have any
approval rights over proposed leases or renewals, extensions or expansions of
existing Leases. Accordingly, until the fifth (5th) Business Day prior to the
end of the Due Diligence Period, Seller may enter into such proposed lease or
renewal, extension or expansion of any existing Lease five (5) Business Days
after the notice to Buyer required under this Section 9.2.2(b). Seller shall
deliver to Buyer true and correct copies of new Leases and amendments, renewals,
extensions, expansions or terminations within two (2) Business Days after
execution thereof but, with respect to those lease documents entered into during
the Due Diligence Period, in no event less than five (5) Business Days prior to
the end of the Due Diligence Period. After the fifth (5th) Business Day prior to
the end of the Due Diligence Period, Sellers shall not enter into any new lease
or renewal, extension, expansion, assignment (other than pursuant to the
Assignment of Leases and the Assignment of Ground Lease in connection with
Closing) or termination of an existing Lease without Buyer’s approval, in
Buyer’s sole discretion, except for new leases and renewals, extensions or
expansions of existing Leases evidencing or reflecting the exercise by tenants
of any rights or options, the terms of which are fixed or determinable as of the
Effective Date, under existing Leases. In the case of the exception specified in
the immediately preceding sentence, Seller may enter into the proposed renewal,
extension or expansion of an existing Lease without Buyer’s approval. Buyer’s
failure to object in writing within the five (5) Business Day period described
above shall be deemed approval by Buyer. Nothing in this Section 9.2.2 shall be
interpreted to require any particular Lease be in place at Closing or require
any Seller to lease any additional space in the Property, as a condition to the
sale of the Property. All leases or amendments thereto executed in accordance
with this Section 9.2.2(b) shall also be deemed “Leases” for all purposes of
this Agreement.
9.2.3    Estoppel Certificates. Each Seller shall use its commercially
reasonable efforts (without incurring any additional material expense) to obtain
and deliver to Buyer prior to the Closing Date tenant estoppel certificates from
each tenant under a Lease at such Seller’s Individual Property, in the form
attached hereto as Exhibit N in all material respects; provided, however, that
if a form of estoppel certificate is attached to or otherwise prescribed in a
particular lease document or if it is the policy of any national tenant that a
particular form of estoppel certificate be used, that form shall be deemed an
acceptable form of tenant estoppel certificate (any such estoppel certificate in
the form permitted pursuant to this sentence, an “Estoppel Certificate”). The
inability of any Seller to deliver the Estoppel Certificates to Buyer pursuant
to this Section 9.2.3 shall not constitute




- -27 -

--------------------------------------------------------------------------------




a breach or default by Seller of its obligations under this Agreement unless
Seller does not use commercially reasonable efforts to obtain such Estoppel
Certificates in accordance with this Section. It is a condition precedent to
Buyer’s obligation to close the transactions contemplated under this Agreement
that Seller shall have delivered to Buyer, on or prior to Closing, Acceptable
Estoppel Certificates (as defined below) executed by (a) the tenants identified
on Exhibit N-2 (the “Required Tenants”) and (b) (i) tenants occupying no less
than sixty five percent (65%) of the balance of the leased square footage at
each Individual Property, and (ii) tenants occupying no less than sixty five
percent (65%) of the balance of the leased square footage of the Property in the
aggregate. Promptly following receipt of any Estoppel Certificate, each Seller
shall deliver a photocopy of the same to Buyer for Buyer’s review; provided,
however, that if any Estoppel Certificate received by a Seller contains
materially adverse statements or information that Seller reasonably believes to
be incorrect or untrue, such Seller may withhold delivery of such Estoppel
Certificate so that such Seller may resolve or correct such disparities directly
with the applicable tenant for the purpose of obtaining a revised Estoppel
Certificate without such statements or information contained therein. Buyer
shall notify such Seller upon receipt if any Estoppel Certificate is an
Unsatisfactory Estoppel Certificate (as defined below); provided, however, that
if Buyer does not notify such Seller that an Estoppel Certificate is an
Unsatisfactory Estoppel Certificate within three (3) Business Days of Buyer’s
receipt of such Estoppel Certificate, then Buyer shall be deemed to have
approved such Estoppel Certificate. As used herein, an “Unsatisfactory Estoppel
Certificate” means any Estoppel Certificate that is: (i) not on the form
permitted pursuant to this Section 9.2.3, (ii) alleges a default by such Seller,
(iii) contains any fact or statement that is materially inconsistent with the
applicable Lease or the Lease Exhibit, or (iv) is dated more than forty-five
(45) days prior to the Closing Date for such Individual Property unless there is
an adjournment of the Closing Date as provided in this Section 9.2.3 or in
Section 7.3. As used herein, an “Acceptable Estoppel Certificate” means any
Estoppel Certificate that is either (i) not an Unsatisfactory Estoppel
Certificate or (ii) is approved (or deemed approved) by Buyer as set forth in
this Section 9.2.3. If any Seller has not satisfied the condition to closing
with respect to Estoppel Certificates set forth in this Section 9.2.3 by the
scheduled Closing Date, the applicable Seller or Buyer shall be entitled to a
reasonable adjournment of the Closing of all of the Property (not to exceed
thirty (30) days beyond the previously scheduled Closing Date) for the purpose
of satisfying the condition to Closing with respect to Estoppel Certificates set
forth in this Section 9.2.3 (it being agreed by the parties that if Buyer or
Seller elects to extend Closing under this Section 9.2.3, Sellers shall not be
obligated to obtain new tenant estoppels to replace any tenant estoppels that
are dated more than forty five (45) days prior to the new Closing Date). Seller,
at its sole option, after any adjournment elected by Seller or Buyer pursuant to
the preceding sentence, may elect to satisfy part of the requirements under this
Section 9.2.3 by delivery of one or more Seller estoppel certificate(s) in the
form attached hereto as Exhibit N-1 (a “Seller Estoppel Certificate”) for up to
five percent (5%) of the leased square footage of any Individual Property, but
in no event may Seller deliver a Seller Estoppel Certificate for any of the
Required Tenants. Any Seller Estoppel Certificate delivered by Seller to Buyer
shall not be subject to the provisions of Section 8.3.4 hereof. If within thirty
(30) days after Closing, Buyer receives an Estoppel Certificate meeting the
requirements of this Section 9.2.3 from a Tenant for which Seller has delivered
a Seller Estoppel Certificate and such Estoppel Certificate does not contain any
information that is contradictory to the Seller Estoppel Certificate for such
Lease, the delivered Seller Estoppel Certificate will be null and void, and
Purchaser will accept the Estoppel Certificate from such Tenant in its place.




- -28 -

--------------------------------------------------------------------------------





9.2.4    Changes in Representations . Seller shall notify Buyer promptly if it
becomes aware of any occurrence prior to the Closing Date that would make any of
Seller’s representations or warranties contained in this Agreement untrue in any
material respect.
9.2.5    Declaration Estoppels. Gateway Seller shall use commercially reasonable
efforts to deliver at or prior to Closing (i) fully executed and acknowledged
Declaration Estoppel Certificates in substantially the forms attached hereto as
Exhibit O-2 and Exhibit O-3, and (ii) a certificate of compliance as to the
existing Improvements on the Gateway Property under the Declaration recorded in
Liber 10156, folio 251 and the Declaration recorded in Liber 2300 folio 422,
each in the land records of Howard County, Maryland.
        

9.3    Mutual Covenants.
9.3.1    Publicity. Sellers and Buyer each hereby covenants that prior to the
Closing any written press release or public statement (a “Release”) with respect
to the Transactions shall be subject to the review and approval of both parties
(which approval shall not be unreasonably withheld); provided, however, in no
event will any Release mention CalPERS. Notwithstanding the foregoing, if any
Seller or Buyer (the “Required Party”) is required by law or customary public
company financial or securities exchange reporting (including GAAP) to issue a
Release prior to the Closing, the Required Party shall, at least two (2)
Business Days’ prior to the issuance of the same, deliver a copy of the proposed
Release to the other party (the “Reviewing Party”) for its review and approval,
which approval shall not be unreasonably withheld, conditioned or delayed and
provided, further, that if the Reviewing Party does not notify the Required
Party that the proposed Release is approved or disapproved within such
2-business day period, then such Reviewing Party shall be deemed to have
approved such Release. It is also understood that the foregoing shall not
preclude Seller from discussing the substance or any relevant details of the
transactions contemplated in this Agreement on a confidential basis with any of
its investors, or any of its or its investors’ attorneys, accountants,
professional consultants, financial advisors, or rating agencies, as the case
may be, in each case on a need-to-know basis after the recipients have been
informed of the confidential nature of such information and directed not to
disclose such information except in accordance with this Section 9.3.1.
9.3.2    Broker. Sellers and Buyer expressly acknowledge that Broker has acted
as the exclusive broker with respect to the Transactions and with respect to
this Agreement, and that Sellers shall pay any brokerage commission due to
Broker in accordance with the separate agreement between Sellers and Broker.
Sellers and Buyer represent and warrant to the other that no party has dealt
with any other broker in the Transactions and Sellers and Buyer agree to defend,
hold harmless and indemnify the other from and against any and all damages,
costs or expenses (including, but not limited to, reasonable attorneys’ fees and
disbursements) suffered by the indemnified party as a result of acts of the
indemnifying party that would constitute a breach of its representation and
warranty in this Section 9.3.2. The provisions of this Section 9.3.2 shall
survive the Closing or earlier termination of this Agreement.
9.3.3    USPS Lease.




- -29 -

--------------------------------------------------------------------------------




(a)    Assignment of USPS Lease. Reasonably promptly after Closing, Buyer shall
deliver to the Contracting Office a fully-executed original of the USPS
Certificate of Transfer/Lease Assignment, together with such other instruments
or documents required by the Contracting Officer in connection with the sale of
Bradlee Shopping Center or the assignment and assumption of the USPS Lease, or
both (collectively, “Additional USPS Contracting Officer Documents”). Seller and
Buyer shall promptly (i) assemble all information and supporting documentation
reasonably requested by USPS in order to execute the USPS Certificate of
Transfer/Lease Assignment, including any changes or additions to the information
submitted by Seller and Buyer that are requested by USPS, and (ii) if required
by USPS, complete the registration required for the transfer of the USPS Lease
to Buyer.
(b)    Payments. Until the USPS Certificate of Transfer/Lease Assignment is
executed by USPS and payments under the USPS Lease are made directly to Buyer,
Bradlee Seller shall maintain (or cause to be maintained) the bank accounts to
which payments under the USPS Lease are sent and shall promptly deliver such
payments to Buyer upon receipt.
(c)    Further Assurances. Each of Bradlee Seller and Buyer agrees to reasonably
cooperate with each other and the Contracting Officer to (i) obtain the
execution by USPS of the USPS Certificate of Transfer/Lease Assignment and the
Additional USPS Contracting Officer Documents, to the extent such documents need
to be executed by USPS, and (ii) assign the USPS Lease from Bradlee Seller to
Buyer.
(d)    Survival. The provisions of this Section 9.3.3 shall survive Closing for
nine (9) months or such longer period of time as necessary to obtain the USPS
Certificate of Transfer/Lease Assignment executed by USPS.

ARTICLE 10    – CONDEMNATION/CASUALTY

10.1    Condemnation.
10.1.1    Right to Terminate. If, prior to the Closing Date, all or any
“material” portion of an Individual Property is taken by eminent domain (or is
the subject of a pending taking which has not yet been consummated), the Seller
thereof shall notify Buyer in writing of such fact promptly after obtaining
knowledge thereof, and Buyer shall have the right to terminate this Agreement as
to such Individual Property only by giving written notice to such Seller no
later than ten (10) days after the giving of such Seller’s notice, and the
Closing Date shall be extended, if necessary, to provide sufficient time for
Buyer to make such election. The failure by Buyer to so elect in writing to
terminate this Agreement as to such Individual Property only within such ten
(10) day period shall be deemed an election not to so terminate this Agreement.
If Buyer elects to terminate this Agreement as aforesaid, the provisions of
Section 10.4 shall apply.
10.1.2    Assignment of Proceeds. If (a) all or any portion of an Individual
Property that is not “material” is taken or becomes subject to a pending taking,
by eminent domain, or (b) Buyer does not terminate this Agreement as permitted
in Section 10.1.1, then there shall be no abatement of the Purchase Price
allocable to such Individual Property; provided, however, that at the Closing,
the Seller of such Individual Property shall pay to Buyer the amount of any
award for or other




- -30 -

--------------------------------------------------------------------------------




proceeds on account of such taking that is actually paid to such Seller prior to
the Closing Date as a result of such taking (less all reasonable third party
costs and expenses, including attorney’s fees and costs, incurred by such Seller
as of the Closing Date in obtaining payment of such award or proceeds) and, to
the extent such award or proceeds have not been paid, such Seller shall assign
to Buyer at the Closing (without recourse to such Seller) the rights of such
Seller to, and Buyer shall be entitled to receive and retain, all awards for the
taking of such Seller’s Individual Property or such portion thereof. If Buyer
does not elect to terminate this Agreement as permitted in Section 10.1.1, then
thereafter, in no event shall such Seller agree to any settlement of an award as
the result of a taking or pending taking of such Seller’s Individual Property
without Buyer’s written consent, not to be unreasonably withheld, conditioned or
delayed.
10.1.3    “Material” Defined. For the purposes of Section 10.1, the term
“material” shall mean (a) the taking of more than ten percent (10%) of the
rentable square feet of space in the Improvements for any Individual Property,
(b) tenants whose Leases cover more than 15,000 square feet at such Individual
Property have the right to terminate as a result of such condemnation or (c) a
taking that prevents or materially impairs access to any Individual Property.

10.2    Destruction or Damage. If any Individual Property is damaged or
destroyed in whole or in part prior to the Closing Date, the Seller of such
Individual Property shall notify Buyer in writing of such fact promptly after
obtaining knowledge thereof. If any such damage or destruction would cost less
than two percent (2%) of the portion of the Purchase Price allocated to such
Individual Property to repair or restore, then this Agreement shall remain in
full force and effect and Buyer shall acquire the Property (including such
Individual Property so damage or destroyed) upon the terms and conditions set
forth in this Agreement. In such event, Buyer shall receive a credit against the
Purchase Price allocable to such Individual Property equal to the deductible
amount applicable under such Seller’s casualty policy (less all reasonable third
party costs and expenses, including attorneys’ fees and costs, incurred by such
Seller as of the Closing Date in connection with the negotiation and/or
settlement of the casualty claim with the insurer (the “Realization Costs”)) as
well as an amount equal to all self-insured and uninsured amounts, and, such
Seller shall assign to Buyer all of such Seller’s right, title and interest in
and to all proceeds of insurance on account of such damage or destruction to the
extent such proceeds have not been used to reimburse such Seller to the extent
the Seller has undertaken to restore or to perform repairs to the Improvements
(and, if such Seller has performed restoration or repairs to the Improvements
and has not been reimbursed therefor from insurance proceeds, then such Seller
shall be entitled to a credit at Closing with respect to such Seller’s
Individual Property in the reasonable actual amount expended by such Seller to
perform such repairs or restoration). If any Individual Property is damaged or
destroyed prior to the Closing Date and the cost of repair would equal or exceed
two percent (2%) of the portion of the Purchase Price allocated to such
Individual Property, then, notwithstanding anything to the contrary set forth
above in this section, Buyer shall have the right, at its election, to terminate
this Agreement with respect to the Individual Property suffering such damage and
the Seller owning such Individual Property. If Buyer elects to terminate this
Agreement as aforesaid, the provisions of Section 10.4 shall apply. Buyer shall
have thirty (30) days after a Seller notifies Buyer that a casualty has occurred
to make such election by delivery to Sellers of a written election notice (the
“Election Notice”), and the Closing Date shall be extended, if necessary, to
provide a reasonable time for Buyer to make such election. The failure by Buyer
to deliver the Election Notice within




- -31 -

--------------------------------------------------------------------------------




such thirty (30) day period shall be deemed an election not to terminate this
Agreement as to such Individual Property. If Buyer does not elect to terminate
this Agreement as set forth above, this Agreement shall remain in full force and
effect, but, the applicable Seller shall assign to Buyer all of such Seller’s
right, title and interest in and to any and all proceeds of insurance on account
of such damage or destruction, if any, to the extent such proceeds have not been
used to reimburse such Seller to the extent such Seller has undertaken to
restore or to perform repairs to the Improvements of such Seller’s Individual
Property. If any Seller has performed restoration or repairs to the Improvements
of such Seller’s Individual Property and has not been reimbursed therefor from
insurance proceeds, then such Seller shall be entitled to a credit at Closing
with respect to such Seller’s Individual Property in the reasonable actual
amount expended by such Seller to perform such repairs or restoration, and Buyer
shall receive a credit against the Purchase Price allocable to such Seller’s
Individual Property equal to the deductible amount (less the Realization Costs)
under such Seller’s casualty insurance policy as well as an amount equal to all
self-insured and uninsured amounts. If Buyer does not elect to terminate this
Agreement as aforesaid, then in no event shall any Seller agree to any
settlement of insurance proceeds in connection with any damage or destruction of
the Property or any part thereof without Buyer’s written consent, not to be
unreasonably withheld, conditioned or delayed.

10.3    Insurance. Each Seller shall maintain the property insurance coverage
currently in effect for such Seller’s Individual Property through the Closing
Date. A copy of Seller’s property insurance certificate is attached hereto as
Schedule 10.3.

10.4    Effect of Termination. If this Agreement is terminated pursuant to
Section 10.1.1 or Section 10.2, the portion of the Deposit applicable to the
Individual Property so terminated shall be promptly refunded to Buyer. Upon such
refund, this Agreement shall terminate as to such Individual Property and the
Seller thereof and neither Buyer nor the Seller thereof shall have any further
rights or obligations hereunder other than any arising under any section herein
that expressly survives the termination of this Agreement. At Closing Buyer
shall acquire the remaining Properties for the allocated Purchase Price for such
remaining Properties.

10.5    Waiver. The provisions of this Article 10 supersede the provisions of
any applicable statutory or decisional law with respect to the subject matter of
this Article 10.

ARTICLE 11    – DEFAULTS

11.1    Default Remedies.
11.1.1    Seller’s Default. If (a) any Seller defaults under or breaches any of
the material covenants, agreements or obligations of such Seller under this
Agreement, or (b) any representation or warranty made by such Seller is untrue
in any material respect when made, or (c) any Seller does not consummate all of
the Transactions for any reason other than Buyer’s default or the permitted
termination of this Agreement by any Seller or Buyer as herein expressly
provided, and, in each instance, such matter continues for ten (10) days
following notice from Buyer thereof (such period to run concurrently with the
notice and cure provisions set forth in Sections 7.3 and 8.3.3), Buyer shall be
entitled, as its sole and exclusive remedy, to (i) receive the return of the
Deposit from Escrow Agent and Sellers shall promptly pay to Buyer up to
$375,000.00 for any third party out-




- -32 -

--------------------------------------------------------------------------------




of-pocket expenses actually incurred by Buyer in connection with Buyer’s due
diligence (collectively, “Buyer’s Diligence Costs”), in which event no party
hereto shall have any further rights, duties, obligations and/or liabilities
under this Agreement except for those rights, duties, obligations and/or
liabilities that expressly survive the termination of this Agreement;
(ii) maintain an action for specific performance (including without limitation,
reasonable attorneys’ fees and court costs); (iii) waive said breach or failure
and proceed to Closing without abatement of or credit against the Purchase
Price, or (iv) terminate this Agreement as to the Individual Property(ies) owned
by such defaulting Seller(s) only and proceed to Closing as to the remaining
Properties for the allocated Purchase Price for such remaining Properties. Buyer
waives its right to seek damages for any Seller default hereunder unless
Sellers, through any Seller’s willful or bad faith action(s), have rendered
ineffective the right of Buyer to pursue the remedy of specific performance, in
which case, notwithstanding anything to the contrary contained in this Section
11.1.1, Buyer may pursue an action or claim for actual monetary damages against
Sellers. Buyer shall be deemed to have elected the remedy set forth in
clause (i) of this Section 11.1.1 if Buyer does not file suit for specific
performance in a court having jurisdiction in the State of Maryland, and serve
Sellers, within thirty (30) days following the date upon which Closing was to
have occurred. Such action for specific performance will not be construed to
require any Seller to cure any title or survey defect, including any Title
Exceptions, encumbrances or liens (unless such Seller is otherwise obligated to
do so under this Agreement), cure any untrue representations, cure any physical
condition existing at a Seller’s Individual Property or cause any third party to
take any action with respect to the Property or Seller. Nothing contained in
this Section 11.1.1 shall limit Buyer’s rights against any Seller by reason of
any indemnity obligations of such Seller to Buyer expressly set forth in this
Agreement that survives the termination of this Agreement or the Closing.
11.1.2    Buyer’s Default. If Buyer does not consummate the Transactions when
required to do so pursuant to the provisions of this Agreement and such failure
continues for five (5) days after notice thereof from Sellers, Sellers shall be
entitled, as Sellers’ sole and exclusive remedy at law or in equity, to (a)
terminate this Agreement, and (b) recover the entire Deposit from Escrow Agent
as liquidated damages and not as penalty, in full satisfaction of claims against
Buyer hereunder. Sellers and Buyer agree that Sellers’ damages resulting from
Buyer’s default are difficult, if not impossible, to determine and the entire
Deposit is a fair estimate of those damages which has been agreed to in an
effort to cause the amount of such damages to be certain. Nothing contained in
this Section 11.1.2 shall limit Sellers’ rights against Buyer by reason of any
indemnity obligations of Buyer to any Seller expressly set forth in this
Agreement that survives the termination of this Agreement or the Closing.

11.2    Surviving Obligations. Nothing in Section 11.1 shall be deemed to limit
the rights or remedies of either party with respect to any provisions,
indemnities or obligations of under this Agreement which are expressly stated to
survive Closing.



ARTICLE 12    – ESCROW
The Deposit, together with all interest earned thereon, shall be held by the
Escrow Agent, in trust, and disposed of only in accordance with the following
provisions:




- -33 -

--------------------------------------------------------------------------------





12.1    Investment of Deposit. The Escrow Agent shall (a) invest the Deposit in
government insured interest-bearing instruments satisfactory to Buyer and
Sellers; (b) not commingle the Deposit with any funds of the Escrow Agent or
others, and (c) promptly provide Buyer and Sellers with confirmation of the
investments made. Buyer consents to the selection of Bank of America, N.A. as
the depository.

12.2    Delivery of Deposit Upon Closing. If the Closing occurs as to one or
more Individual Properties, the Escrow Agent shall apply the Deposit applicable
to such Individual Properties to the Purchase Price due from Buyer at Closing
with respect to each Seller’s Individual Property, with the Balance being the
remaining amount required to be funded by Buyer applicable to each Individual
Property.

12.3    Disbursement Following Termination. If for any reason the Closing does
not occur, the Escrow Agent shall deliver the Deposit and all interest earned
thereon to Sellers or Buyer only upon receipt of a written demand therefor from
such party(ies), subject to the following provisions of this Section 12.3. If
any party makes a written demand upon the Escrow Agent for payment of the
Deposit, the Escrow Agent shall give written notice to the other party(ies) of
such demand. If the Escrow Agent does not receive a written objection from the
other party(ies) to the proposed payment within five (5) Business Days after the
giving of such notice, the Escrow Agent is hereby authorized to make such
payment. If the Escrow Agent does receive such written objection within such
period, the Escrow Agent shall continue to hold such amount until otherwise
directed by written instructions signed by Sellers and Buyer or a final judgment
of a court of competent jurisdiction.

12.4    Release and Indemnity. The parties acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and for their convenience, that
the Escrow Agent shall not be deemed to be the agent of any of the parties, and
that the Escrow Agent shall not be liable to any of the parties for any action
or omission on its part taken or made in good faith, and not in disregard of
this Agreement, but shall be liable for its negligent acts and for any loss,
cost or expense incurred by any Seller or Buyer resulting from the Escrow
Agent’s mistake of law respecting the Escrow Agent’s scope or nature of its
duties. Sellers and Buyer shall jointly and severally indemnify and hold the
Escrow Agent harmless from and against all costs, claims and expenses, including
reasonable attorneys’ fees, incurred in connection with the performance of the
Escrow Agent’s duties hereunder, except with respect to actions or omissions
taken or made by the Escrow Agent in bad faith, in disregard of this Agreement
or involving negligence on the part of the Escrow Agent.

12.5    Taxpayer Identification. Buyer shall pay any income taxes on any
interest earned on the Deposit. Buyer represents to Sellers that Buyer has
provided the Escrow Agent Buyer’s taxpayer identification number prior to the
Effective Date. In no event shall Escrow Agent incur any liability for levies by
taxing authorities based upon the taxpayer identification number provided to
Escrow Agent and used to establish the Escrow Account.
12.6    Acceptance of Terms By Escrow Agent. The Escrow Agent has executed this
Agreement in the place indicated on the signature page hereof in order to
confirm that the Escrow Agent has received and shall hold the Deposit and the
interest earned thereon, in escrow, and shall disburse the Deposit, and the
interest earned thereon, pursuant to the provisions of this Article 12.




- -34 -

--------------------------------------------------------------------------------





12.7    Escrow Fee. The escrow fee, if any, charged by the Escrow Agent shall be
shared by Sellers and Buyer as described in Section 5.4.

ARTICLE 13    – MISCELLANEOUS

13.1    Buyer’s Assignment. Subject to Section 13.24 and the immediately
following sentence, Buyer shall not assign this Agreement or its rights
hereunder to any individual or entity without the prior written consent of
Seller, which consent Seller may grant or withhold in its sole discretion, and
any such assignment made without Seller’s consent shall be null and void.
Notwithstanding the foregoing, each Seller hereby consents to assignment at or
before Closing by Buyer of Buyer’s interest in this Agreement to one or more
entities controlled by, controlling, or under common control with Buyer (each, a
“Buyer Assignee”), provided that any such Buyer Assignee shall assume, in
writing (by execution of an assignment and assumption agreement), all of such
Buyer’s obligations under this Agreement or, in the event of an assignment with
respect to an Individual Property, all of Buyer’s obligations with respect to
such Individual Property. If Buyer assigns this Agreement in part with respect
to one or more Individual Properties, then the applicable Seller with respect to
such Individual Property shall deliver the closing documents pursuant to Section
6.3 separately to Buyer or to the Buyer Assignee(s), as applicable (but in all
events such deliveries must be made contemporaneously as part of a single
Closing of all of the Property contemporaneously) and shall otherwise cooperate
with Buyer in all reasonable respects in effectuating separate acquisitions. In
the event of an assignment, the assigning party shall not be released from any
obligations hereunder due to such assignment.

13.2    Designation Agreement. Section 6045(e) of the Code and the regulations
promulgated thereunder (herein collectively called the “Reporting Requirements”)
require an information return to be made to the United States Internal Revenue
Service, and a statement to be furnished by each Seller, in connection with the
Transactions. Escrow Agent is either (a) the person responsible for closing the
Transactions (as described in the Reporting Requirements), or (b) the disbursing
title or escrow company that is most significant in terms of gross proceeds
disbursed in connection with the Transactions (as described in the Reporting
Requirements). Accordingly:
13.2.1    Reporting Person. Escrow Agent is hereby designated as the “Reporting
Person” (as defined in the Reporting Requirements) for the Transactions. Escrow
Agent shall perform all duties that are required by the Reporting Requirements
to be performed by the Reporting Person for the Transactions.
13.2.2    Additional Information. Sellers and Buyer shall furnish to Escrow
Agent, in a timely manner, any information requested by Escrow Agent and
necessary for Escrow Agent to perform its duties as Reporting Person for the
Transactions.
13.2.3    Request For Taxpayer Identification. Escrow Agent hereby requests each
Seller to furnish to Escrow Agent each Seller’s correct taxpayer identification
number. Each Seller acknowledges that any failure by a Seller to provide Escrow
Agent with such Seller’s correct taxpayer identification number may subject such
Seller to civil or criminal penalties imposed by law. Accordingly, (a) Bradlee
Seller hereby certifies to Escrow Agent, under penalties of perjury, that its
correct taxpayer identification number is 47-4822543; (b) Foxchase Seller hereby
certifies to


                





--------------------------------------------------------------------------------




Escrow Agent, under penalties of perjury, that its correct taxpayer
identification number is 47-4808613; (c) Gateway Seller hereby certifies to
Escrow Agent, under penalties of perjury, that its correct taxpayer
identification number is 53-0261100; (d) Olney Seller hereby certifies to Escrow
Agent, under penalties of perjury, that its correct taxpayer identification
number is 53-0261100, and (e) Wheaton Seller hereby certifies to Escrow Agent,
under penalties of perjury, that its correct taxpayer identification number is
47-4772846.
13.2.4    Survival. The provisions of this Section 13.2 shall survive the
Closing.

13.3    Survival/Merger. Except for the provisions of this Agreement that are
explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the Deed and any
other documents and instruments required under this Agreement by all Sellers and
the acceptance thereof by Buyer shall effect a merger, and be deemed the full
performance and discharge of every obligation on the part of Buyer and each
Seller to be performed hereunder at Closing.

13.4    Integration; Waiver. This Agreement, together with the Exhibits hereto,
embodies and constitutes the entire understanding between the parties with
respect to the Transactions and all prior agreements, understandings,
representations and statements, oral or written, are merged into this Agreement.
Neither this Agreement nor any provision hereof may be waived, modified,
amended, discharged or terminated except by an instrument signed by the party
against whom the enforcement of such waiver, modification, amendment, discharge
or termination is sought, and then only to the extent set forth in such
instrument. No waiver by either party hereto of any failure or refusal by the
other party to comply with its obligations hereunder shall be deemed a waiver of
any other or subsequent failure or refusal to so comply.

13.5    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Maryland, but not including choice of
law rules thereof.

13.6    Captions Not Binding; Schedules and Exhibits. The captions in this
Agreement are inserted for reference only and in no way define, describe or
limit the scope or intent of this Agreement or of any of the provisions hereof.
All Schedules and Exhibits attached hereto shall be incorporated by reference as
if set out herein in full.

13.7    Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

13.8    Severability. If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.

13.9    Notices. Any notice, request or other communication required or
otherwise given pursuant to this Agreement shall be given in writing by
(a) reputable same day or overnight delivery service with proof of delivery, or
(b) email (which, to be effective, must (i) have the words “LEGAL




- -36 -

--------------------------------------------------------------------------------




NOTICE” written in all caps in the subject line and (ii) be followed within two
(2) Business Days by a hard copy of the same delivered pursuant to clause (a)),
in each case sent to the intended addressee in accordance with the address
information set forth below, or to such other address or to the attention of
such other person as the addressee shall have designated by written notice sent
in accordance herewith, and shall be deemed to have been given either at the
time of receipt of the initial notice thereof or refusal. Notices may be given
by a party’s counsel on behalf of such party as if such party had given such
notice itself. Unless changed in accordance with this Section 13.9, the
addresses for notices given pursuant to this Agreement shall be as follows:
If to Seller:            Washington Real Estate Investment Trust
1775 Eye Street, N.W., Suite 1000
Washington, DC 20006
Attention: Andrew Leahy, Vice President
Email: aleahy@washreit.com


with copies to:         Washington Real Estate Investment Trust
1775 Eye Street, N.W., Suite 1000
Washington, DC 20006
Attention: Taryn Fielder, Senior Vice President and
                                 General Counsel
Email: tfielder@washreit.com
                    
and
                    
DLA Piper LLP (US)

                    500 Eighth Street, NW
Washington, DC 20004
Attention: Amy B. Carbins
Email: amy.carbins@dlapiper.com
    
If to Buyer:            First Washington Realty, Inc.
4350 East-West Highway, Suite 400
Bethesda, MD 20814
Attention: Jeffrey S. Distenfeld and Bobby Rassuli
Email:    jdistenfeld@firstwash.com and
                                    brassuli@firstwash.com


with a copy to:         Holland & Knight LLP
800 17th Street, NW, Suite 1100
Washington, DC 20006-5344
Attention: Erica Weiss and Jerald S. Cohn
Email: Erica.weiss@hklaw.com and
jerry.cohn@hklaw.com






- -37 -

--------------------------------------------------------------------------------




If to Escrow Agent:        Chicago Title Insurance Company
1620 L Street, NW, 4th Floor
Washington, DC 20036
Attn: Mark Badanowski    
Email: Mark.badanowski@fnf.com

                    

13.10    Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement. For the purposes hereof, counterparts
will include signatures evidenced by electronic mail including PDF.

13.11    No Recordation. Sellers and Buyer agree that neither this Agreement nor
any memorandum or notice hereof shall be recorded and Buyer agrees (a) not to
file any notice of pendency or other instrument (other than a judgment) against
the applicable Seller’s Individual Property or any portion thereof in connection
herewith, and (b) to indemnify each Seller against all costs, expenses and
damages, including, without limitation, reasonable attorneys’ fees and
disbursements, incurred by such Seller by reason of a breach by Buyer of this
Section 13.11.

13.12    Additional Agreements; Further Assurances. Subject to the terms and
conditions herein provided, each of the parties hereto shall execute and deliver
such documents as the other party shall reasonably request in order to
consummate and make effective the Transactions; provided, however, that the
execution and delivery of such documents by such party shall not result in any
additional liability or cost to such party.

13.13    Time of the Essence. TIME SHALL BE OF THE ESSENCE WITH RESPECT TO ALL
TIME PERIODS PROVIDED IN THIS AGREEMENT.

13.14    Construction. The parties acknowledge that each party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendment or Exhibit hereto. The use in this Agreement of the words
“herein”, “hereunder”, “hereinabove”, “hereinafter”, and words of similar import
shall be deemed to refer to this entire Agreement, unless expressly stated to
the contrary. The use in this Agreement of the words “such as” “include”,
“including” and words of similar import shall be construed as if followed by the
phrase “without limitation” and shall not be deemed to limit the generality of
the term or clause to which it has reference, whether or not non-limiting
language is used with reference thereto.

13.15    Business Day. As used herein, the term “Business Day” shall mean any
day other than a Saturday, Sunday, or any Federal or state holiday in the State
of Maryland. If any period expires on a day that is not a Business Day or any
event or condition is required by the terms of this Agreement to occur or be
fulfilled on a day that is not a Business Day, such period shall expire or such
event or condition shall occur or be fulfilled, as the case may be, on the next
succeeding Business Day.

13.16    Sellers’ Maximum Aggregate Liability.




- -38 -

--------------------------------------------------------------------------------




13.16.1    Notwithstanding any provision to the contrary contained in this
Agreement or any documents executed by any Seller pursuant hereto or in
connection herewith, if Closing occurs, the maximum aggregate liability of all
Sellers and the maximum aggregate amount that may be awarded to and collected by
Buyer or any of its permitted assignees under this Agreement (including, without
limitation, the breach of any representations and warranties contained herein)
and any and all documents executed pursuant hereto or in connection herewith
(excluding however, Seller’s obligations under Article 5 and Section 9.3.2), for
which a claim is timely made by Buyer shall not exceed two percent (2%) of the
Purchase Price paid to Sellers at the Closing Date (the “Cap Amount”) with
respect to claims filed by Buyer against any Seller prior to the end of the
Survival Period, and no claim by Buyer may be made and no Seller shall be liable
for any judgment in any action based upon any such claim unless and until
Buyer’s claims against all Sellers are for an aggregate amount in excess of the
Floor. Sellers covenant and agree that, until the expiration of the Survival
Period, Sellers will have access to capital in an amount sufficient to discharge
their post-closing obligations under this Agreement and the Closing Documents
and will call upon such capital and retain such capital when received if
required and for so long as necessary to satisfy such Seller’s obligations under
this Agreement and the Closing Documents; provided, however, that if a claim is
brought by Buyer against Sellers prior to the expiration of the Survival Period,
Sellers covenant as provided in this sentence shall survive for such time as
necessary until there is a final, non-appealable adjudication of such claim.
Sellers shall have no liability under this Agreement with respect to any claim
relating to a breach of representation or warranty filed by Buyer against any
Seller after the end of the Survival Period. The provisions of this section
shall survive the Closing and shall not be merged therein.
13.16.2.    In no event shall any party be liable for any punitive,
consequential or special damages. The provisions of this Section 13.16.2 shall
survive Closing.

13.17    Relationship of the Parties. Nothing contained herein shall be
construed or interpreted as creating a partnership or joint venture between
Sellers and Buyer. It is understood that the relationship is an arm’s length one
that shall at all times be and remain that of buyer and sellers.

13.18    Incorporation By Reference. All documents, instruments, schedules and
other matters attached to this Agreement as exhibits are specifically made a
part hereof and incorporated herein by the reference thereto in this body of
this Agreement.

13.19    Captions. Captions are used in this Agreement solely for convenience of
reference and shall neither be considered a part of this Agreement nor affect
the construction to be given any of the provisions hereon.

13.20    Waiver of Trial By Jury; Venue and Jurisdiction; Certain Costs.
13.20.1    SELLERS AND BUYER HEREBY EXPRESSLY WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY CLAIM, ACTION, PROCEEDING OR COUNTERCLAIM BY BUYER OR ANY SELLER AGAINST
ONE ANOTHER ON ANY MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.




- -39 -

--------------------------------------------------------------------------------




13.20.2    Buyer and each Seller hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of and agrees that
venue shall be proper in any state court in Montgomery County, State of Maryland
or any Federal court located in the State of Maryland, in any action or
proceeding arising out of or relating to or connected with this Agreement, or
for recognition or enforcement of any judgment. Each of Seller and Buyer hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding shall be heard and determined in such courts. Each of
Seller and Buyer agrees that a final judgment in any such action or proceeding
will be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST ANY PARTY ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL
BE INSTITUTED IN ANY STATE COURT IN MONTGOMERY COUNTY, STATE OF MARYLAND OR ANY
FEDERAL COURT SITTING IN THE STATE OF MARYLAND, AND EACH PARTY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO (a) THE JURISDICTION OF ANY SUCH
COURT IN ANY SUIT, ACTION OR PROCEEDING, AND (b) THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING (INCLUDING ANY OBJECTION OF OR RELATING TO FORUM
NON-CONVENIENS).

13.21    Intentionally Omitted.

13.22    No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Buyer only and are not for the benefit of any third party
(which third parties shall include, without limitation, the Title Company), and
accordingly, no third party shall have the right to enforce the provisions of
this Agreement or of the documents to be executed and delivered at Closing.

13.23    Exculpation. Notwithstanding anything to the contrary contained in this
Agreement, no director, officer, employee, shareholder, member, manager,
affiliate, partner or agent of Seller or Buyer nor any of such parties’
directors, officers, employees, shareholders, members, managers, partners, joint
venturers or agents, nor any other person, partnership, limited liability
company, corporation, joint venture or trust, as principal of any party, whether
disclosed or undisclosed (collectively, the “Exculpated Parties”) shall have any
personal obligation or liability hereunder, and neither party shall seek to
assert any claim or enforce any of its rights hereunder against any Exculpated
Party.

13.24    1031 Exchange. Buyer or any Seller may elect to conduct the
Transactions as part of a so-called like kind exchange (the “Exchange”) pursuant
to Section 1031 of the Code, in which case Buyer or any Seller (as applicable)
shall be entitled to proceed with the Exchange as provided below:
13.24.1    If Buyer or any Seller elects to effectuate an Exchange, and if such
Exchange cannot be effected for any reason, then Buyer or any Seller (as
applicable) shall nevertheless be obligated to close the transaction pursuant to
the terms of this Agreement.
13.24.2    To exercise its right under this Section 13.24 Buyer or any Seller
(as applicable) shall provide the other party(ies) with a written notice stating
its intent to enter into an Exchange not later than ten (10) Business Days’
prior to the Closing Date.




- -40 -

--------------------------------------------------------------------------------




13.24.3    If Buyer timely delivers the notice referred to in Section 13.24.2,
rather than purchase each Seller’s Individual Property, Buyer may (but shall not
be obligated to), on or before the Closing Date, with respect to one (1) or more
of each Seller’s Individual Property, assign its rights under this Agreement to
a “qualified intermediary”, as defined in Treasury Regulation 1.103(k) I (g)(4)
(a “QI”) or an Exchange Accommodation Titleholder (“EAT”), and/or direct the
applicable Seller of such Individual Property (or any Seller’s QI) to convey
such Individual Property to Buyer’s QI or an EAT at Closing, subject to all of
each Seller’s rights and remedies under this Agreement; provided, however, that
Buyer shall notify Sellers of the identity of Buyer’s QI or Buyer’s EAT at least
ten (10) Business Days’ prior to the Closing Date, and further provided that
Buyer shall remain liable for the performance of all obligations,
representations, warranties and covenants of Buyer hereunder. In any case, all
payments that Buyer is obligated to make to any Seller under this Agreement may
be made by Buyer’s QI or Buyer’s EAT and not by Buyer.
13.24.4    If any Seller timely delivers the notice referred to in Section
13.24.2, any Seller may (but shall not be obligated to), on or before the
Closing Date, assign its rights under this Agreement to QI and direct such QI to
convey such Seller’s Individual Property to Buyer (or to Buyer’s QI or Buyer’s
EAT) at Closing, subject to all of Buyer’s rights and remedies under this
Agreement; provided, however, that such Seller shall notify Buyer of the
identity of such Seller’s QI at least ten (10) Business Days’ prior to the
Closing Date, and further provided that such Seller shall remain liable for the
performance of all obligations, representations, warranties and covenants of
such Seller hereunder.
13.24.5    Buyer and Sellers agree to reasonably cooperate with each other and
with any QI or EAT in arranging the Exchanges at no material cost to the other.
Each Seller shall execute any documents reasonably requested by Buyer, Buyer’s
QI or Buyer’s EAT to facilitate Buyer’s Exchange, and Buyer shall execute any
documents reasonably requested by any Seller or by any Seller’s QI to facilitate
Seller’s Exchange, including any appropriate amendments to this Agreement and
any appropriate escrow instructions; provided, however, that (a) no document
requested by Buyer shall adversely affect any Seller in any respect or change
any of the economic terms and conditions of the transaction with respect to any
Seller or modify or limit any Seller’s rights and remedies under this Agreement,
and (b) no document requested by any Seller shall adversely affect Buyer in any
respect or change any of the economic terms and conditions of the transaction
with respect to Buyer or modify or limit Buyer’s rights and remedies under this
Agreement. No Seller shall be obligated to incur any costs, expenses, losses,
liabilities or damages in connection with Buyer’s Exchange greater than those
such Seller would have incurred had Buyer not elected to effect an Exchange, and
Buyer shall not be obligated to incur any costs, expenses, losses, liabilities
or damages in connection with Seller’s Exchange greater than those Buyer would
have incurred had such Seller not elected to effect an Exchange. The provisions
of this Section 13.24.5 shall survive Closing.
13.24.6    After Buyer or Seller has delivered the written notice referred to
above in Section 13.24.2, such party may nevertheless elect to forego an
Exchange and proceed with Closing, so long as such party notifies the other at
least three (3) Business Days’ prior to Closing that it has elected to forego
its Exchange. Notwithstanding the foregoing, under no circumstances shall the




- -41 -

--------------------------------------------------------------------------------




Closing Date be extended or delayed as a result of any Exchange undertaken by
Buyer or by Seller, or as a result of any election by Buyer or by Seller to
forego an Exchange.
13.24.7    The party(ies) requesting any Exchange agrees to defend and indemnify
the other party(ies), and to hold the other party(ies) free and harmless from
all costs, expenses, losses, damages or liability, including but not limited to
reasonable attorney’s fees and costs of suit, arising out of or in connection
with such Exchange by the party(ies) requesting such Exchange and in connection
with the other party’s(ies’) cooperation with such Exchange under this Section
13.24. Each party acknowledges that no party is making any representations, and
no party is relying on any representations of any other party or any other
party’s counsel, with respect to the federal, state or local income tax
treatment of either of them in connection with this transaction, and no party
shall have any liability in connection with any tax treatment received by either
of them in connection with this transaction, including, without limitation, any
failure of this transaction to qualify as an exchange under Section 1031 of the
Code. The provisions of this Section 13.24.7 shall survive the Closing or any
earlier termination of this Agreement.

13.25    Maryland Statutory Disclosures.
13.25.1    Disclosure of Location in Special Protection Area.
(a)    Sellers represent that the Property is not located in an area designated
as a special protection area under Section 19-62 of the Montgomery County Code.
(b)    Buyer acknowledges that: (1) the Sellers have provided the information
required by subparagraph (a) above; and (2) Buyer understands that special water
quality measures and certain restrictions on land uses and impervious surfaces
may apply to the Property.
13.25.2    Disclosure of Location of Airport or Heliport Within Five Mile Radius
of Property. Buyer acknowledges that the Seller has disclosed to Buyer prior to
the entering into this Agreement, the relative location of any airport or
heliport, as defined in the Montgomery County zoning ordinance, existing within
a five-mile radius of the Property.
13.25.3    Duty to Allow Buyers to Review Master Plans.
(a)    With respect to the Property located in the State of Maryland, Buyer
acknowledges that Buyer shall have an opportunity during the Due Diligence
Period to examine the applicable county master plan and any municipal land use
plan for the area in which the Property is located, and any adopted amendment to
either plan, and approved official maps showing planned land uses, roads and
highways, parks and other public facilities affecting the Property contained in
the plan. Buyer acknowledges that Buyer is aware that the applicable plan or
general plan for Montgomery County is available at the Maryland National Capital
Park and Planning Commission.
(b)    Buyer acknowledges that it has the right during the Due Diligence Period
to review the applicable master plan and municipal land use plan and any adopted
amendment.




- -42 -

--------------------------------------------------------------------------------




(c)    Seller has offered Buyer the opportunity during the Due Diligence Period
to review the applicable master plan and municipal land use plan and any adopted
amendment.
(d)    Seller has informed Buyer that amendments affecting the plan may be
pending before the planning board or the county council or a municipal planning
body in Montgomery County, Maryland.
(e)    Buyer understands that, to stay informed of future changes in county and
municipal land use plans, the Buyer should consult the planning board and the
appropriate municipal planning body.
13.25.4    Disclosure of Availability of Water and Sewer Service. With respect
to the Property located in the State of Maryland, Buyer acknowledges that
Sellers have disclosed to Buyer, to the extent the Sellers know:
(a)    whether the Property is connected to, or has been approved for connection
to, a public water and sewer system;
(b)    if the Property is not connected to a public water and sewer system, (1)
the source, if any, of potable water for the Property; and (2) whether an
individual sewage disposal system has been constructed on the Property or
approved or disapproved for construction; and
(c)    (1)    the water and sewer service area category or categories that
currently apply to the Property, and a brief explanation of how each category
affects the availability of water and sewer service;
(2)    any recommendations in the applicable master plan regarding water and
sewer service to the Property; and


(3)    the status of any pending water and sewer comprehensive plan amendments
or service area category changes that would apply to the Property. sewer plans,
Buyer should consult the County Planning Board, the Washington Suburban Sanitary
Commission, the County Department of Environmental Protection, or any
appropriate municipal planning or water and sewer body.


(d)    Buyer acknowledges that Seller has provided the information required by
this Section.
(e)    Buyer understands that, to stay informed of future changes in County and
municipal water and sewer plans, Buyer should consult the County Planning Board,
the Washington Suburban Sanitary Commission, the County Department of
Environmental Protection, or any appropriate municipal planning or water and
sewer body.
13.25.5    Historic Designation.




- -43 -

--------------------------------------------------------------------------------




(a)    With respect to the Property located in the State of Maryland, Sellers
represent and warrant that no Individual Property (i) has been designated as a
historic site in the master plan for historic preservation, (ii) is located in
an area designated as a historic district in that plan, or (iii) is listed as a
historic resource on the Montgomery County locational atlas of historic sites.
(b)    Buyer acknowledges that, prior to Buyer’s entering into this Agreement,
Sellers, or their agents, have provided the foregoing information to Buyer.
(c)    Buyer acknowledges that special restrictions on land uses and physical
changes may apply to the Property, and the Buyer may obtain more information
about these restrictions from the staff of the Montgomery County Historic
Preservation Commission.
[The remainder of this page left intentionally blank]






- -44 -

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed on its behalf effective as of the Effective Date.
BRADLEE SELLER:
WASHREIT BRADLEE SHOPPING CENTER LLC,
a Delaware limited liability company
    


By:    /s/ Paul T. McDermott            
Name:    Paul T. McDermott
Title: President


FOXCHASE SELLER:
WASHREIT SHOPPES AT FOXCHASE LLC,
a Delaware limited liability company
    


By:    /s/ Paul T. McDermott            
Name:    Paul T. McDermott
Title: President


GATEWAY SELLER:
WRIT GATEWAY OVERLOOK LLC,
a Delaware limited liability company
    


By:    /s/ Paul T. McDermott            
Name:    Paul T. McDermott
Title: President


OLNEY SELLER:
WRIT OLNEY VILLAGE CENTER LLC,
a Delaware limited liability company
    
By:    Washington Real Estate Investment Trust,
its sole member




By:    /s/ Paul T. McDermott            
Name:    Paul T. McDermott    


                





--------------------------------------------------------------------------------




Title: President & CEO


WHEATON SELLER:
WASHREIT WHEATON PARK SHOPPING CENTER LLC,
a Delaware limited liability company
    


By:    /s/ Paul T. McDermott            
Name:    Paul T. McDermott
Title: President




BUYER:


GLOBAL RETAIL INVESTORS, LLC,
a Delaware limited liability company


By:     First Washington Realty, Inc., a Maryland corporation,
Its manager




By:    /s/ Alexander Nyhan
Name:    Alexander Nyhan            
Title:    Co-President                








                





--------------------------------------------------------------------------------








AGREEMENT OF ESCROW AGENT
The undersigned has executed this Agreement solely to confirm its agreement to
(i) hold the Deposit in escrow in accordance with the provisions hereof, and
(ii) comply with the provisions of Article 12 and Section 13.2.


FIDELITY NATIONAL TITLE INSURANCE COMPANY




By: ___/s/ Mark Badanowski _________                
Name: Mark Badanowski                
Title: _Assistant Vice President and Commercial Counsel
                    
Date:    June 26, 2019




                





--------------------------------------------------------------------------------






EXHIBIT A


SELLERS AND INDIVIDUAL PROPERTIES
INDIVIDUAL PROPERTY
SELLER
LEGAL DESCRIPTION
Bradlee Shopping Center, 3600 King Street, Alexandria, VA 22302 (the “Bradlee
Shopping Center”)
Washreit Bradlee Shopping Center LLC, a Delaware limited liability company
(“Bradlee Seller”)


Exhibit B-1
Shoppes at Foxchase, 4500-4600 Duke Street, Alexandria, VA 22304 (the “Foxchase
Shopping Center”)
Washreit Shoppes at Foxchase LLC, a Delaware limited liability company
(“Foxchase Seller”)


Exhibit B-2
Gateway Overlook, Little Patuxent Parkway/Rte 175 & Waterloo Rd/Rte 108,
Columbia, MD 21075 (the “Gateway Shopping Center”)
WRIT Gateway Overlook LLC, a Delaware limited liability company (“Gateway
Seller”)


Exhibit B-3
Olney Village Shopping Center, 18100 - 18330 Village Center Drive, Olney, MD
20832 (the “Olney Shopping Center”)


WRIT Olney Village Center LLC, a Delaware limited liability company (“Olney
Seller”)


Exhibit B-4
Wheaton Park Shopping Center, Georgia Avenue and Shorefield Road, Wheaton, MD
20902 (the “Wheaton Shopping Center”)
Washreit Wheaton Park Shopping Center LLC, a Delaware limited liability company
(“Wheaton Seller”)


Exhibit B-5





                





--------------------------------------------------------------------------------






EXHIBIT B-1
BRADLEE LEGAL DESCRIPTION


All that certain lot or parcel of land together with all improvements thereon
located and being in the City of Alexandria, Virginia and being more
particularly described as follows:
TRACT I:
Lot 603, as shown on a plat entitled, “Resubdivision of Lot 802 and Lot 503,
Taylor Street Corporation, City of Alexandria, Virginia” attached to Deed of
Resubdivision and Bargain and Sale recorded in Deed Book 991 at page 109, as
corrected and re-recorded in Deed Book 991 at page 443, among the land records
of the City of Alexandria, Virginia.
TRACT II:
Lot 902, as shown on a plat entitled, “Resubdivision of Lot 802 and Lot 503,
Taylor Street Corporation, City of Alexandria, Virginia” attached to Deed of
Resubdivision and Bargain and Sale recorded in Deed Book 991 at page 109, as
corrected and re-recorded in Deed Book 991 at page 443, among the land records
of the City of Alexandria, Virginia.
LESS AND EXCEPT that portion of the property containing 13,706.37 square feet of
land dedicated for public street purposes, by Deed of Dedication and Easement
Agreement recorded in Deed Book 1154 at page 630, among the land records of the
City of Alexandria, Virginia.


TOGETHER WITH the reservations contained in the Deed of Dedication and Easement
Agreement recorded in Deed Book 1154 at page 630, among the land records of the
City of Alexandria, Virginia.


                





--------------------------------------------------------------------------------






EXHIBIT B-2
FOXCHASE LEGAL DESCRIPTION

All that certain lot or parcel of land together with all improvements thereon
located and being in the City of Alexandria, Virginia and being more
particularly described as follows:
Lot 600, as shown on Plat of Consolidation of Lots I and II of the Lands of
First Alexandria Associates and including a 22' Public Alley (Vacated by
Ordinance #3605) recorded July 13, 1994 in Deed Book 1498, Page 395, among the
land records of the City of Alexandria, Virginia, and more particularly
described by metes and bounds, as follows:
Beginning at a point in the west right of way line of North Jordan Street (80
feet wide), said point marking the northeast corner of a 22 foot alley for
public use as set forth in Deed Book 720, Page 618, that lies contiguous to Tax
Map Parcel 49.00-06-04 and being the Foxchase Shopping Center Parcel; thence
running with the said line of North Jordan Street and with the arc of a curve to
the left whose radius is 893.03 feet and whose chord bearing and chord are South
02 degrees 52' 15" West and 245.40 feet, respectively, for an arc distance of
246.18 feet to a point of curvature returning to Duke Street (variable width);
thence with said curve return to the right whose radius is 25.00 feet and whose
chord bearing and chord are South 38 degrees 43' 24" West and 34.58 feet,
respectively, for an arc distance of 38.18 feet to a point in the north line of
Duke Street; thence with said line of Duke Street South 82 degrees 28' 20" West,
924.62 feet to a point marking the southwest corner of the aforementioned 22
foot alley for public use and being also the east line of the City of Alexandria
property designated as Tax Map Parcel 49.00-06-01; thence with the east line of
said land the following courses and distances: North 07 degrees 31' 40" West,
326.86 feet to a point of curvature; with the arc of a curve to the right whose
radius is 47.00 feet and whose chord bearing and chord are North 13 degrees 54'
29" East and 34.35 feet, respectively, to a point of tangency; North 35 degrees
20' 38" East, 363.08 feet to a point marking the southwesterly corner of Lot 500
of the resubdivision of Section 1, Shirley-Duke Apartments; thence with the
southerly line of said land South 71 degrees 26' 00" East, 817.65 feet to the
point and place of beginning, containing 444,807 square feet or 10.21138 acres,
more or less.
Together with a 20 foot Perpetual Parking Easement as set forth in Deed of
Easement and Agreement dated June 30, 1994 and recorded July 14, 1994 in Deed
Book 1498, Page 738, as more particularly described by metes and bounds as
follows:
Beginning at a point in the west right of way line of North Jordan Street (80
feet wide), said point marking the northeast corner of a 22 foot alley for
public use as set forth in Deed Book 720, Page 618, that lies contiguous to and
north of Tax Map Parcel 49.00-06-04 and known as the Foxchase Shopping Center;
thence running with the north line of said alley North 71 degrees 26' 00" West,
121.00 feet to the true point of beginning; thence continuing with said line,
North 71 degrees 26' 00" West 696.65 feet to a point lying in the east line of
the land of City of Alexandria; thence with said line North 35 degrees 20' 38"
East, 20.89 feet to a point; thence running through Lot 500, being the parcel of
which the easement herein described is a part, South 71 degrees 26' 00" East,
690.62 feet to a point, and South 18 degrees 34' 00" West 20.00 feet to the true
point of beginning, containing 13,873 square feet or 0.3185 acres, more or less.


                





--------------------------------------------------------------------------------








EXHIBIT B-3
GATEWAY LEGAL DESCRIPTION


All those certain lots or parcels of land together with all improvements thereon
located and being in the County of Howard, Maryland and being more particularly
described as follows:
TRACT I
Parcels A and M, Benson East, as shown on plat of subdivision entitled "Benson
East Parcels 'A' Thru 'M' and Open Space Parcels 'N' & 'O', recorded as Plat
Numbers 17872-17880, among the lands records of Howard County, Maryland.
TRACT II
Parcel T, Benson East, as shown on plat of subdivision entitled "revision Plat
Benson East Parcel 'T' Plat No. 18446”, recorded as Plat Number 18820, among the
land records of Howard County, Maryland.
TRACT III
Parcels R, S and V, Benson East, as shown on plat of subdivision entitled
"Benson East parcels 'P', 'R', T, & 'U', Non-Buildable Parcel 'S', & Open Space
Parcels 'Q' & 'V', a Resubdivision of Parcels 'C', 'D', 'H', I, Non-Buildable
Parcel B & Open Space Parcels 'N' & "O' as shown on a plat named 'Benson East,
Parcels 'A' Thru 'M' and Open Space Parcels 'N' & 'O' and recorded in the land
records of Howard County Maryland as Plat Nos 17872-17880" and recorded as Plat
Numbers 18444-18450, among the land records of Howard County, Maryland.
TRACT IV
Parcel Q, Benson East, as shown on plat of subdivision entitled "Revision Plat
Benson East Parcel 'F’ and Open Space Parcel 'Q', Being Parcel 'F, as shown on a
plat named Benson East, Parcels 'A' Thru 'M' and Open Space Parcels 'N' & 'O'
and recorded as Plat No. 17874 and also being Open Space Parcel 'Q' as shown on
a plat named entitled "Benson East Parcels 'P’, 'R', T, & 'U', Non-Buildable
Parcel ‘S’, & Open Space Parcels 'Q' & 'V’ recorded as Plat Nos. 18449 and
18450", and recorded as Plat Number 19449, among the land records of Howard
County, Maryland.
TRACT V
Parcel D as shown on the Plat entitled "Benson Business Center, Parcel "A" -
"G", Open Space Lots 1 & 2, Section 1, Sheets 1 and 2 of 2”, recorded among the
Land Records of Howard County, Maryland as Plat Nos 9613 and 9614.


                





--------------------------------------------------------------------------------






EXHIBIT B-4
OLNEY LEGAL DESCRIPTION


All of that certain lot or parcel of land situated, lying and being in
Montgomery County, Maryland, and being more particularly described as follows:
Parcel "A" as shown on a plat of subdivision entitled "OLNEY VILLAGE MART",
recorded in Plat Book 103 at Plat No. 11693, among the Land Records of
Montgomery County, Maryland. Said piece or parcel being more particularly
described by metes and bounds as follows:
Beginning for the same at an iron pipe set at the southeasterly corner of said
Parcel "A", said corner also being on the northeasterly right-of-way line of
Olney-Sandy Spring Road, Maryland Route No. 108 (variable width) as shown on the
aforesaid plat of subdivision and thence running with the boundary of the
aforesaid Parcel "A" the following sixteen courses and distances and also
running with part of said northeasterly right-of-way line the following four
courses and distances.
1) North 55 degrees 47' 14" West 189.00 feet to an iron pipe set; thence
2) North 57 degrees 13' 10" West 200.00 feet to an iron pipe set; thence
3) North 62 degrees 55' 48" West 50.25 feet to an iron pipe set; thence
4) North 57 degrees 13' 10" West 175.00 feet to an iron pipe set at the
southeasterly line of truncation connecting the aforesaid northeasterly
right-of-way line to the easterly right-of-way line of Hillcrest Avenue (40 feet
from the centerline) as shown on the aforementioned plat of subdivision; thence
running with said line of truncation the following course and distance
5) North 20 degrees 18'22" West 10.18 feet to an iron pipe set on said easterly
right-of-way line; thence running with the aforesaid easterly right-of-way line
the following course and distance
6) North 06 degrees 46' 11" East 762.86 feet to an iron pipe set on the
northerly right-of-way line of said Hillcrest Avenue; thence running with part
of said northerly right-of-way line the following course and distance
7) South 86 degrees 01' 57" West 9.98 feet to the southeast corner of a
conveyance to Richard I, Hanes by deed dated January 8, 1998 and recorded among
the aforesaid land records in Liber 15664 at Folio 065; thence running with the
easterly line of said conveyance and then continuing past said conveyance
8) North 03 degrees 43' 43" West 426.47 feet to an iron pipe set; thence
9) North 33 degrees 08' 00" East 56.81 feet to an iron pipe set; thence
10) North 30 degrees 38'00" East 114.00 feet to an iron pipe set; thence


                





--------------------------------------------------------------------------------




11) North 79 degrees 32'00" East 30.63 feet to an iron pipe set; thence


12) North 44 degrees 48'00" East 15.33 feet to an iron pipe set on the
southwesterly right-of-way line of Appomattox Avenue (80 feet wide Right-of-Way)
as shown on the aforementioned plat of subdivision; thence running with part of
said southwesterly right-of-way line the following three (3) courses and
distances


13) 233.82 feet along the arc of a non-tangential curve to the right having a
radius of 560.00 feet and a chord bearing and length of South 45 degrees 23' 42"
East 232.13 feet to an iron pipe set; thence
14) South 33 degrees 26'00" East 442.20 feet to an iron pipe set; thence
15) 194.02 feet along the area of a tangential curve to the left having a radius
of 640.00 feet and a chord bearing and length of South 42 degrees 07'04" East
193.27 feet to an iron pipe found at the northwesterly corner of Parcel "B" as
shown on a plat of subdivision entitled "PARCEL "B", OLNEY VILLAGE MART" and
recorded among the aforementioned land records as Plat No. 16445; thence running
with the westerly line of said Parcel "B"
16) South 11 degrees 14'40" West 1,030.63 feet to the place of beginning,
containing a record area of 770,802 square feet of 17.6952 acres of land, more
or less.
TOGETHER WITH those certain easements set forth in the Declaration of Easements
and Related Agreements, recorded in Liber 5130 at folio 849.
TOGETHER WITH those certain non-exclusive easements set forth in the Reciprocal
Easement Agreement by and between CMF Olney, L.P., Olney Town Center L.L.C.,
Olney Town Center Berlage L.L.C., Olney Town Center Chichester L.L.C. and CMF
OTC L.L.C. dated August 30, 2011 and recorded, September 6, 2011 in Liber 42155
at folio 234.




                





--------------------------------------------------------------------------------






EXHIBIT B-5


WHEATON LEGAL DESCRIPTION


All that certain lot or parcel of land together with all improvements thereon
located and being in the County of Montgomery, Maryland and being more
particularly described as follows:


Parcel F, Block 1, in the subdivision known as “ARCOLA”, as set forth on the
plat recorded as Plat No. 20143 and recorded among the Land Records of
Montgomery County, Maryland.
TOGETHER WITH AND SUBJECT TO easements as set forth in Agreement and Grant of
Storm Drain and Sewer Easement, recorded in Liber 14245 at folio 71, among the
aforesaid Land Records.


                





--------------------------------------------------------------------------------








EXHIBIT C
AS-IS PROVISIONS
BUYER ACKNOWLEDGES AND AGREES THAT: (a) THE PROPERTY (AND EACH SELLER’S
INDIVIDUAL PROPERTY) SHALL BE SOLD, AND BUYER SHALL ACCEPT POSSESSION OF THE
PROPERTY (AND EACH SELLER’S INDIVIDUAL PROPERTY) ON THE CLOSING DATE, IN THE “AS
IS, WHERE IS, WITH ALL FAULTS” CONDITION OF SUCH INDIVIDUAL PROPERTY AS OF THE
CLOSING DATE, WITH NO RIGHT OF SETOFF OR REDUCTION IN THE PURCHASE PRICE;
(b) EXCEPT FOR (I) EACH SELLER’S REPRESENTATIONS AND WARRANTIES AND COVENANTS
WITH RESPECT TO SUCH SELLER’S INDIVIDUAL PROPERTY SET FORTH IN THE AGREEMENT, AS
AMENDED OR DEEMED AMENDED PURSUANT TO SECTION 8.3 OF THE AGREEMENT AND IN THE
DOCUMENTS EXECUTED AND DELIVERED BY EACH SELLER AT CLOSING (THE “CLOSING
DOCUMENTS”), AND (II) THE LIMITED WARRANTY OF TITLE TO BE GIVEN IN EACH DEED
WITH RESPECT TO EACH SELLER’S INDIVIDUAL PROPERTY AND (III) AS PROVIDED IN
ARTICLE 10 IN THE AGREEMENT (HEREIN CLAUSES (I) (II) AND (III) ARE COLLECTIVELY
CALLED THE “SELLER’S WARRANTIES”), NO SELLER, NOR ANY SELLERS’ AFFILIATED
COMPANIES, INCLUDING ITS COUNSEL, BROKER OR ITS SALES AGENTS, NOR ANY MEMBER,
PARTNER, OFFICER, DIRECTOR, EMPLOYEE, AGENT, OR AFFILIATE OF ANY SELLER, NOR ANY
OTHER PARTY RELATED IN ANY WAY TO ANY OF THE FOREGOING (ALL OF WHICH PARTIES ARE
HEREIN COLLECTIVELY CALLED THE “SELLER PARTIES“) HAVE OR SHALL BE DEEMED TO HAVE
MADE ANY VERBAL OR WRITTEN REPRESENTATIONS, WARRANTIES, PROMISES OR GUARANTEES
(WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE) TO BUYER WITH RESPECT TO THE
PROPERTY, ANY SELLER’S INDIVIDUAL PROPERTY, ANY MATTER SET FORTH, CONTAINED OR
ADDRESSED IN THE DOCUMENTS (INCLUDING, BUT NOT LIMITED TO, THE ACCURACY AND
COMPLETENESS THEREOF) OR THE RESULTS OF THE INVESTIGATIONS; AND BUYER HAS
CONFIRMED INDEPENDENTLY ALL INFORMATION THAT IT CONSIDERS MATERIAL TO ITS
PURCHASE OF THE PROPERTY, EACH SELLER’S INDIVIDUAL PROPERTY, OR THE TRANSACTION.
BUYER SPECIFICALLY ACKNOWLEDGES THAT, EXCEPT FOR THE SELLER WARRANTIES, BUYER IS
NOT RELYING ON (AND EACH SELLER AND EACH OF THE OTHER SELLER PARTIES DOES HEREBY
DISCLAIM AND RENOUNCE) ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE
WHATSOEVER, WHETHER ORAL OR WRITTEN, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
FROM ANY SELLER OR ANY OTHER SELLER PARTIES, AS TO: (i) THE OPERATION OF THE
PROPERTY OR THE INCOME POTENTIAL, USES, OR MERCHANTABILITY OR FITNESS OF ANY
PORTION OF THE PROPERTY (OR ANY SELLER’S INDIVIDUAL PROPERTY) FOR A PARTICULAR
PURPOSE; (ii) THE PHYSICAL CONDITION OF THE PROPERTY (OR ANY SELLER’S INDIVIDUAL
PROPERTY) OR THE


                





--------------------------------------------------------------------------------




CONDITION OR SAFETY OF THE PROPERTY (OR ANY SELLER’S INDIVIDUAL PROPERTY) OR ANY
IMPROVEMENTS THEREON (OR ANY IMPROVEMENTS ON ANY SELLER’S INDIVIDUAL PROPERTY),
INCLUDING, BUT NOT LIMITED TO, PLUMBING, SEWER, HEATING AND ELECTRICAL SYSTEMS,
ROOFING, AIR CONDITIONING, FOUNDATIONS, SOILS AND GEOLOGY, INCLUDING HAZARDOUS
MATERIALS, LOT SIZE, OR SUITABILITY OF THE PROPERTY (OR ANY SELLER’S INDIVIDUAL
PROPERTY) OR ANY IMPROVEMENTS THEREON (OR ANY IMPROVEMENTS ON ANY SELLER’S
INDIVIDUAL PROPERTY) FOR A PARTICULAR PURPOSE; (iii) THE PRESENCE OR ABSENCE,
LOCATION OR SCOPE OF ANY HAZARDOUS MATERIALS IN, AT, OR UNDER THE PROPERTY (OR
ANY SELLER’S INDIVIDUAL PROPERTY); (iv) WHETHER THE APPLIANCES, IF ANY, PLUMBING
OR UTILITIES ARE IN WORKING ORDER; (v) THE HABITABILITY OR SUITABILITY FOR
OCCUPANCY OF ANY STRUCTURE AND THE QUALITY OF ITS CONSTRUCTION; (vi) WHETHER THE
IMPROVEMENTS ARE STRUCTURALLY SOUND, IN GOOD CONDITION, OR IN COMPLIANCE WITH
APPLICABLE MUNICIPAL, COUNTY, STATE OR FEDERAL STATUTES, CODES OR ORDINANCES;
(vii) THE ACCURACY OF ANY STATEMENTS, CALCULATIONS OR CONDITIONS STATED OR SET
FORTH IN ANY SELLER’S BOOKS AND RECORDS CONCERNING THE PROPERTY (OR ANY SELLER’S
INDIVIDUAL PROPERTY) OR SET FORTH IN ANY SELLER’S OFFERING MATERIALS WITH
RESPECT TO THE PROPERTY (OR ANY SELLER’S INDIVIDUAL PROPERTY); (viii) THE
DIMENSIONS OF THE PROPERTY (OR ANY SELLER’S INDIVIDUAL PROPERTY) OR THE ACCURACY
OF ANY FLOOR PLANS, SQUARE FOOTAGE, LEASE ABSTRACTS, SKETCHES, REVENUE OR
EXPENSE PROJECTIONS RELATED TO THE PROPERTY (OR ANY SELLER’S INDIVIDUAL
PROPERTY); (ix) THE OPERATING PERFORMANCE, THE INCOME AND EXPENSES OF THE
PROPERTY (OR ANY SELLER’S INDIVIDUAL PROPERTY) OR THE ECONOMIC STATUS OF THE
PROPERTY (OR ANY SELLER’S INDIVIDUAL PROPERTY); (x) THE ABILITY OF BUYER TO
OBTAIN ANY AND ALL NECESSARY GOVERNMENTAL APPROVALS OR PERMITS FOR BUYER’S
INTENDED USE AND DEVELOPMENT OF THE PROPERTY (OR ANY SELLER’S INDIVIDUAL
PROPERTY) OR ANY OF THE DOCUMENTS; (xi) THE LEASING STATUS OF THE PROPERTY (OR
ANY SELLER’S INDIVIDUAL PROPERTY) OR THE INTENTIONS OF ANY PARTIES WITH RESPECT
TO THE NEGOTIATION AND/OR EXECUTION OF ANY LEASE FOR ANY PORTION OF THE PROPERTY
(OR ANY PORTION OF ANY SELLER’S INDIVIDUAL PROPERTY); AND (xii) ANY SELLER’S
OWNERSHIP OF ANY PORTION OF THE PROPERTY (OR ANY SELLER’S INDIVIDUAL PROPERTY).
BUYER FURTHER ACKNOWLEDGES AND AGREES THAT EXCEPT AS SET FORTH IN THE AGREEMENT
AND IN THE CLOSING DOCUMENTS, NONE OF THE SELLER PARTIES ARE UNDER ANY DUTY TO
MAKE ANY AFFIRMATIVE DISCLOSURES (EXCEPT WITH RESPECT TO THE SELLER WARRANTIES)
OR INQUIRY REGARDING ANY MATTER THAT MAY OR MAY NOT BE KNOWN TO ANY OF THE
SELLER PARTIES.
ANY REPORTS, REPAIRS OR WORK REQUIRED BY BUYER ARE THE SOLE RESPONSIBILITY OF
BUYER, AND BUYER AGREES THAT EXCEPT AS SET FORTH IN THE AGREEMENT AND IN THE
CLOSING DOCUMENTS, THERE IS NO OBLIGATION ON THE PART OF ANY OF THE SELLER
PARTIES TO MAKE ANY CHANGES, ALTERATIONS


                





--------------------------------------------------------------------------------




OR REPAIRS TO THE PROPERTY (OR ANY SELLER’S INDIVIDUAL PROPERTY) OR TO CURE ANY
VIOLATIONS OF LAW OR TO COMPLY WITH THE REQUIREMENTS OF ANY INSURER.
EFFECTIVE AS OF THE CLOSING, BUYER, FOR BUYER AND BUYER’S SUCCESSORS AND
ASSIGNS, HEREBY RELEASES THE SELLER PARTIES AS TO THE INDIVIDUAL PROPERTIES THAT
ARE THE SUBJECT OF THE CLOSING (BUT NOT OTHER THIRD PARTIES OR OTHER SELLERS)
FROM, AND WAIVES ALL CLAIMS AND LIABILITY AGAINST THE SELLER PARTIES FOR OR
ATTRIBUTABLE TO THE FOLLOWING:
(a)
ANY AND ALL STATEMENTS OR OPINIONS HERETOFORE OR HEREAFTER MADE, OR INFORMATION
FURNISHED BY ANY OF THE SELLER PARTIES TO BUYER OR ITS AGENTS OR
REPRESENTATIVES, EXCEPT FOR THE SELLER WARRANTIES; AND

(b)
ANY STRUCTURAL, PHYSICAL OR ENVIRONMENTAL CONDITION AT THE PROPERTY (OR ANY
SELLER’S INDIVIDUAL PROPERTY), INCLUDING WITHOUT LIMITATION, CLAIMS OR
LIABILITIES RELATING TO THE PRESENCE, DISCOVERY OR REMOVAL OF ANY HAZARDOUS
MATERIALS IN, AT, ABOUT OR UNDER THE PROPERTY (OR ANY SELLER’S INDIVIDUAL
PROPERTY), OR FOR, CONNECTED WITH OR ARISING OUT OF ANY AND ALL CLAIMS OR CAUSES
OF ACTION BASED UPON CERCLA (COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION,
AND LIABILITY ACT OF 1980, 42 U.S.C. §§9601 ET SEQ., AS AMENDED BY SARA
[SUPERFUND AMENDMENT AND REAUTHORIZATION ACT OF 1986] AND AS MAY BE FURTHER
AMENDED FROM TIME TO TIME), THE RESOURCE CONSERVATION AND RECOVERY ACT OF 1976,
42 U.S.C. §§6901 ET SEQ., OR ANY RELATED CLAIMS OR CAUSES OF ACTION OR ANY OTHER
FEDERAL OR STATE BASED STATUTORY OR REGULATORY CAUSES OF ACTION FOR
ENVIRONMENTAL CONTAMINATION AT, IN OR UNDER THE PROPERTY (OR ANY SELLER’S
INDIVIDUAL PROPERTY).

THE FOREGOING RELEASE IS NOT INTENDED AND SHALL NOT BE CONSTRUED AS A RELEASE OF
ANY SELLER WITH RESPECT TO A BREACH OF ANY OF THE SELLER WARRANTIES, ANY CLAIMS
ARISING UNDER THE CLOSING DOCUMENTS OR ANY CLAIMS BROUGHT BY A THIRD PARTY THAT
AROSE PRIOR TO THE CLOSING DATE.
For purposes of this Agreement, the term “Hazardous Material” shall mean any
substance, chemical, waste or material that is or becomes regulated by any
federal, state or local governmental authority because of its toxicity,
infectiousness, radioactivity, explosiveness, ignitability, corrosiveness or
reactivity, including, without limitation, asbestos or any substance containing
more than 0.1 percent asbestos, the group of compounds known as polychlorinated
biphenyls, flammable explosives, oil, petroleum or any refined petroleum product
and mold or microbial matter.


                





--------------------------------------------------------------------------------






EXHIBIT D-1
MARYLAND FORM OF DEED
Prepared by:
____________________
____________________
____________________
Tax Parcels:________________

AFTER RECORDING,
PLEASE RETURN TO:
Erica H. Weiss, Esq.
Holland & Knight LLP
800 17th Street, NW
Suite 1100
Washington, DC 20006
SPECIAL WARRANTY DEED


THIS SPECIAL WARRANTY DEED is made and entered into on this ___ day of ________,
2019, from __________ (“Grantor”), a Delaware limited liability company, whose
address is 1775 Eye Street, N.W., Suite 1000, Washington, DC 20006, and
______________ a Delaware limited liability company (“Grantee”), whose address
is c/o First Washington Realty, Inc., 4350 East-West Highway, Suite 400,
Bethesda, MD 20814.


W I T N E S E T H:


For _________ Million and No/100 Dollars ($______.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor does hereby GRANT, BARGAIN, SELL and CONVEY AND ASSIGN,
with Special Warranty, unto Grantee, its successors and assigns, in fee simple,
the parcel of land located in ______________, _______ County, Maryland,
described on Exhibit A attached hereto;


TOGETHER with all buildings, fixtures and other improvements located in or on
such parcel of land;


TOGETHER with all easements, rights-of-way, appurtenances, licenses and
privileges belonging or appurtenant to such land;




                





--------------------------------------------------------------------------------




TOGETHER with all mineral, gas, oil and water rights, sewer rights, other
utility rights, and development rights now or hereafter allocated or allocable
to such land; and


TOGETHER with all right, title and interest of Grantor in and to any land lying
in the bed of any street, road, avenue or alley, open or closed, adjacent to
such land, to the center line thereof.


TO HAVE AND TO HOLD all of the aforesaid property (the “Property”) unto the use
and benefit of Grantee, its successors and assigns, in fee simple forever;


SUBJECT HOWEVER, to all recorded easements, covenants, conditions, and
restrictions and other matters of record insofar as they may affect the
Property; and
THE GRANTOR covenants to execute such further assurance of the property as may
be requisite.
[signature appears on following page.]




                





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Grantor has caused its duly authorized officer to execute
and deliver this Deed as of the date first above written.
____________________________,
a Delaware limited liability company


    


By:                    
Name:                 
Title:                     


STATE OF _______________    )
                    ) ss:
_______________ COUNTY        )
On this __ day of ____________, 2019, before me, the undersigned officer,
personally appeared _________, who acknowledged himself to be the ________ of
________________, and that he, in such capacity, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
his name as such ____________, as the free act and deed of such company.
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.
________________________
[Notarial Seal]                    Notary Public
My Commission Expires: _____________


This is to certify that the foregoing instrument was prepared by or under the
supervision of the undersigned, an attorney duly admitted to practice before the
Court of Appeals of the State of Maryland.
_________________________




                





--------------------------------------------------------------------------------






Exhibit A to SPECIAL WARRANTY DEED
Legal Description








                





--------------------------------------------------------------------------------










EXHIBIT D-2
VIRGINIA FORM OF DEED
THIS INSTRUMENT WAS PREPARED OUTSIDE THE COMMONWEALTH OF VIRGINIA


GRANTEE’S ADDRESS FOR R/E TAX NOTICES:


c/o First Washington Realty, Inc.
4350 East-West Highway, Suite 400
Bethesda, MD 20814


AFTER RECORDING
PLEASE RETURN TO:


Erica H. Weiss, Esq.
Holland & Knight LLP
800 17th Street, NW
Suite 1100
Washington, DC 20006


Tax Parcel Nos.: [022.03-01-02; 022.03-01-01 Bradlee] OR [049.03-06-04 Foxchase]


Assessed Value: $__________________
Consideration: $_________________




SPECIAL WARRANTY DEED


This SPECIAL WARRANTY DEED is made as of ________________, 2019, by and between
_________________________, a Delaware limited liability company, whose address
is 1775 Eye Street, N.W., Suite 1000, Washington, DC 20006, as grantor
(“Grantor”), and _____________________________, a Delaware limited liability
company, whose address is c/o First Washington Realty, Inc., 4350 East-West
Highway, Suite 400, Bethesda, MD 20814, as grantee (“Grantee”).


WITNESSETH:


THAT for and in consideration of the sum of Ten Dollars ($10.00) and other
valuable consideration paid to Grantor by Grantee, the receipt and sufficiency
of which are hereby acknowledged, Grantor does hereby GRANT, BARGAIN, SELL AND
CONVEY to Grantee, with Special Warranty, that certain property located in the
City of Alexandria, Commonwealth of Virginia,


                





--------------------------------------------------------------------------------




as more particularly described in Exhibit A attached hereto and made a part
hereof, together with all of Grantor’s right, title and interest in and to (i)
all buildings and other improvements and fixtures affixed or attached to or
situated upon the real property, and (ii) all easements, rights of way,
reservations, privileges, appurtenances, hereditaments, and other estates and
rights of Grantor pertaining to the real property, whether or not of record, and
(iii) all access, air, water, riparian, development, utility and solar rights
(collectively, the “Property”).


TO HAVE AND TO HOLD the Property in fee simple, as aforesaid, for the use,
benefit and behoof of Grantee, its successors and assigns, forever.


This conveyance is made subject to easements, conditions, encumbrances and
restrictions of record insofar as they may affect the Property.


Grantor agrees to execute such further assurance of the property as may be
necessary or appropriate.




[signature appears on following page]




                





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Deed has been executed under seal to be effective as of
the date first written above.
____________________________,
a Delaware limited liability company
    
By:                    
Name:                 
Title:                     








STATE OF    ____________________    
SS:
COUNTY OF __________________
    
I, a Notary Public in and for the jurisdiction aforesaid, do hereby certify that
_____________________, personally appeared before me in said jurisdiction, being
personally well known (or satisfactorily proven) to me to be the person named as
the _______________, of ______________________________, a Delaware limited
liability company, who, being by me first duly sworn, acknowledged said
agreement to be his/her free act and deed and that he/she executed and delivered
the same as such.
WITNESS my hand and official seal this ____ day of __________, 2019.
        
                                    
_________________
Notary Public


                





--------------------------------------------------------------------------------






Exhibit A to DEED
Legal Description


[Note: to be attached for each Individual Property]






                





--------------------------------------------------------------------------------






EXHIBIT D-3
ASSIGNMENT OF GROUND LEASE




Note to Clerk: This instrument is an assignment of that certain unrecorded
Ground Lease dated as of June 1, 2006 as evidenced by the Memorandum of Lease
recorded in Liber 10156 at folio 361 among the Land Records of Howard County,
Maryland. The term of the Ground Lease is for a period of less than 7 years.
Therefore pursuant to Maryland Tax Property Article Section 12-108(u) this
instrument is exempt from recordation tax.




Tax I.D. No. 16-215996 (Parcel A)
Tax I.D. No. 16-216127 (Parcel M)
Tax I.D. No. 16-216011 (Parcel T)
Tax I.D. No. 16-216070 (Parcel R)
Tax I.D. No. 16-216003 (Parcel S)
Tax I.D. No. 16-216135 (Parcel V)
Tax I.D. No. 16-216143 (Parcel Q)


ASSIGNMENT OF LESSEE’S INTEREST IN GROUND LEASE


THIS ASSIGNMENT OF LESSEE’S INTEREST IN GROUND LEASE (this “Assignment”) is made
and entered into as of ________ __, 2019 (the “Effective Date”) by and between
WRIT GATEWAY OVERLOOK LLC, a Delaware limited liability company, whose address
is 1775 Eye Street, N.W., Suite 1000, Washington, DC 20006 (“Assignor”, the
grantor for indexing purposes), and GRI ________, LLC, a Delaware limited
liability company, whose address is c/o First Washington Realty, Inc., 4350
East-West Highway, Suite 400, Bethesda, MD 20814 (“Assignee”, the grantee for
indexing purposes).
RECITALS:
A.    Assignor and Assignee are parties to a certain Purchase and Sale Agreement
dated as of June __, 2019 (as amended, the “Purchase Agreement”), pursuant to
which Assignee has agreed to purchase that certain real property commonly known
as Gateway Overlook Shopping Center and more particularly described on Exhibit A
attached hereto (the “Property”).
B.    In connection with the transactions contemplated by the Purchase
Agreement, Assignor has agreed to assign to Assignee all of its right, title and
interest as Lessee in, to and under that certain Ground Lease dated June 1,
2006, by and between The Howard Research And Development Corporation, as Lessor,
and Assignor, as Lessee, a Memorandum of which is dated June 1, 2006 and was
recorded among the Land Records of Howard County, Maryland, in Liber 10156,
folio 361, and which was assigned by The Howard Research And Development
Corporation to Gateway Overlook II Business Trust by Assignment of Lease dated
November 9, 2007 and recorded among the aforesaid Land Records in Liber 10979,
folio 681 and assigned by Gateway Overlook II Business Trust to Assignor by
Assignment of Lessee’s Interest in Ground Lease dated


                





--------------------------------------------------------------------------------




as of December 1, 2010 and recorded among the aforesaid Land Records in Liber
12893 at folio 296 (collectively, the “Ground Lease”).
NOW, THEREFORE, in consideration of $___________ and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee agree as follows:
1.    Assignment. Effective as of the Effective Date, Assignor hereby assigns,
transfers, conveys and sets over to Assignee all of the interest of the lessee
in, to and under the Ground Lease.
2.    Acceptance. Assignee hereby accepts the assignment of the Ground Lease and
agrees to assume, keep, perform and fulfill all liabilities and obligations of
the Lessee under the Ground Lease which accrue from and after the Effective
Date.
3.    Binding Effect. This Assignment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
4.    No Modification. This Assignment shall not be altered, amended or
otherwise modified, except as set forth in a written document executed by the
parties hereto.
5.    Governing Law. This Assignment and all questions arising in connection
herewith shall be governed by and construed in accordance with the internal laws
of the State of Maryland.
6.    Counterparts. This Assignment may be executed in two or more counterparts,
all of which shall be read together and be construed as one instrument.
7.    Consent by Lessor. Assignor is the current Lessor under the Ground Lease
and consents to the assignment of the Ground Lease.
8.    No Merger of Estates. On the date hereof, Assignor has conveyed its fee
title to the Property to Assignee. Pursuant to Article XIX, Section H, of the
Ground Lease, the fee estate of Assignee in the Property and the leasehold
estate of Assignee in the Property shall remain separate and apart and shall not
be merged, notwithstanding that Assignee holds both the fee estate and the
leasehold estate in the Property.
9.    Exculpation. Notwithstanding anything to the contrary contained in this
Assignment, no director, officer, employee, shareholder, member, manager,
affiliate, partner or agent of Assignor or Assignee nor any of such parties’
directors, officers, employees, shareholders, members, managers, partners, joint
venturers or agents, nor any other person, partnership, limited liability
company, corporation, joint venture or trust, as principal of any party, whether
disclosed or undisclosed (collectively, the “Exculpated Parties”) shall have any
personal obligation or liability hereunder, and neither party shall seek to
assert any claim or enforce any of its rights hereunder against any Exculpated
Party.




[Signatures follow on next page]


                





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor, and Assignee have executed and delivered this
Assignment as of the Effective Date.
Assignor:


WRIT GATEWAY OVERLOOK LLC,
a Delaware limited liability company
    
By:                        
Name:                        
Title:                        


STATE OF    ____________________     )
)    SS:
COUNTY OF __________________ )
    
I, a Notary Public in and for the jurisdiction aforesaid, do hereby certify that
_____________________, personally appeared before me in said jurisdiction, being
personally well known (or satisfactorily proven) to me to be the person named as
the _______________, of WRIT Gateway Overlook LLC, a Delaware limited liability
company, who, being by me first duly sworn, acknowledged said agreement to be
his/her free act and deed and that he/she executed and delivered the same as
such.


WITNESS my hand and official seal this ____ day of __________, 2019.
        
                                    
_________________
Notary Public


                





--------------------------------------------------------------------------------






Assignee:


GRI ___________, LLC, a Delaware limited
liability company


By:    Global Retail Investors, LLC, a Delaware
limited liability company, sole member


By:    First Washington Realty, Inc., a Maryland                 corporation,
manager




By:    __________________________
Name:    
Title:


STATE OF    MARYLAND         )
)    SS:
COUNTY OF MONTGOMERY     )
    
I, a Notary Public in and for the jurisdiction aforesaid, do hereby certify that
_____________________, personally appeared before me in said jurisdiction, being
personally well known (or satisfactorily proven) to me to be the person named as
the _______________, of First Washington Realty, Inc., manager of Global Retail
Investors, LLC, sole member of GRI ____________, LLC, a Delaware limited
liability company, who, being by me first duly sworn, acknowledged said
agreement to be his/her free act and deed and that he/she executed and delivered
the same as such.


WITNESS my hand and official seal this ____ day of __________, 2019.
        
                                    
_________________
Notary Public


                





--------------------------------------------------------------------------------




This is to certify that the foregoing instrument was prepared by or under the
supervision of the undersigned, an attorney duly admitted to practice before the
Court of Appeals of the State of Maryland.
_________________________


                





--------------------------------------------------------------------------------






Exhibit A
Legal Description


                





--------------------------------------------------------------------------------






EXHIBIT E
FORM OF BILL OF SALE
THIS BILL OF SALE is made as of ____________ ___, 2019 (the “Effective Date”),
by __________________________, a Delaware limited liability company (“Seller”),
in favor of __________________________, a Delaware limited liability company
(“Buyer”).
WHEREAS, by Purchase and Sale Agreement (as amended, the “Sale Agreement”) dated
as of ____________ ___, 2019, by and between, inter alia, Seller and Buyer,
Seller agreed to sell to Buyer the real property and the improvements located
thereon more particularly described on Exhibit A attached hereto (“Property”);
WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Buyer certain items of tangible personal property
and equipment as hereinafter described.
NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand by Buyer to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
GRANTED, CONVEYED, SOLD, TRANSFERRED, SET OVER and DELIVERED and by these
presents does hereby GRANT, SELL, TRANSFER, SET OVER and DELIVER to Buyer, its
legal representatives, successors and assigns, all of Seller’s right, title and
interest in and to all tangible personal property and equipment owned by Seller
located on the Property and used in the ownership, operation or maintenance of
such Property (the “Personal Property”), but expressly excluding commercial
vehicles that may be located onsite at the Property and used by Seller, or any
of its agents, employees or representatives (collectively, the “Excluded
Personal Property”), to have and to hold, all and singular, the Personal
Property unto Buyer forever. Personal Property shall not include: (i) the
Excluded Personal Property, or (ii) software owned by Seller or Seller’s
property manager, appraisals, brokers’ analyses, purchase offers, budgets,
Seller’s strategic plans for the Property, internal analyses, financial
projections, property condition reports, refinancing offers and analysis,
marketing information, submissions relating to Seller’s obtaining corporate
authorization, attorney and accountant work product, or other information in the
possession or control of Seller or Seller’s property manager that Seller deems
confidential or proprietary.
THE PERSONAL PROPERTY IS CONVEYED WITHOUT RECOURSE TO SELLER IN ITS “AS IS,
WHERE IS” CONDITION AS MORE PARTICULARLY DEFINED IN THE SALE AGREEMENT AND
EXCEPT FOR THE SELLER’S WARRANTIES, AS DEFINED IN EXHIBIT C TO THE SALE
AGREEMENT, SELLER HEREBY DISCLAIMS, AND BUYER HEREBY WAIVES, ANY AND ALL
WARRANTIES OF MERCHANTABILITY AND WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE
(WHETHER STATUTORY, EXPRESS OR IMPLIED) WITH RESPECT TO THE PERSONAL PROPERTY
BEING TRANSFERRED BY THIS INSTRUMENT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THE SALE AGREEMENT.


                





--------------------------------------------------------------------------------




[Signature page follows.]


                





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of the
Effective Date.
SELLER:
__________________________,

a Delaware limited liability company




By:                                
Name:
Title:




                





--------------------------------------------------------------------------------






Exhibit A to BILL OF SALE


Legal Description










                





--------------------------------------------------------------------------------








EXHIBIT F
FORM OF ASSIGNMENT OF LEASES
THIS ASSIGNMENT OF LEASES (“Assignment”), is made as of ____________ ___, 2019
(the “Effective Date”), by and between __________________________, a Delaware
limited liability company (“Assignor”), and __________________________, a
Delaware limited liability company (“Assignee”).
W I T N E S S E T H:
WHEREAS, by Purchase and Sale Agreement (as amended, the “Sale Agreement”) dated
as of ____________ ___, 2019, by and between, inter alia, Assignor and Assignee,
Assignor agreed to sell to Assignee the real property and the improvements
located thereon more particularly described on Exhibit A attached hereto
(“Property”);
WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee certain leases and Assignee shall assume all of the obligations of
Assignor under such leases from and after the date of such assignment, and that
Assignor and Assignee shall enter into this Assignment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
1.    Assignment of Tenant Leases. Assignor hereby assigns, sets over and
transfers to Assignee all of Assignor’s interest as landlord in all leases with
tenants and any amendments, guaranties and other documents relating thereto for
all or any portion of the Property described on Exhibit B attached hereto
(collectively, the “Leases”). Assignee hereby assumes all liabilities and
obligations of Assignor under the Leases arising or accruing after the Effective
Date, including in connection with the collection, maintenance and proper
application of all lease security and other deposits, and interest thereon, if
any, made by tenants under the Leases, to the extent Assignee has received such
deposits (or received a credit against the purchase price for the Property) at
closing under the Sale Agreement.
2.    Indemnity of Assignee. Assignor agrees to indemnify, hold harmless and
defend Assignee from and against any and all claims, expenses, costs,
obligations and liabilities (including reasonable attorneys’ fees)
(collectively, “Claims”) that may, at any time be asserted by a third party, or
be suffered or incurred by Assignee on account of Assignor’s failure to perform
any covenants and obligations under the Leases arising or accruing prior to the
Effective Date. The foregoing indemnification obligation shall remain operative
and shall survive the delivery of this Assignment only with respect to Claims
made in writing not later than nine (9) months after the Effective Date.


                





--------------------------------------------------------------------------------




3.    Indemnity of Assignor. Assignee agrees to indemnify, hold harmless and
defend Assignor from and against any and all Claims that may, at any time be
asserted by a third party, or be suffered or incurred by Assignor on account of
Assignee’s failure to perform any covenants and obligations under the Leases
arising or accruing on or after the Effective Date. The foregoing
indemnification obligation shall remain operative and shall survive the delivery
of this Assignment only with respect to Claims made in writing not later than
nine (9) months after the Effective Date.
4.    Miscellaneous. This Assignment and the obligations of the parties
hereunder shall survive the closing of the transaction referred to in the Sale
Agreement and shall not be merged therein, shall be binding upon and inure to
the benefit of the parties hereto, their respective legal representatives,
successors and assigns, shall be governed by and construed in accordance with
the laws of the State of Maryland [Commonwealth of Virginia] applicable to
agreements made and to be wholly performed within the State of Maryland
[Commonwealth of Virginia] and may not be modified or amended in any manner
other than by a written agreement signed by the party to be charged therewith.
5.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.
6.    Exculpation. Notwithstanding anything to the contrary contained in this
Assignment, no director, officer, employee, shareholder, member, manager,
affiliate, partner or agent of Assignor or Assignee nor any of such parties’
directors, officers, employees, shareholders, members, managers, partners, joint
venturers or agents, nor any other person, partnership, limited liability
company, corporation, joint venture or trust, as principal of any party, whether
disclosed or undisclosed (collectively, the “Exculpated Parties”) shall have any
personal obligation or liability hereunder, and neither party shall seek to
assert any claim or enforce any of its rights hereunder against any Exculpated
Party.


[Signature page follows.]


                





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment of Leases
to be executed as of the Effective Date.


ASSIGNOR:


__________________________,

a Delaware limited liability company
    


By:                                
Name:
Title:




ASSIGNEE:


________________________________,
a Delaware limited liability company




By:                                
Name:
Title:




                





--------------------------------------------------------------------------------






Exhibit A to ASSIGNMENT OF LEASES


Legal Description




                





--------------------------------------------------------------------------------






Exhibit B to ASSIGNMENT OF LEASES


List of Leases








                





--------------------------------------------------------------------------------








EXHIBIT G
FORM OF ASSIGNMENT OF LICENSES AND PERMITS
THIS ASSIGNMENT OF LICENSES AND PERMITS (this “Assignment”), is made as of
____________ ___, 2019 (the “Effective Date”), by and between
__________________________, a Delaware limited liability company (“Assignor”),
and ______________________, a Delaware limited liability company (“Assignee”).
W I T N E S S E T H:
WHEREAS, by Purchase and Sale Agreement (as amended, the “Sale Agreement”) dated
as of ____________ ___, 2019, by and between, inter alia, Assignor and Assignee,
Assignor agreed to sell to Assignee the real property and the improvements
located thereon more particularly described on Exhibit A attached hereto
(“Property”); and
WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee certain intangible property and that Assignee shall assume all of the
obligations of Assignor under such intangible property arising from and after
the date of such assignment, and that Assignor and Assignee shall enter into
this Assignment. Capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to such terms in the Sale Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
1.    Assignment of Licenses and Permits. Assignor hereby assigns, sets over and
transfers to Assignee all of its right, title and interest in, to and under (a)
all certificates of occupancy currently in effect and all licenses, permits,
approvals and other written authorizations necessary for the use, operation or
ownership of the Property (the “Licenses and Permits”); and (b)
_________________ (the “Leasing Cost Obligations”). Assignee hereby assumes all
obligations under the Licenses and Permits, and the Leasing Cost Obligations
arising after the Effective Date.
2.    Assignment of Warranties and Guarantees. Assignor hereby assigns, sets
over and transfers to Assignee all guaranties and warranties relating to the
Property currently in effect (the “Warranties and Guaranties”). Assignee hereby
assumes all obligations under the Warranties and Guaranties, if any, arising
after the Effective Date.
3.    Rights to Use Name. Assignor hereby assigns, sets over and transfers to
Assignee all rights to use the name “[_____________________]” in connection with
the Property and all rights of Assignor to use the telephone number associated
with the name and the Property.
4.    Miscellaneous. This Assignment and the obligations of the parties
hereunder shall survive the closing of the transaction referred to in the Sale
Agreement and shall not be merged


                





--------------------------------------------------------------------------------




therein, shall be binding upon and inure to the benefit of the parties hereto,
their respective legal representatives, successors and assigns, shall be
governed by and construed in accordance with the laws of the State of Maryland
[or the Commonwealth of Virginia] applicable to agreements made and to be wholly
performed within said State of Maryland [or the Commonwealth of Virginia] and
may not be modified or amended in any manner other than by a written agreement
signed by the party to be charged therewith.
5.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.
6.    Exculpation. Notwithstanding anything to the contrary contained in this
Assignment, no director, officer, employee, shareholder, member, manager,
affiliate, partner or agent of Assignor or Assignee nor any of such parties’
directors, officers, employees, shareholders, members, managers, partners, joint
venturers or agents, nor any other person, partnership, limited liability
company, corporation, joint venture or trust, as principal of any party, whether
disclosed or undisclosed (collectively, the “Exculpated Parties”) shall have any
personal obligation or liability hereunder, and neither party shall seek to
assert any claim or enforce any of its rights hereunder against any Exculpated
Party.
[Signature page follows.]


                





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment of
Licenses and Permits to be executed as of the Effective Date.


ASSIGNOR:


__________________________,
a Delaware limited liability company
    


By:                                
Name:
Title:




ASSIGNEE:


________________________________,
a Delaware limited liability company




By:                                
Name:
Title:






                





--------------------------------------------------------------------------------






Exhibit A to ASSIGNMENT OF
LICENSES AND PERMITS


PROPERTY LEGAL DESCRIPTION




                





--------------------------------------------------------------------------------






EXHIBIT H
FORM OF NOTICE TO TENANTS


_____________ ___, 2019
[Address]
RE:
Notice of Change of Ownership of _____________________ (the “Shopping Center”)

Dear Tenants:
You are hereby notified as follows:
That as of the date hereof, __________________________, a Delaware limited
liability company (“Old Owner”), has transferred, sold, assigned, and conveyed
all of its interest in and to the above-described property, (the “Property”) to
__________________, a Delaware limited liability company (the “New Owner”).
After today, New Owner will be responsible for all obligations of the “landlord”
or “lessor” under your lease.
Future notices and rental payments with respect to your leased premises at the
Property should be made payable to the New Owner in accordance with your lease
terms and instructions from the New Owner. You will be receiving a letter
containing more information from the New Owner shortly.
Your security deposit has been transferred to the New Owner and as such the New
Owner shall be responsible for holding the same in accordance with the terms of
your lease.


Sincerely,
__________________________,

a Delaware limited liability company
    


By:                                
Name:
Title:


                





--------------------------------------------------------------------------------






EXHIBIT I
FORM OF SELLER’S FIRPTA AFFIDAVIT
Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person. To inform the transferee that withholding of tax is not required upon
the disposition of a United States real property interest by
__________________________, a Delaware limited liability company (“Transferor”),
the undersigned hereby certifies the following on behalf of Transferor:


1.
Transferor is not a disregarded entity as defined in Section 1.1445-2(b)(2)(iii)
of the Treasury Regulations;



2.
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Treasury Regulations);



3.
Transferor’s U.S. employer tax identification number is _______________;



4.
Transferor’s office address is 1775 Eye Street, N.W., Suite 1000, Washington, DC
20006.



Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Dated: _________ ___, 2019.


                





--------------------------------------------------------------------------------






__________________________,
a Delaware limited liability company ______________




By:                                
Name:
Title:




ACKNOWLEDGEMENT


STATE OF __________________    )
) SS.
COUNTY OF ________________    )
On this __________ ___, 2019, before me appeared _________________________, to
me known to be the person described in and who executed the foregoing instrument
and acknowledged that she executed the same as her free act and deed.
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the jurisdiction aforesaid on the day and year first above written.




[SEAL]
                            
Name:                            


My commission expires: __________________




                





--------------------------------------------------------------------------------










EXHIBIT J


FORM OF OWNER’S AFFIDAVIT


OWNER’S AFFIDAVIT


The undersigned, solely in [his/her] representative capacity as the
_____________ of the owners identified on Exhibit A attached hereto
(collectively, the “Owners” and each, an “Owner”), each with an address at 1775
Eye Street, N.W., Suite 1000, Washington, DC 20006, and not personally, deposes
and says that with respect to the properties listed on Exhibit A (collectively,
the “Property”), that:


1.
To each Owner’s knowledge, no person other than the Owner or the tenants listed
on Exhibit B attached hereto is in possession or has a right to possession of
the Property.



2.
No Owner has any actual knowledge of any unrecorded easement, or claim of
easement, affecting any Property.



3.
Any repair or improvement of any Property commissioned by or on behalf of such
Owner within the last 123 days was either completed and paid for in full or will
be completed and paid for in full in the ordinary course of business.



4.
To the best of each Owner’s knowledge, (i) there are no unpaid real estate taxes
or assessments affecting any Property except those currently due and payable,
and (ii) such Owner has received no written notice regarding future or pending
special assessments.



5.
No Owner has delivered any unrecorded mortgage or other lien affecting any
Property that will not be repaid in full at the time of closing of the sale of
such Property.



6.
In consideration of the Title Company (defined below) issuing its
owner/mortgagee policy or policies of title insurance (Title No. _______) in the
amount(s) set forth in the respective commitments, without making exception
therein for matters that may arise between the most recent effective date of the
title commitment and the date the Deed and the other documents creating the
interest being insured have been filed for record, and which matters may
constitute an encumbrance on or affect said title, subject to the Title
Company’s Obligation to Timely Record (as defined below), each Owner agrees to
promptly defend, remove, bond or otherwise dispose of any encumbrance, lien or
objectionable matter to title caused by the acts of such Owner, its agents or
representatives (collectively, “objection(s) to title”) that may arise or be
filed, as the case may be, against such Owner’s Property during the period of
time between the most recent effective date of title commitment, and the earlier
of (i) the date of recording of the Deed and all other closing instruments to be
insured among the land records set forth on Exhibit A attached



                





--------------------------------------------------------------------------------




hereto, or (ii) three (3) business days following the date on which such Owner
authorizes the release of the Deed or other closing documents, and to hold
harmless and indemnify the Company against all actual expenses, costs and
reasonable attorneys’ fees that may directly arise out of its failure to so
remove, bond or otherwise dispose of any said objections to title. As used
herein, the term “Title Company’s Obligation to Timely Record” shall mean the
Title Company’s obligation to promptly submit all documents, delivered to the
Title Company by the Owners, which creates the interest being insured, for
filing or recordation not later than five (5) business days after the date
hereof.
 
This Affidavit is made for the purpose of inducing Fidelity National Title
Insurance Company (“Title Company”) to issue an owner’s and mortgagee’s title
insurance policy, and to disburse any funds held as escrow or closing agent.
Each Owner hereby indemnifies and agrees to save harmless the Title Company
against any actual damages or expense, including reasonable attorney’s fees,
sustained as a result of any of the foregoing matters not being true and
accurate.


Notwithstanding anything appearing to the contrary in this Affidavit, no
disclosed or undisclosed officer, director, employee, trustee, shareholder,
member, manager, partner, principal, parent, subsidiary or other affiliate of
Seller, or any officer, director, employee, trustee, shareholder, partner or
principal of any such parent, subsidiary or other affiliate shall be personally
liable for the performance of the obligations of, or in respect of any claims
against, any Owner arising under this Affidavit. No personal judgment shall be
sought or obtained against any of the foregoing in connection with this
Affidavit.


[signature page follows]








                





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Affidavit as of the date
set forth below.


OWNERS:


BRADLEE SELLER:
WASHREIT BRADLEE SHOPPING CENTER LLC,
a Delaware limited liability company
    


By:                        
Name:                        
Title:                        


FOXCHASE SELLER:
WASHREIT SHOPPES AT FOXCHASE LLC,
a Delaware limited liability company
    


By:                        
Name:                        
Title:                        


GATEWAY SELLER:
WRIT GATEWAY OVERLOOK LLC,
a Delaware limited liability company
    


By:                        
Name:                        
Title:                        


OLNEY SELLER:
WRIT OLNEY VILLAGE CENTER LLC,
a Delaware limited liability company
    
By:    Washington Real Estate Investment Trust,
its sole member




By:                        


                





--------------------------------------------------------------------------------




Name:                        
Title:                        
WHEATON SELLER:
WASHREIT WHEATON PARK SHOPPING CENTER LLC,
a Delaware limited liability company
    


By:                        
Name:                        
Title:                        




Sworn to and subscribed before me
this ________________ ___, 201___.




____________________________
Notary Public


Commission expiration:    ____________________


                





--------------------------------------------------------------------------------






Exhibit A to Owner’s Affidavit


SELLERS AND INDIVIDUAL PROPERTIES
INDIVIDUAL PROPERTY
SELLER
LAND RECORDS
Bradlee Shopping Center
3600 King Street
Alexandria, VA 22302
Washreit Bradlee Shopping Center LLC, a Delaware limited liability company
City of Alexandria, VA
Shoppes at Foxchase
4500-4600 Duke Street
Alexandria, VA 22304
Washreit Shoppes at Foxchase LLC, a Delaware limited liability company
City of Alexandria, VA
Gateway Overlook
Little Patuxent Parkway/
       Rte 175 & Waterloo Rd/Rte 108
Columbia, MD 21075
WRIT Gateway Overlook LLC, a Delaware limited liability company


Howard County, MD
Olney Village Shopping Center
18100 - 18330 Village Center Drive
Olney, MD 20832
WRIT Olney Village Center LLC, a Delaware limited liability company
Montgomery County, MD


Wheaton Park Shopping Center Georgia Avenue and Shorefield Road
Wheaton, MD 20902
Washreit Wheaton Park Shopping Center LLC, a Delaware limited liability company
Montgomery County, MD







                





--------------------------------------------------------------------------------






Exhibit B to Owner’s Affidavit


List of Tenants




[Insert]
















































                





--------------------------------------------------------------------------------






EXHIBIT K


RENT ROLL




[See attached.]






                





--------------------------------------------------------------------------------








EXHIBIT L
LITIGATION, CONDEMNATION NOTICES AND GOVERNMENTAL VIOLATIONS








Litigation Notices – None.
Condemnation Notices – None.
Governmental Violations – None.






                





--------------------------------------------------------------------------------






EXHIBIT M
LIST OF LEASES






Property
D/B/A:
Tenant Name:
Lease Index:
Bradlee
Alexandria Baking Company
Alexandria Baking Company, Inc.
-    Shopping Center Lease dated 11/9/99
 
 
 
-    First Amendment to Lease dated 11/2/04
 
 
 
-    Second Amendment to Lease dated 10/26/10
 
 
 
-    Third Amendment to Lease dated 9/5/13
-    Fourth Amendment to Lease (4th Amend) dated 3/21/19
Bradlee
Art & Framing Expo
Yasin Nazari and Safoora Nazari
-    Deed of Lease dated 8/14/18
Bradlee
Atlantis Pizzeria
DP, Inc.
-    Deed of Lease dated 6/27/06
 
 
 
-    First Amendment to Lease and Assignment of Lease and Landlord's Consent
dated 12/11/06
 
 
 
-    Second Amendment to Deed of Lease dated 6/19/07
 
 
 
-    Third Amendment to Deed of Lease dated 10/7/08
 
 
 
-    Fourth Amendment to Lease dated 8/18/16
Bradlee
B&C Jewelers, Ltd.
B&C Jewelers, Ltd.
-    Deed of Lease dated 1/16/15
 
 
 
-    Memorandum of Lease Commencement Date dated 1/21/15
Bradlee
Bank of America
Bank of America, National Association
-    Deed of Lease dated 4/29/19
Bradlee
Banner's Hallmark
Banner's of Bradlee Center, LLC
-    Shopping Center Deed of Lease dated 12/30/99
 
 
 
-    Memorandum of Lease Commencement Date, Expiration Date and Basic Annual
Rent dated 3/7/00
 
 
 
-    First Amendment to Lease dated 3/22/11
 
 
 
-    Second Amendment to Lease and Assignment of Lease and LL’s Consent dated
9/30/15
 
 
 
-    Third Amendment to Lease dated 9/30/15
Bradlee
Batteries Plus Bulbs
Batteries and Lighting Northern Virginia, LLC
Deed of Lease dated 10/14/08
 
 
 
Guaranty dated 10/10/08
 
 
 
Memorandum of Lease Commencement Date dated 10/28/08
 
 
 
First Amendment to Lease dated 4/11/14
 
 
 
Guaranty dated 3/10/15
 
 
 
Second Amendment to Lease and Assignment of Lease and Landlord's Consent dated
3/10/15
 
 
 
Third Amendment to Lease dated 6/20/18
Bradlee
Bradlee Barber Shop
Lan T. Nguyen LLC
Deed of Lease dated 8/23/17
 
 
 
Guaranty dated 8/17/17
Bradlee
California Tortilla
Rals KC Inc
Deed of Lease dated 12/30/13
 
 
 
Memorandum of Lease Commencement Date dated 1/31/14



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
Bradlee
Capital One
Capital One, National Association
Shopping Center Lease dated 11/7/95
 
 
 
First Amendment to Lease dated 11/7/95
 
 
 
Second Amendment to Lease dated 7/13/00
 
 
 
Third Amendment to Lease dated 7/5/05
 
 
 
Letter Agreement dated 6/24/09 re: Assignment Notice
 
 
 
Fourth Amendment to Lease dated 11/24/15
Bradlee
Duck Donuts
M&C Food Services, LLC
Deed of Lease dated 9/29/16
 
 
 
Memorandum of Lease Commencement Date dated 11/xx/16
 
 
 
First Amendment to Existing Guaranty dated 2/14/18
 
 
 
Guaranty dated 2/24/18
 
 
 
First Amendment to Lease and Assignment of Lease and Landlord’s Consent dated
3/8/18
Bradlee
For Eyes, GrandVision By For Eyes, or GrandVision
ALC Leasing Co.
Deed of Lease dated 12/8/16
 
 
 
Guaranty dated 10/13/16
 
 
 
Memorandum of Lease Commencement Date dated 1/23/17
Bradlee
For Eyes, GrandVision By For Eyes, or GrandVision
For Eyes Optical Company
Deed of Lease dated 12/8/16
 
 
 
Guaranty dated 10/13/16
 
 
 
Memorandum of Lease Commencement Date dated 1/23/17
 
 
 
Opening Notice dated 6/5/17
Bradlee
Frank's Shoe Repair
Frank Shoe Repair Inc.
Deed of Lease dated 6/23/16
 
 
 
Guaranty dated 6/11/16
 
 
 
Memorandum of Lease Commencement Date dated 7/1/16
Bradlee
GNC, GNC Live Well, or General Nutrition Center
General Nutrition Corporation
Shopping Center Lease dated 4/18/00
 
 
 
Guaranty dated xx/xx/00
 
 
 
First Amendment to Lease dated 5/20/05
 
 
 
Second Amendment to Lease dated 5/16/06
 
 
 
Third Amendment to Lease dated 4/14/09
 
 
 
Fourth Amendment to Lease dated 7/31/12
 
 
 
Fifth Amendment to Lease dated 12/24/14
 
 
 
Sixth Amendment to Lease dated 2/26/19
Bradlee
Hair Cuttery
Creative Hairdressers, Inc.
Deed of Lease dated 2/12/13
 
 
 
Memorandum of Lease Commencement Date dated 3/18/13
Bradlee
Hong Kong Bistro
Hong Kong Bistro of Virginia Inc.
Deed of Lease dated 6/4/12
 
 
 
Memorandum of Lease Commencement Date dated 7/1/12
 
 
 
First Amendment to Lease and Assignment of Lease and Landlord’s Consent dated
3/1/13
 
 
 
Guaranty dated 8/1/16
 
 
 
Second Amendment to Lease and Assignment of Lease and Landlord’s Consent dated
8/9/16
Bradlee
Kyoto Sushi
Best Meal, LLC
Deed of Lease dated 9/28/05
 
 
 
First Amendment to Lease and Assignment of Lease and Landlord's Consent dated
9/23/08



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
 
 
 
Second Amendment to Lease dated 6/1/16
 
 
 
Guaranty dated 12/21/16
 
 
 
Third Amendment to Lease and Assignment of Lease and Landlord's Consent dated
1/5/17
Bradlee
Lacrosse Unlimited
Lacrosse Unlimited, Inc.
Deed of Lease dated 12/1/10
Bradlee
Massage Heights
LCM Enterprises, Inc.
Deed of Lease dated 9/30/13/
 
 
 
Lease Addendum dated 9/30/13
 
 
 
Memorandum of Lease Commencement Date dated 10/23/13
Bradlee
McDonald's Corporation
McDonald's Corporation
Ground Lease dated 12/22/97
 
 
 
First Amendment to Lease dated 5/15/98
 
 
 
Second Amendment to Lease dated 12/4/98
 
 
 
Supplement to Lease dated 10/17/17
Letter Agreement dated 5/9/18
Bradlee
MedStar PromptCare, MedStar Physician Partners, or MedStar Medical Group
MedStar Urgent Care, LLC
Deed of Lease dated 8/1/14
 
 
 
Memorandum of Lease Commencement Date dated 12/2/14
Bradlee
Michaels
Michaels Stores, Inc.
Shopping Center Lease dated 9/30/15
 
 
 
Letter dated 7/19/16 re: Completion Date
Bradlee
Nail Excel
Nail Excel Corporation
Deed of Lease dated 12/23/08
 
 
 
First Amendment to Lease dated 9/22/16
Bradlee
Orangetheory Fitness
NHCNOVA IV LLC
Deed of Lease dated 11/1/18
 
 
 
Guaranty dated 10/24/18
 
 
 
Memorandum of Lease Commencement Date dated 11/13/18
Bradlee
Palm Beach Tan
PBT Atlantic Acquisition, LLC
Deed of Lease dated 7/8/03
 
 
 
Memorandum of Lease Commencement Date dated 10/15/03
 
 
 
First Amendment to Lease and Assignment of Lease and Landlord's Consent dated
9/23/08
 
 
 
Reinstatement and Second Amendment to Lease dated 6/16/09
 
 
 
Third Amendment to Lease dated 8/20/18
Bradlee
Park Fairfax Finance (510123-002)
United States Postal Service
Lease dated 7/23/10 (Lease C00000336467)
Bradlee
Pet Valu
Pet Valu, Inc.
Deed of Lease dated 7/28/16
 
 
 
Memorandum of Lease Commencement Date dated 11/23/16
 
 
 
Opening Notice dated 12/5/16
Bradlee
Potomac Paint & Design Center
Houseworks, Inc.
Deed of Lease dated 3/19/15
 
 
 
Guaranty dated 3/5/15
 
 
 
Memorandum of Lease Commencement Date dated 7/24/15
Bradlee
Robcyns
Rob-Cind, Inc.
Shopping Center Lease dated 4/21/98
 
 
 
Memorandum of Lease Commencement Date, Expiration Date and Basic Annual Rent
dated 4/30/98
 
 
 
First Amendment to Lease dated 12/23/02
 
 
 
Second Amendment to Lease Agreement dated 4/22/08
 
 
 
Third Amendment to Lease dated 5/15/15



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
Bradlee
Service Cleaners
N.K. Cleaner I, Inc.
Deed of Lease dated 11/10/14
 
 
 
Guaranty dated 10/14/14
 
 
 
Memorandum of Lease Commencement Date dated 11/17/14
Bradlee
Starbucks Coffee Company
Starbucks Corporation
Shopping Center Lease dated 12/17/96
 
 
 
Letter dated 12/10/96 re: possession date
 
 
 
Letter dated 12/17/96 re: possession date
 
 
 
Letter dated 1/26/12 re: Renewal Notice
 
 
 
First Amendment to Shopping Center Lease dated 11/7/16
Bradlee
Subway
Subway Real Estate, LLC
Shopping Center Lease dated 3/26/98
 
 
 
First Amendment to Lease dated 2/25/03
 
 
 
Second Amendment to Lease Agreement #827 dated 10/7/08
 
 
 
Third Amendment to Lease #827 dated 9/26/13
Bradlee
SunTrust Bank
SunTrust Bank
Shopping Center Lease dated 7/24/85
 
 
 
First Amendment to Lease dated 12/30/99
 
 
 
Second Amendment to Lease dated 3/29/05
 
 
 
Third Amendment to Lease dated 10/16/14
Bradlee
T.C. Unisex Hair Salon
Tina Chang
Deed of Lease dated 5/1/07
 
 
 
First Amendment to Deed of Lease dated 11/4/16
Bradlee
The Fresh Market
The Fresh Market, Inc.
Deed of Lease Agreement dated 3/4/13
 
 
 
Notice of Lease Commencement date 2/25/14
Bradlee
The Joint . . . The Chiropractic Place
Cousins Joint Venture III, Bradlee Center LLC
Deed of Lease dated 5/29/15
 
 
 
Memorandum of Lease Commencement Date dated 6/9/15
Bradlee
T-Mobile
T-Mobile Northeast LLC
Deed of Lease dated 7/7/15
 
 
 
Memorandum of Lease Commencement Date dated 9/14/15
Bradlee
Unwined
Bottle & Cork, Inc.
Deed of Lease dated 9/17/08
 
 
 
Guaranty dated 9/15/08
 
 
 
First Amendment to Lease dated 8/7/13
 
 
 
Second Amendment to Lease dated 6/7/17
 
 
 
Guaranty dated 5/26/17
Bradlee
Verizon Wireless
Cellco Partnership
Rooftop Communications Site License Agreement dated 1/24/17
Bradlee
Virginia A.B.C. Store
Virginia Alcoholic Beverage Control Board
Deed of Lease dated 10/1/01
 
 
 
First Lease Extension and Modification Agreement dated 12/1/15
 
 
 
Acceptance of Premises (not dated)
Bradlee
Virginia Vacuum
Balbir Singh
Shopping Center Lease dated 3/31/99
 
 
 
First Amendment to Lease dated 12/11/01
 
 
 
Second Amendment to Lease dated 3/29/05
 
 
 
Third Amendment to Lease dated 10/25/11
 
 
 
Fourth Amendment to Lease dated 2/11/14
 
 
 
Fifth Amendment to Lease dated 9/15/16



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
Bradlee
Walgreens
Walgreens Boots Alliance, Inc.
Shopping Center Lease dated 12/17/85
 
 
 
Guaranty dated 12/20/85
 
 
 
First Amendment to Lease dated 6/7/00
 
 
 
Second Amendment to Lease dated 11/12/02
 
 
 
Third Amendment to Lease dated 8/19/10
 
 
 
Fourth Amendment to Lease dated 3/13/14
 
 
 
Memorandum of First Additional Demised Premises Occupancy Date dated 3/17/14
 
 
 
Letter dated 8/10/17 re: LL's Consent to Assignment
Bradlee
Wells Fargo
Wells Fargo Bank, N.A.
Deed of Lease dated 1/31/17
 
 
 
Memorandum of Lease Commencement Date dated 6/26/17
 
 
 
Opening Notice dated 8/14/17 (in connection w/ ascertaining Rent Commencement
Date)
Bradlee
Zoe's Kitchen
Zoe's Virginia, LLC
Deed of Lease dated 5/31/13
 
 
 
Guaranty dated 5/20/13
 
 
 
Memorandum of Lease Commencement Date dated 8/5/13
 
 
 
Letter dated 8/23/13 re: Parking Authorization
Foxchase
Burger 7
Burger7, Inc.
Deed of Lease dated 5/15/12
 
 
 
Memorandum of Lease Commencement Date dated 5/17/12
Foxchase
Capital Empire Insurance Agency, LLC
Capital Empire Insurance Agency, LLC
Amended and Restated Deed of Lease dated 10/23/15
 
 
 
Memorandum of Lease Commencement Date dated 10/15/15
 
 
 
Guaranty dated 10/23/15
Foxchase
Cava Mezze Grill or Cava Grill
Cavamezze Grill, LLC
Deed of Lease dated 9/30/15
 
 
 
Memorandum of Lease Commencement Date dated 12/11/15
Foxchase
Chipotle Mexican Grill
Chipotle Mexican Grill of Colorado, LLC
Shopping Center Lease dated 2/27/07
 
 
 
Letter dated 6/26/17 re: Exercise of Renewal Option
Foxchase
Dunkin Donuts
Foxchase Donuts, LLC
Deed of Lease dated 4/18/11
 
 
 
Option to Assume Lease dated 4/18/11
 
 
 
Guaranty dated 4/20/11
 
 
 
Memorandum of Lease Commencement Date dated 6/8/11
Foxchase
Exxon Mobil Corporation
Mount Vernon Petroleum Realty, LLC
Shopping Center Lease dated 6/16/97
 
 
 
Amendment to Washington Real Estate Investment Trust Shopping Center Lease dated
4/6/98
 
 
 
Letter dated 9/8/09 re: Assignment Consent
 
 
 
Second Amendment to Lease and Assignment of Lease and LL's Consent dated 4/28/10
Foxchase
Foxchase Florist
Blossom Florist Inc.
Deed of Lease dated 11/1/17
 
 
 
Guaranty dated xx/xx/17
 
 
 
Memorandum of Lease Commencement Date dated 11/21/17



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
Foxchase
GNC, General Nutrition Center, GNC Live Well
General Nutrition Corporation
Deed of Lease dated 6/15/15
 
 
 
Memorandum of Lease Commencement Date dated 8/12/15
Foxchase
H&R Block
H&R Block Eastern Enterprises, Inc.
Lease dated 10/20/97
 
 
 
Guaranty dated 10/13/97
 
 
 
First Amendment to Lease dated 4/29/03
 
 
 
Second Amendment to Lease and Assignment of Lease and Landlord's Consent dated
5/25/06
 
 
 
Third Amendment to Lease dated 6/13/06
 
 
 
Fourth Amendment to Lease dated 4/23/07
 
 
 
Fifth Amendment to Lease dated 10/23/12
 
 
 
Memorandum of Relocation Date dated xx/xx/12
 
 
 
Sixth Amendment to Lease dated 5/4/17
Foxchase
Hair Cuttery
Creative Hairdressers, Inc.
Deed of Lease dated 9/2/14
 
 
 
Memorandum of Lease Commencement Date dated 4/3/15
Foxchase
Harris Teeter
Harris Teeter, Inc.
Ground Lease Agreement dated 9/14/04
 
 
 
First Amendment to Ground Lease Agreement dated 3/13/07
Foxchase
Hong Kong Express
Liang Zhu Zhou and Bi Jian Zhang
Deed of Lease dated 11/23/04
 
 
 
Guaranty dated 10/29/04
 
 
 
First Amendment to Lease and Assignment of Lease and Landlord’s Consent dated
3/8/06
 
 
 
Second Amendment to Lease dated 5/2/12
Foxchase
La Casa Restaurant
Monis, Corp.
Deed of Lease dated 3/22/06
 
 
 
First Amendment to Lease dated 8/29/06
 
 
 
Second Amendment to Lease dated 1/9/07
 
 
 
Third Amendment to Lease and Assignment of Lease and Landlord's Consent dated
2/7/07
 
 
 
Fourth Amendment to Lease dated 11/4/15
Foxchase
LapFix, Inc.
LapFix, Inc.
Deed of Lease dated 1/30/14
 
 
 
Guaranty dated 1/24/14
 
 
 
Memorandum of Lease Commencement Date dated 2/4/14
 
 
 
First Amendment to Lease dated 10/9/15
Foxchase
Massage Envy Spa
Fox Chase Envy, LLC
Deed of Lease dated 7/30/13
 
 
 
Memorandum of Lease Commencement Date dated 7/9/13
 
 
 
Memorandum of Lease Commencement Date dated 8/9/13
Foxchase
Mathnasium of Alexandria City
Temple Ventures of Alexandria City, LLC
Deed of Lease dated 10/12/17
 
 
 
Guaranty dated 10/2/17
 
 
 
Memorandum of Lease Commencement Date dated 11/21/17
Foxchase
My Eye Dr.
Alexandria Optometry, PLLC
Deed of Lease dated 4/24/06
 
 
 
First Amendment to Lease dated 4/7/16



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
Foxchase
Nails Hurricane
Nail Hurricane Corporation
Deed of Lease dated 9/19/06
 
 
 
Guaranty dated 9/12/06
 
 
 
First Amendment to Lease dated 9/22/16
Foxchase
Papa John's Pizza
Colonel's Limited, LLC
Deed of Lease dated 10/21/09
 
 
 
Memorandum of Lease Commencement Date dated 10/21/09
 
 
 
First Amendment to Lease dated 10/7/16
 
 
 
Letter dated 10/9/18 re: Renewal Notice and Base Rents
Foxchase
Pho Huy
Nhi Huy, LLC
Deed of Lease dated 4/5/18
 
 
 
Guaranty dated 3/27/18
 
 
 
Memorandum of Lease Commencement Date dated 4/12/18
Foxchase
Pier 1 Imports
Pier 1 Imports (U.S.), Inc.
Lease Agreement dated 5/30/14
 
 
 
Letter Agreement dated 5/14/14 re: Fixed Rent, Taxes, and CAM
 
 
 
Notice of Lease dated 4/30/15
Foxchase
Pivot Physical Therapy of Metro DC
Professional Sports Care & Rehab LLC
Deed of Lease dated 8/19/10
 
 
 
Memorandum of Lease Commencement Date dated 8/25/10
 
 
 
First Amendment to Lease dated 2/23/15
 
 
 
Second Amendment to Lease dated 9/10/15
 
 
 
Third Amendment to Lease dated 1/3/17
 
 
 
Consent to Transfer of Ownership Interests (undated)
Foxchase
Rahman Dental Associates
Rahman Dental Associates, PC
Deed of Lease dated 2/10/15
 
 
 
Memorandum of New Premises Delivery Date dated 2/24/15
Foxchase
Rite Aid
Rite Aid of Virginia, Inc.
Commercial Property Agreement dated 9/29/60
 
 
 
Lease Modification Agreement dated 2/16/84
 
 
 
Amendment to Lease dated 4/26/89
 
 
 
Settlement Agreement dated 11/14/91
 
 
 
Exercise of Option (undated)
 
 
 
Third Amendment to Lease dated 12/27/00
 
 
 
Guaranty dated 12/15/00
 
 
 
Fourth Amendment to Lease dated 10/25/05
 
 
 
Fifth Amendment to Lease dated 5/29/15
 
 
 
Letter Agreement dated 6/30/17 re: LL's Consent to Assignment
Foxchase
Samurai Hibachi & Sushi Bar
Samurai Hibachi & Sushi Bar LLC
Deed of Lease dated 2/7/14
 
 
 
Guaranty dated 2/6/14
 
 
 
Memorandum of Lease Commencement Date dated 2/7/14
 
 
 
Letter dated 2/6/19 re: Renewal Notice
Foxchase
Service Cleaners
N.K. Cleaner II, Inc.
Deed of Lease dated 11/10/14
 
 
 
Guaranty dated 10/14/14
 
 
 
Memorandum of Lease Commencement Date dated 11/17/14



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
Foxchase
Sleepy's The Mattress Professionals
Sleepy's, LLC
Deed of Lease dated 11/11/08
 
 
 
Memorandum of Lease Commencement Date dated 11/26/08
 
 
 
First Amendment to Lease dated 8/16/13
 
 
 
Letter dated 10/11/16 re: T's Merger
 
 
 
Second Amendment to Lease dated 10/1/18
Foxchase
Subway
Subway Real Estate, LLC
Shopping Center Deed of Lease dated 3/19/01
 
 
 
Memorandum of Lease Commencement Date dated 4/2/01
 
 
 
First Amendment to Lease dated 1/24/06
 
 
 
Assignment of Lease dated 9/12/11
 
 
 
Second Amendment to Lease #23195 dated 1/15/13
Foxchase
T-Mobile
Express Stores, LLC
Deed of Lease dated 3/22/13
 
 
 
Memorandum of Lease Commencement Date dated 3/28/13
 
 
 
Letter Agreement dated 10/2/17 re: T's Exercise of Renewal Option
Foxchase
Wells Fargo Bank, N. A.
Wells Fargo Bank, N.A.
Shopping Center Deed of Lease dated 9/26/00
 
 
 
First Amendment to Lease dated 12/28/10
 
 
 
Second Amendment to Deed of Lease dated 11/19/18
Gateway
Aldi
Aldi Inc. (Maryland)
Deed of Lease Agreement dated 4/13/17
 
 
 
Guaranty dated 3/28/17
 
 
 
First Amendment of Deed of Lease Agreement dated 6/20/17
 
 
 
Memorandum of Lease Commencement Date dated 8/8/17
Gateway
Best Buy
Best Buy Stores, L.P.
Lease dated 8/23/06
 
 
 
First Amendment of Lease dated 6/4/07
 
 
 
Letter Agreement dated 10/15/09 re: Taxes and Liquidated Damages
 
 
 
Letter Agreement dated 8/15/12 re: Remodel Drawings
Letter dated 10/24/16 re: Exercise of Renewal Option
 
 
 
Letter dated 10/24/16 re: Exercise of Renewal Option
Gateway
Capital One Bank
Capital One, N.A.
Ground Lease dated 9/8/06
 
 
 
First Amendment of Lease dated 5/3/11
Gateway
Ethan Allen
Ethan Allen Retail, Inc.
Shopping Center Lease dated 5/29/15
 
 
 
Memorandum of Lease Commencement Date dated 11/16/15
Gateway
Five Below
Five Below, Inc.
Lease dated 2/15/07
 
 
 
First Amendment of Lease dated 12/5/07
 
 
 
Letter dated 8/23/16 re: Exercise of Renewal Option
Gateway
FloorMax
Carpet N Things, Inc.
Lease dated 7/28/10
 
 
 
Guaranty dated xx/xx/10
 
 
 
First Amendment of Lease dated 11/23/10
Gateway
Gold's Gym
GBG Inc.
Lease dated 5/17/12
f
 
 
Memorandum of Lease Commencement Date dated 11/27/12
 
 
 
Consent, Estoppel Certificate and Agreement dated 5/7/13
 
 
 
Assignment and Assumption of Lease dated 6/26/13



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
Gateway
Golf Galaxy
Golf Galaxy, LLC
Lease dated 11/29/06
 
 
 
Letter dated 4/13/17 re: Exercise of Renewal Option
Gateway
Houlihan's
SMS Columbia, LLC
Lease dated 10/6/06
 
 
 
Guaranty dated 9/26/06
 
 
 
First Amendment of Lease dated 11/16/10
 
 
 
Second Amendment to Lease dated 3/11/13
 
 
 
Landlord's Agreement & Estoppel Certificate dated 3/11/13
Gateway
Jersey Mikes or Jersey Mikes Submarine & Salad Restaurant
Malamis Holdings, LLC
Shopping Center Lease dated 9/3/13
 
 
 
Memorandum of Lease Commencement Date dated 9/25/13
Gateway
Massage Envy
DASU Inc.
Lease dated 5/10/07
 
 
 
First Amendment of Lease dated 10/5/09
 
 
 
Landlord’s Lien Waiver Agreement dated 2/25/14
 
 
 
Second Amendment to Lease dated 3/13/17
Gateway
On the Border Mexican Grill & Cantina
OTB Acquisition LLC
Sublease dated 10/2/06
 
 
 
First Amendment of Lease dated 6/21/07
 
 
 
Assignment and Assumption of Lease Agreement (undated)
 
 
 
Commencement and Termination Agreement dated 11/1/107
 
 
 
Landlord's Consent to Assignment and Estoppel Certificate dated 3/26/10
 
 
 
Letter dated 2/27/17 re: Exercise of Renewal Option
Gateway
PM Pediatrics
PM Pediatrics Realty-Columbia LLC
Shopping Center Lease dated 2/27/19
 
 
 
Memorandum of Lease Commencement Date dated 3/27/19
Gateway
Road Runner Sports
Road Runner Sports Retail, Inc.
Lease dated 7/23/07
 
 
 
First Amendment to Lease dated 7/12/17
Gateway
Silver Diner
Silver Diner Columbia, LLC
Shopping Center Lease dated 5/10/17
 
 
 
Guaranty dated 5/2/17
 
 
 
First Amendment to Lease dated 7/5/17
 
 
 
Second Amendment to Lease and Indemnification Agreement dated 10/5/17
Gateway
TGI Friday's
TGI Friday's Inc. and TGI Friday's of Howard County, Inc.
Lease dated 9/10/92
 
 
 
Letter dated 2/13/03 re: Exercise of First Renewal Option
 
 
 
Letter dated 2/28/08 re: Exercise of Second Renewal Option
 
 
 
Letter dated 2/1/13 re: Exercise of Third Renewal Option
 
 
 
First Amendment to Lease and Lease Extension Agreement dated 6/8/18
Gateway
The Perfect Pour
Grape & Grain, Inc.
Lease dated 7/16/07
 
 
 
First Extension and First Amendment of Lease dated 11/18/08
 
 
 
Second Amendment of Lease dated 6/9/09
 
 
 
Letter Agreement dated 10/30/09 re: Initial End Date
 
 
 
Third Amendment to Lease and Assignment of Lease and Landlord’s Consent dated
5/6/13



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
Gateway
Today's Pet
Today's Pet, Inc.
Lease dated 12/10/09
 
 
 
Letter Agreement dated 7/31/10 re: Opening Date
Gateway
Trader Joe's
Trader Joe's East, Inc.
Lease dated 12/21/06
 
 
 
First Amendment of Lease dated 10/8/08
 
 
 
Letter dated 5/3/17 re: Exercise of Renewal Option
Gateway
Ulta
Ulta Salon, Cosmetics & Fragrance, Inc.
Lease dated 12/13/06
 
 
 
Commencement Date Certificate dated 7/30/07
 
 
 
Notice of Renewal dated 1/30/17
Gateway
Venetian Nail Spa
Venetian Nails & Spa of Maryland, Inc.
Shopping Center Lease dated 2/17/17
 
 
 
Guaranty dated 2/15/17
 
 
 
Memorandum of Lease Commencement Date dated 2/22/17
Gateway
Verizon Wireless
Cellco Partnership
Communications Site License Agreement dated 10/10/15
Gateway
Wachovia Bank, N.A.
Wachovia Bank, N.A.
Ground Lease dated 11/27/06
Olney
Academy of Martial Arts
Scott Teague's Academy of Martial Arts, Inc.
Shopping Center Lease dated 9/2/15
 
 
 
Guaranty dated 8/24/15
 
 
 
Memorandum of Lease Commencement Date dated 9/28/15
 
 
 
First Amendment to Lease dated 3/9/16
Olney
Banfield Pet Hospital
Medical Management International, Inc.
Shopping Center Lease dated 5/15/19
Memorandum of Lease Commencement Date dated 6/17/19
Olney
Cabinet Discounters
Cabinet Discounters, Inc.
Shopping Center Lease dated 6/4/12
 
 
 
Guaranty dated 6/1/12
 
 
 
Memorandum of Lease Commencement Date dated 6/5/12
 
 
 
First Amendment to Lease dated 2/14/17
Olney
California Tortilla
Caltort Development Corporation
Retail Lease dated 1/15/03
 
 
 
Guaranty dated 1/13/03
 
 
 
Letter dated 12/17/12 re: Exercise of Renewal Option
 
 
 
Letter dated 11/21/17 re: Exercise of Renewal Option
Olney
Carpet & Vacuum Expo
Atlas Service Center, Inc.
Retail Lease dated 1/7/03
 
 
 
First Amendment to Lease dated 8/29/12
 
 
 
Second Amendment to Lease dated 6/12/17
Olney
Cold Stone Creamery
Coldkiss Hana, Inc.
Retail Lease dated 12/1/03
 
 
 
Guaranty of Lease dated 11/22/03
 
 
 
Addendum to Lease dated 12/1/03
 
 
 
Second Addendum to Lease dated 3/15/04
 
 
 
Third Addendum to Lease dated 8/17/04
 
 
 
Assignment and Assumption of Lease dated 9/8/10
 
 
 
Letter dated 12/1/18 re: T's Exercise of Renewal Option
Olney
Dino's Barber and Stylist II
Theofilos Siskos and Loukia Siskos
Indenture of Lease dated 3/24/87
 
 
 
Guarantee dated 4/6/87
 
 
 
First Amendment to Indenture of Lease dated 5/30/97



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
 
 
 
Assignment and Lease Modification Agreement dated 12/31/99
 
 
 
Relocation Addendum dated 7/9/02
 
 
 
Fourth Lease Amendment and Extension of Lease dated 1/22/09
 
 
 
Fifth Amendment to Lease dated 8/5/14
 
 
 
Sixth Amendment to Lease dated 3/21/19
Olney
Dunkin' Donuts
Luis Group Two, LLC
Shopping Center Lease dated 12/1/95
 
 
 
Guaranty dated 11/20/95
 
 
 
Assignment and Lease Modification Agreement dated 8/29/01
 
 
 
Lease Amendment and Extension of Lease dated 11/25/05
 
 
 
Third Lease Amendment and Extension of Lease dated 1/7/11
 
 
 
Fourth Amendment to Lease dated 9/5/13
 
 
 
Fifth Amendment to Lease and Assignment of Lease and Landlord's Consent dated
4/11/14
Olney
Eye Works
Eye Works, Inc.
Retail Lease dated 10/14/03
 
 
 
Certificate of Acceptance dated 10/14/03
 
 
 
Lease Amendment and Extension of Lease dated 2/26/09
 
 
 
Second Lease Amendment and Extension of Lease dated 5/30/14
 
 
 
Settlement Agreement & Mutual Release dated 5/30/14
Olney
GNC or General Nutrition Center
General Nutrition Corporation
Shopping Center Lease dated 6/20/95
 
 
 
Addendum to Lease dated 2/11/00
 
 
 
Second Addendum to Lease dated 12/18/03
 
 
 
Third Lease Amendment and Extension of Lease dated 4/22/09
 
 
 
Fourth Amendment to Lease dated 7/30/12
 
 
 
Fifth Amendment to Lease dated 12/5/14
 
 
 
Letter dated 5/31/19 re: Rescission of Sixth Amendment
Olney
Gold's Gym
GBG Inc.
Retail Lease dated 7/26/11
 
 
 
Guaranty of Lease dated 2/16/11
 
 
 
Memorandum of Lease Commencement Date dated 11/27/12
 
 
 
Assignment and Assumption of Lease dated 6/26/13
Olney
Hair EFX
Hair EFX, Inc.
Retail Lease dated 1/7/03
 
 
 
Certificate of Acceptance dated 12/20/02
 
 
 
Guaranty of Lease dated 1/7/03
 
 
 
First Amendment to Lease dated 9/30/13
Olney
HomeGoods
HomeGoods, Inc.
Lease Agreement dated 1/10/02
 
 
 
Letter Agreement dated 4/18/02 re: T's Consent for Relocation of Karate Studio
 
 
 
Letter Agreement dated 7/1/02 re: T's Consent for Operation of Little Gym
 
 
 
Commencement Date Agreement dated 2/4/05
 
 
 
Letter dated 8/24/12 re: Exercise of Renewal Option
 
 
 
Letter Agreement dated 7/21/17 re: LL's Consent for Cart Corrals
 
 
 
Letter dated 8/15/17 re: Exercise of Renewal Option
Olney
Hunan Delight
Jetta Chinese Restaurant, Inc.
Shopping Center Lease dated 9/30/13



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
 
 
 
Guaranty dated 9/26/13
Olney
IHOP Restaurant or IHOP
Harvest Olney, Inc.
Shopping Center Lease dated 5/11/17
 
 
 
Guaranty dated 5/6/17
 
 
 
Letter dated 12/1/17 re: Commencement Date
 
 
 
Opening Notice dated 5/21/19
Olney
Mamma Lucia
Mamma Lucia of Olney, Inc.
Retail Lease dated 10/19/99
 
 
 
Guaranty of Lease dated 10/12/99
 
 
 
Addendum to Lease dated 10/1/00
 
 
 
Second Addendum to Lease dated 7/11/02
 
 
 
Third Lease Amendment and Extension of Lease dated 10/1/09
 
 
 
Guaranty dated 4/2/19
 
 
 
Fourth Amendment to Lease and Extension of Lease dated 4/8/19
Olney
Massage Envy Spa
Massage Envy of Olney, LLC
Shopping Center Lease 11/26/14
 
 
 
Guaranty dated 11/13/14
 
 
 
Memorandum of Lease Commencement Date dated 12/9/14
Olney
Mathnasium of Olney
Swati Human Development LLC
Shopping Center Lease dated 3/5/14
 
 
 
Guaranty dated 2/15/14
 
 
 
Memorandum of Lease Commencement Date dated 3/6/14
 
 
 
First Amendment to Lease and Assignment of Lease and Landlord's Consent dated
10/19/16
Olney
Moby's House of Kabobs
Moby Dick XI Olney, Inc.
Retail Lease dated 5/29/08
 
 
 
Guaranty of Lease dated 5/14/08
 
 
 
Certificate of Acceptance dated 5/29/08
 
 
 
Letter (undated) re: Exercise of Renewal Option
 
 
 
First Amendment to Lease dated 7/30/18
Olney
Olney Beer and Wine
Merc Enterprises, Incorporated
Shopping Center Lease dated 9/14/18
 
 
 
Guaranty dated 8/17/18
 
 
 
Memorandum of Lease Commencement Date dated 10/28/18
 
 
 
Letter dated 12/24/18 re: Class D, Beer & Light Wine License
Olney
Party USA
Baljinder K. Daisy and Harjinder Kumar
Retail Lease dated 12/21/09
 
 
 
Guaranty of Lease dated 12/1/09
 
 
 
First Amendment to Lease and Assignment of Lease and Landlord's Consent dated
12/20/12
 
 
 
Second Amendment to Lease dated 7/29/15
Olney
Pho & Grill
Avocado Associates II, LLC
Retail Lease dated 11/18/10
 
 
 
Certificate of Acceptance 11/18/10
 
 
 
Guaranty of Lease dated 10/4/10
Olney
Pivot Physical Therapy
Professional Sports Care & Rehab LLC
Shopping Center Lease dated 10/25/17
 
 
 
Memorandum of Lease Commencement Date dated 12/7/17



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
Olney
Sally Beauty Supply
Sally Beauty Supply LLC
Agreement of Lease dated 6/28/16
 
 
 
Memorandum of Lease Commencement Date dated 8/1/16
 
 
 
Letter dated 10/21/16 re: Opening Date
Olney
Sargent Cleaners
Lyhn C. Keem and Heidi Keem
Indenture of Lease dated 8/10/77
 
 
 
Addendum to Lease dated 9/13/83
 
 
 
Amendment to Lease dated 1/28/94
 
 
 
Third Amendment to Lease and Consent to Assignment dated 4/16/94
 
 
 
Second Amendment to Lease dated 4/25/95
 
 
 
Addendum to Lease dated 3/9/00
 
 
 
Relocation Addendum dated 1/11/02
 
 
 
Seventh Addendum to Lease dated 1/11/02
 
 
 
Eight Amendment to Lease dated 7/16/12
 
 
 
Ninth Amendment to Lease dated 12/15/16
Olney
Shoppers Food Warehouse
Giant of Maryland LLC
Lease dated 7/28/93
 
 
 
Letter Agreement dated 9/28/93 re: Lease Date
 
 
 
Certificate of Commencement dated 1/6/97
 
 
 
Letter dated 3/26/97 re: Expiration Date
 
 
 
Assignment and Assumption of Leases dated 7/29/97
 
 
 
Letter dated 9/1/97 re: T Merger
 
 
 
Letter dated 11/12/98 re: T Acquisition
 
 
 
Letter dated 9/1/99 re: T Merger
 
 
 
Letter Agreement dated 7/20/01 re: S/C Modifications
 
 
 
Addendum to Lease dated 11/12/02
 
 
 
Letter dated 6/17/13 re: Term Extension
 
 
 
Letter dated 6/18/18 re: Notice of Assignment and Term Extension
Olney
SunTrust
SunTrust Bank
Indenture of Lease dated 7/15/77
 
 
 
Guaranty of Performance dated 7/11/77
 
 
 
Lease Modification Agreement dated 4/18/97
 
 
 
Lease Amendment and Extension of Lease dated 3/3/04
 
 
 
Third Lease Amendment and Extension of Lease dated 9/2/08
 
 
 
Fourth Lease Amendment and Extension of Lease dated 3/11/10
 
 
 
Fifth Lease Amendment and Extension of Lease dated 6/28/10
 
 
 
Sixth Lease Amendment and Extension of Lease dated 7/30/10
 
 
 
Letter dated 5/30/19 re: T Merging w/ BB&T
Olney
T.J. Maxx
The TJX Companies, Inc.
Lease Agreement dated 1/10/02
 
 
 
Letter Agreement dated 4/18/02 re: T's Consent for Relocation of Karate Studio
 
 
 
Letter Agreement dated 7/1/02 re: T's Consent for Operation of Little Gym
 
 
 
Letter dated 11/12/12 re: Exercise of Renewal Option
 
 
 
Letter dated 4/16/18 re: Exercise of Renewal Option



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
 
 
 
First Amendment to Lease dated xx/xx/19
Olney
The Little Gym
EA Brody, Inc.
Retail Lease dated 11/12/02
 
 
 
Guaranty of Lease dated xx/xx/02
 
 
 
Lease Amendment and Extension of Lease dated 5/31/09
 
 
 
Second Lease Amendment and Rent Reduction Agreement dated 9/27/10
 
 
 
Third Amendment to Lease dated 12/1/14
Olney
The Sherwin-Williams Company
The Sherwin-Williams Company
Indenture of Lease dated 5/7/91
 
 
 
Addendum to Lease dated 1/31/02
 
 
 
Letter Agreement dated 4/21/05 re: Delivery Date
 
 
 
Letter Agreement dated 9/9/06 re: Exercise of Renewal Option
 
 
 
Letter dated 12/9/11 re: Exercise of Renewal Option
 
 
 
Lease Amendment Agreement dated 2/15/17
Olney
T-Mobile
18240 Olney Village Dr 20832 Inc.
Shopping Center Lease dated 6/7/17
 
 
 
Memorandum of Lease Commencement Date dated 7/25/17
Olney
Venetian Spa Nails
Venetian Nail & Spa, LLC
Retail Lease dated 10/29/09
 
 
 
Guaranty of Lease dated 10/26/09
Wheaton
Acupuncture Massage Center
Comptec Corporation
Shopping Center Lease dated 2/6/07
 
 
 
Guaranty dated 1/31/07
 
 
 
First Amendment to Lease dated 3/1/13
 
 
 
Second Amendment to Lease dated 4/24/17
Wheaton
Advance Stores Company, Incorporated
Advance Stores Company, Incorporated
Lease Agreement dated 4/19/11
 
 
 
Memorandum of Lease Commencement Date dated 8/18/11
Wheaton
Boost Mobile
Wheaton Mobile LLC
Shopping Center Lease dated 8/29/18
 
 
 
Guaranty dated 7/3/18
 
 
 
Memorandum of Lease Commencement Date dated 10/31/18
Wheaton
Danny's Sub Shop
Fong Lok Yeung
Shopping Center Lease dated 10/23/09
 
 
 
First Amendment to Lease and Assignment of Lease and Landlord's Consent dated
10/25/11
 
 
 
Second Amendment to Lease dated 1/7/15
Wheaton
Dollar Tree
Dollar Tree Stores, Inc.
Shopping Center Lease dated 10/19/92
 
 
 
First Amendment to Lease dated 12/22/92
 
 
 
Second Amendment to Lease dated 5/18/01
 
 
 
Third Amendment to Lease dated 10/8/02
 
 
 
Fourth Amendment to Shopping Center Lease dated 10/7/08
 
 
 
Fifth Amendment to Lease dated 2/22/13
 
 
 
Sixth Amendment to Lease dated 12/13/17
Wheaton
Domino's Pizza
Team Washington, Inc.
Shopping Center Lease dated 4/24/08
 
 
 
Letter Agreement dated 6/12/08 re: Pylon Sign
 
 
 
First Amendment to Lease dated 2/7/18
Wheaton
Galvez Salon
Galvez Hair Salon, LLC
Shopping Center Lease dated 1/11/17



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
 
 
 
Guaranty dated 9/13/16
 
 
 
Memorandum of Lease Commencement Date dated 1/25/17
Wheaton
Hair Salon Esmeralda
Esmeralda, Inc. and Bernardina Baya
Shopping Center Lease dated 9/16/08
 
 
 
Letter Agreement dated 9/3/08 re: Security Deposit
 
 
 
First Amendment to Lease dated 9/21/11
 
 
 
Second Amendment to Lease dated 8/21/12
 
 
 
Third Amendment to Lease dated 1/7/15
Wheaton
Han Ah Reum
HAR Wheaton, Inc.
Shopping Center Lease dated 6/26/03
 
 
 
First Amendment to Lease dated 8/19/13
 
 
 
Second Amendment to Lease dated 3/22/17
Wheaton
Harina Bakery
Harina Bakery, Inc.
Shopping Center Lease dated 9/13/13
 
 
 
Guaranty dated 9/6/13
Wheaton
Kidz & Family Dental Center
Kidz & Family Dental Center, LLC
Shopping Center Lease dated 5/23/14
 
 
 
Guaranty dated 4/25/14
 
 
 
Memorandum of Lease Commencement Date dated xx/xx/14
Wheaton
King Pollo
KP Wheaton, Inc.
Shopping Center Lease dated 4/25/18
 
 
 
Guaranty dated 4/18/18
Wheaton
Lalu'a Nails & Spa
KTN Salon, Inc.
Shopping Center Lease dated 8/18/14
f
 
 
Memorandum of Lease Commencement Date dated 8/27/14
Wheaton
M&T Bank
Manufacturers and Traders Trust Company
Shopping Center Lease dated 1/14/97
 
 
 
First Amendment to Lease dated 3/2/99
 
 
 
Second Amendment to Lease dated 4/2/02
 
 
 
Third Amendment to Lease dated 3/22/05
 
 
 
Fourth Amendment to Lease dated 4/6/10
 
 
 
Fifth Amendment to Lease dated 10/23/14
Wheaton
MedStar PromptCare
MedStar Urgent Care, LLC
Shopping Center Lease dated 7/16/12
 
 
 
Memorandum of Lease Commencement Date dated 8/15/2012
Wheaton
Papa John's Pizza
Colonel's Limited, LLC
Shopping Center Lease dated 2/3/09
 
 
 
Memorandum of Lease Commencement Date dated 2/12/09
 
 
 
Memorandum of Lease Commencement Date dated 6/11/09
 
 
 
First Amendment to Lease dated 3/11/13
Wheaton
R.T.C.
Renal Treatment Centers-Mid-Atlantic, Inc.
Shopping Center Lease dated 10/22/96
 
 
 
Guaranty dated 9/27/96
 
 
 
First Amendment to Lease dated 4/15/97
 
 
 
Second Amendment to Lease dated 6/19/07
 
 
 
Letter Agreement dated 2/25/09
 
 
 
Third Amendment to Lease dated 6/5/12
 
 
 
Fourth Amendment to Lease dated 9/9/14
 
 
 
Memorandum of First Additional Premises Occupancy Date dated 11/6/14



                





--------------------------------------------------------------------------------




Property
D/B/A:
Tenant Name:
Lease Index:
Wheaton
sweetFrog
Wheaton MD Frog, LLC
Shopping Center Lease dated 4/26/13
 
 
 
Memorandum of Lease Commencement Date dated 5/15/13
 
 
 
Lease Addendum dated 5/28/13
 
 
 
Assignment and Assumption of Lease dated xx/xx/16
 
 
 
Letter dated 2/12/18 re: Section 9.8 and 46.1 of Lease
 
 
 
First Amendment to Lease dated 7/3/18
Wheaton
Wheaton Park Wine & Deli
Himanshu Tanna and Alka Tanna
Shopping Center Lease dated 9/5/00
 
 
 
Memorandum of Lease Commencement Date dated 10/5/00
 
 
 
First Amendment to Lease dated 2/6/04
 
 
 
Second Amendment to Lease and Assignment of Lease and Landlord’s Consent dated
2/6/04
 
 
 
Third Amendment to Lease dated 4/13/11
 
 
 
Fourth Amendment to Lease dated 3/30/15
 
 
 
Fifth Amendment to Lease dated 4/8/16
 
 
 
Sixth Amendment to Lease dated 3/1/18
 
 
 
Seventh Amendment to Lease dated 3/26/19











                





--------------------------------------------------------------------------------






EXHIBIT N
TENANT ESTOPPEL CERTIFICATE


Tenant Trade Name: __________________



Suite/Floor/Space No. _________________(the “Premises”)


TENANT ESTOPPEL CERTIFICATE


THIS TENANT ESTOPPEL CERTIFICATE (this “Estoppel”), is executed this ______ day
of ________, 2019, by _____________________________, a _____________________
(“Tenant”), to and in favor of Global Retail Investors, LLC, a Delaware limited
liability company, its successors and assigns (“Buyer”), having its principal
place of business at c/o First Washington Realty, Inc., 4350 East-West Highway,
Suite 400 Bethesda, MD 20814, Attention: _____________________, and any lender
to Buyer (the “Lender”) and Landlord (as defined below).
R E C I T A L S:
I.    __________________________, a ______________ (“Landlord”), is the owner of
the ____________________________ (the “Property”). Tenant is the lessee under
that certain lease executed between Tenant and Landlord or a predecessor in
interest, dated ____________, ____ (the lease and all amendments thereto
identified in Paragraph A.1. below are hereinafter referred to collectively as
the “Lease”) covering all or a portion of the Property. Tenant understands that
Buyer intends to purchase the Property from Landlord and, upon such purchase of
the Property, Buyer will become the “Landlord” under the Lease.


II.    Tenant acknowledges that Buyer and Landlord are relying upon this
Estoppel in, respectively, purchasing the Property and selling the Property.


NOW, THEREFORE, Tenant does hereby certify to Buyer, Lender and Landlord as
follows:


A.    Tenant hereby represents, acknowledges and agrees as follows:


1.    The Lease is in full force and effect and has not been amended, modified
or extended except as follows: ______________________________


2.    The Lease does not contain any options to purchase and/or lease additional
space, rights of set off, rights of first refusal to purchase and/or lease
additional space or any similar provisions regarding acquisition of ownership
interests or additional leased space in the building except as follows:
______________________________.


3.    The term of the Lease commenced on ___________ and will terminate on:
________. Tenant has no options to renew or extend the Lease except as set forth
in the Lease.    




                





--------------------------------------------------------------------------------




4.    The current monthly base rent payment under the Lease is $___________.
Rent has been paid through __________, 201_. No advance rents have been prepaid
except for the current month.
5.    In addition to monthly rent payments, the following amounts are also
payable on a _______ basis for the following purposes:
__________________________                                                    
6.    The improvements described in the Lease to be performed by Landlord
(including those within the Premises) have been completed and accepted by
Tenant. All payments by Landlord to Tenant called for under the Lease (including
for any tenant improvements or allowances) have been received by Tenant.


7.    The security deposit under the Lease is currently $__________. Tenant has
not been notified by Landlord that any of its security deposit under the Lease
has been applied to all or part of Tenant’s obligations under the Lease.


8.    Tenant has not sublet any portion of the leased premises or assigned any
of its rights under the Lease.


9.    Tenant is in occupancy, open for business and paying full contractual rent
without right of offset or rent abatement; and such possession having been
delivered by the Landlord pursuant to the Lease and having been accepted by the
Tenant.


10.    Tenant has no existing claims, defenses or offsets under the Lease
against Landlord or Buyer, no uncured default exists under the Lease, and no
event has occurred that would, except for the lapse of time, the giving of
notice or both, constitute a default.


11.    The guaranty of the Lease, if any, is in full force and effect.


12.    There are no actions, whether voluntary or involuntary or otherwise
pending against Tenant under the bankruptcy laws of the United States or any
portion of its interest in the Property or the Lease.


13.    The addresses for notices to be sent to Tenant is as set forth in the
Lease.


14.    The undersigned is authorized to execute this Estoppel on behalf of
Tenant.




This Estoppel shall inure to the benefit of Buyer, Lender and Landlord and their
respective successors and assigns and shall be binding upon Tenant and its
successors and assigns.


[signature page to follow.]


                





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Tenant has executed this Estoppel the day and year first
above written.
TENANT:
__________________________________


By:    ____________________________    

                        Name:    ______________________

                        Title:    ______________________


Note:     If any blank spaces appear in this Estoppel after execution by
            Tenant, the word “none” shall be deemed to be inserted into such
            blank space.


                





--------------------------------------------------------------------------------






EXHIBIT N-1
SELLER ESTOPPEL CERTIFICATE


Tenant Trade Name: __________________



Suite/Floor/Space No. _________________(the “Premises”)


SELLER ESTOPPEL CERTIFICATE


THIS SELLER ESTOPPEL CERTIFICATE (this “Estoppel”), is executed this ______ day
of ________, 2019, by [SELLER], a Delaware limited liability company (“Seller”),
to and in favor of GRI ______________, LLC, a Delaware limited liability
company, its successors and assigns (“Buyer”), having its principal place of
business at c/o First Washington Realty, Inc., 4350 East-West Highway, Suite 400
Bethesda, MD 20814, Attention: _____________________, and any lender to Buyer
(the “Lender”).


R E C I T A L S:


I.    Seller is the owner of the ____________________________ (the “Property”).
_________________ (“Tenant”) is the lessee under that certain lease executed
between Tenant and Seller or a predecessor in interest, dated ____________, ____
(the lease and all amendments thereto identified in Paragraph A.1. below are
hereinafter referred to collectively as the “Lease”) covering all or a portion
of the Property. Seller is delivering this Estoppel as an inducement to Buyer to
acquire the Property.
  
II.    Seller acknowledges that Buyer and Lender are relying upon this Estoppel
in, respectively, purchasing the Property and providing financing secured by the
Property.


NOW, THEREFORE, Seller does hereby certify to Buyer and Lender as follows:


A.    Seller hereby represents, acknowledges and agrees as follows:


1.    The Lease is in full force and effect and has not been amended, modified
or extended except as follows: ______________________________


2.    The Lease does not contain any options to purchase and/or lease additional
space, rights of set off, rights of first refusal to purchase and/or lease
additional space or any similar provisions regarding acquisition of ownership
interests or additional leased space in the building except as follows:
______________________________.


3.    The term of the Lease commenced on ___________ and will terminate on:
________. Tenant has no options to renew or extend the Lease except as set forth
in the Lease.    


                





--------------------------------------------------------------------------------






4.    The current monthly base rent payment under the Lease is $___________.
Rent has been paid through __________, 201_. No advance rents have been prepaid
except for the current month.
5.    In addition to monthly rent payments, the following amounts are also
payable on a _______ basis for the following purposes:
__________________________                                                    
6.    The improvements described in the Lease to be performed by Seller
(including those within the Premises) have been completed and accepted by
Tenant. All payments by Seller to Tenant called for under the Lease (including
for any tenant improvements or allowances) have been received by Tenant.


7.    The security deposit under the Lease is currently $__________. None of the
security deposit under the Lease has been applied to all or part of Tenant’s
obligations under the Lease.


8.    Tenant has not sublet any portion of the leased premises or assigned any
of its rights under the Lease.


9.    Tenant is in occupancy, open for business and paying full contractual rent
without right of offset or rent abatement; and such possession having been
delivered by the Seller pursuant to the Lease and having been accepted by the
Tenant.


10.    Tenant has no existing claims, defenses or offsets under the Lease
against Seller or Buyer, no uncured default exists under the Lease, and no event
has occurred that would, except for the lapse of time, the giving of notice or
both, constitute a default.


11.    The guaranty of the Lease, if any, is in full force and effect.


12.    There are no actions, whether voluntary or involuntary or otherwise
pending against Tenant under the bankruptcy laws of the United States or any
portion of its interest in the Property or the Lease.


13.    The addresses for notices to be sent to Tenant are as set forth in the
Lease.


14.    The undersigned is authorized to execute this Estoppel on behalf of
Tenant.
This Estoppel shall inure to the benefit of Buyer and Lender and their
respective successors and assigns and shall be binding upon Seller and its
successors and assigns.
[signature page to follow.]


                





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Seller has executed this Estoppel the day and year first
above written.
SELLER:
__________________________________




By:    ____________________________    

                        Name:    ______________________

                        Title:    ______________________


Note:     If any blank spaces appear in this Estoppel after execution by Seller,
        the word “none” shall be deemed to be inserted into such blank
            space.


                





--------------------------------------------------------------------------------






EXHIBIT N-2
REQUIRED TENANT ESTOPPELS
Bradlee
Fresh Market
Rite Aid
Banners Hallmark
Medstar Urgentcare
Atlantis Pizzeria
SunTrust Bank
McDonald's


Foxchase
Harris Teeter
Pier 1 Imports
Cavamezze Grill
Massage Envy
La Casa Restaurant
Wells Fargo
Exxon


Gateway Overlook
Best Buy
Aldi
Gold's Gym
Golf Galaxy
Ulta
Trader Joe's
Five Below
Houlihans
On the Border
TGI Fridays
Wells Fargo
Capital One


Olney
Giant
TJ Maxx
Gold's Gym
HomeGoods
IHOP
SunTrust Bank


                





--------------------------------------------------------------------------------






Wheaton
H Mart
Davita
Advance Auto Parts
Dollar Tree
MedStar Health
M&T Bank


                





--------------------------------------------------------------------------------






EXHIBIT O-1
DECLARATION ESTOPPEL CERTIFICATE (GATEWAY SELLER)
THE STATE OF MARYLAND    §
§    KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF HOWARD        §


THIS DECLARATION ESTOPPEL CERTIFICATE (this "Certificate") has been executed
this ______ day of __________, 2019, by WRIT GATEWAY OVERLOOK LLC, a Delaware
limited liability company, (“Developer”) to and for the benefit of GLOBAL RETAIL
INVESTORS, LLC, a Delaware limited liability company and its respective
successors and assigns ("Buyer") and any lender to Buyer (“Lender”).
R E C I T A L S:
A.Reference is made to that certain Declaration of Easements and Restrictions
dated June 1, 2006 and recorded in Liber 10156, at folio 251, among the land
records of Howard County, Maryland as amended by that certain Supplemental
Declaration dated June 1, 2006 and recorded in Liber 10156, at folio 353, that
certain Amendment to Supplemental Declaration dated September 25, 2006 and
recorded in Liber 10273, at folio 619 and First Amendment to Declaration dated
June 17, 2013 and recorded in Liber 15028, at folio 328 (as amended and
supplemented, the “Declaration”). Developer, COSTCO WHOLESALE CORPORATION, a
Washington corporation (“Parcel G Owner”), and LOWE’S HOME CENTERS, INC., a
North Carolina corporation (“Parcel P Owner”) (Developer, Parcel G Owner and
Parcel P Owner hereinafter being collectively referred to as, the “Owners”) own
all of the property encumbered by the Declaration. Unless otherwise defined
herein, all capitalized terms have the respective meanings assigned to such
terms in the Declaration.


B.Buyer anticipates acquiring fee title to the Developer Parcels as defined in
the Declaration (the “Property”) from Developer (the “Transaction”).


C.As a condition to consummation of the Transaction, Buyer has requested, and
the Owners have agreed to deliver, this Certificate with respect to certain
matters covered under the Declaration. Buyer would not have agreed to consummate
the Transaction in the absence of this Certificate.


In consideration of the recitals set forth above, each Owner hereby certifies to
Buyer and Lender, and otherwise consents and approves, the following:
ARTICLE I
Declaration Matters




                





--------------------------------------------------------------------------------




SECTION 1.01. Declaration. The Declaration is currently in full force and
effect, as against the Developer, and has not, except as noted above, been
assigned, modified or otherwise amended. Developer has not received any written
notices and has no knowledge of any default under the Declaration, nor has
Developer assigned any of Developer’s interest in the Declaration.
SECTION 1.02. Operator. The Operator under the Declaration is WRIT Gateway
Overlook LLC. The Operator is responsible for performing the maintenance, repair
and replacement of the Limited SWM Facility so as to keep it in functional
condition.
SECTION 1.03.     Proportionate Share. Each Owner’s Proportionate Share is as
follows:
Developer             ______/______        _____%
Parcel G Owner        ______/______        _____%
Parcel P Owner        ______/______        _____%


SECTION 1.04    Operator’s Costs. Each Owner has paid its Proportionate Share of
Operator’s Costs for the 2018 calendar year in full. The total amount of
Operator’s Costs for 2018 was $_____________. The Operator’s Costs expected to
be levied under the Declaration for the 2019 calendar year in the aggregate is
$___________. Each Owner has paid its Proportionate Share of Operator’s Costs to
date to the extent due and payable.
SECTION 1.05. Maintenance Costs. Each Owner has paid its Proportionate Share of
Maintenance Costs for the 2018 calendar year in full. The total amount of
Maintenance Costs for 2018 was $_____________. The Maintenance Costs expected to
be levied under the Declaration for the 2019 calendar year in the aggregate is
$___________. Each Owner has paid its Proportionate Share of Maintenance Costs
to date to the extent due and payable.
ARTICLE II
Miscellaneous


SECTION 2.01. Authority. All approvals and other actions required to authorize
Developer’s execution of this Certificate have been received or otherwise taken.
SECTION 2.02. Reliance. Developer acknowledges that Buyer and Lender has the
right to rely and will rely upon this Certificate in connection with the
Transaction.


[SIGNATURES FOLLOW]


                





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Certificate has been executed as of the date and year
first above written.
WRIT GATEWAY OVERLOOK LLC, a Delaware limited liability company


By:     Washington Real Estate Investment Trust,     its sole member


By: ______________________________
Name:
Title:






STATE OF MARYLAND
TO WIT:
COUNTY OF MONTGOMERY


I HEREBY CERTIFY that, on this ____ day of ____________, 2019, before me,
personally appeared ________________, who acknowledged himself or herself to be
a _________________ of Washington Real Estate Investment Trust, the sole member
of WRIT Gateway Overlook LLC, a Delaware limited liability company, and that he
or she, as such officer, being duly authorized to do so, executed the foregoing
instrument for the purposes therein contained on behalf of the limited liability
company by signing his or her name in such capacity.


WITNESS my hand and notarial seal.




___________________________________
Notary Public


My commission expires: _________________




                





--------------------------------------------------------------------------------








EXHIBIT O-2


ESTOPPEL CERTIFICATE
(Costco Wholesale # 1000 Columbia – Elkridge, Maryland)
Dated: _________________, 2019
Reference is made to the Declaration of Easements and Restrictions dated June 1,
2006 and recorded in Liber 10156 at folio 251 among the land records of Howard
County, Maryland, as amended by the (i) Supplemental Declaration dated June 1,
2006 recorded in Liber 10156 at folio 353; (ii) Amendment to the Supplemental
Declaration dated September 25, 2006 recorded in Liber 10273 at folio 619, and
(iii) First Amendment to Declaration dated June 17, 2013 and recorded in Liber
15028 at folio 328 (collectively, the “REA”) relating to the property commonly
known as Gateway Overlook, Howard County, Columbia, Maryland (the “Property”).
Any term commencing with an initial capital letter which is not otherwise
defined herein shall have the same meaning in this Estoppel Certificate as such
term has in the REA.
In connection with the REA, Costco hereby certifies to Global Retail Investors,
LLC, its successors and assigns (collectively, “Buyer”) and any lender to Buyer,
that, to the best of Costco’s knowledge, without further investigation or
independent verification, with respect to the property currently owned by WRIT
Gateway Overlook LLC (“Developer”):
No facts exist which, with the passage of time or the giving of notice or both,
constitute a default by Developer under the REA;
The REA has not been assigned, modified or amended other than as stated above;
and
As of the date hereof, the REA is in full force and effect.
1.Costco’s knowledge as used in this Estoppel Certificate is limited to the
knowledge of the following Costco employees, as of the date of this Estoppel
Certificate, without further investigation or independent verification:
Warehouse Manager    Real Estate Manager
Chris Moore    Diane Carter


2.This Estoppel Certificate is not intended to alter or amend the terms of the
REA or increase or decrease the rights, privileges, liabilities or obligations
of Costco or Developer set forth therein.


                





--------------------------------------------------------------------------------






COSTCO


Costco Wholesale Corporation


By:     
Name: ________________________
Title:     




                





--------------------------------------------------------------------------------








ESTOPPEL CERTIFICATE


TO:
Global Retail Investors, LLC, its successors and assigns (collectively, “Buyer”)

and any lender to Buyer
4350 East-West Highway, Suite 400
Bethesda, MD 20814


RE:
Declaration of Easement and Restrictions by The Howard Research and Development
Corporation, a Maryland corporation dated June 1, 2006, recorded in Liber 10156,
Folio 251 as supplemented by that certain Supplemental Declaration dated June 1,
2006 recorded in the Recorder’s Office in Liber 10156, Folio 353, and as amended
by that certain Amendment to Supplemental Declaration dated September 25, 2006
recorded in Liber 10273, Folio 619, and as amended by that certain First
Amendment to Declaration dated June 17, 2013 and recorded in Liber 15028, Folio
328 of the Real Property records of Howard County, Maryland (said Declaration
being herein referred to as the “REA”).



Lowe’s Store Number: 2244
Lowe’s Store Location: Columbia, Maryland
In accordance with Section 11.15 of the above-referenced REA, the undersigned
(“Lowe’s”), hereby states as follows:
1.
The REA is currently in existence and in full force and effect.

2.
The REA has not been modified except as described above.

3.
The undersigned has not sent any notice of default to any other owner under the
REA that has not been cured.

This Estoppel Certificate does not (a) constitute a waiver of any rights Lowe’s
may have under the REA, or (b) modify, alter, or change any of the terms or
conditions of the REA.
The statements contained herein are not affirmative representations, warranties,
covenants or waivers, but shall act solely to estop the undersigned from
asserting any claim or defense against Buyer to the extent such claim or
assertion is based upon facts, now known to the undersigned which are contrary
to those contained herein, and Buyer has acted in reasonable reliance upon such
statements without knowledge of facts to the contrary.


                





--------------------------------------------------------------------------------




Dated: ____________, 2019
Lowe’s Home Centers Inc.,
a North Carolina corporation


By:    
Name:    
Title:    



                





--------------------------------------------------------------------------------






EXHIBIT O-3


__________________, 2019


Re:
Columbia Hotel/Restaurant Park Declaration of Covenants, Conditions, Easements
and Restrictions dated March 20, 1991 recorded among the Land Records of Howard
County, Maryland, Liber 2300 folio 422 (the “Declaration”)

In connection with the proposed sale of the property identified on Exhibit A
attached hereto that is subject to the Declaration to Global Retail Investors,
LLC or one of its affiliates (collectively, “Purchaser”), by WRIT Gateway
Overlook LLC (“Seller”), the undersigned, as Declarant under the Declaration,
hereby certifies to Seller, Purchaser, and any lender of Purchaser and all of
their successors and assigns, as follows: (i) the Declaration is in full force
and effect and has not been modified; (ii) the Seller is not in default in any
respect under the Declaration; (iii) the Seller does not have any outstanding
amounts due under the Declaration and (iv) the undersigned is the party
responsible for enforcing and administering the provisions of the Declaration
because the undersigned never assigned those rights to Columbia Hotel/Restaurant
Park Association, Inc. and the Association has forfeited its charter.
IN WITNESS WHEREOF, the undersigned has executed this instrument on this ___ day
of _____________, 2019.


THE HOWARD RESEARCH AND
DEVELOPMENT CORPORATION


By:        
Name:
Title:


                





--------------------------------------------------------------------------------






EXHIBIT A

LEGAL DESCRIPTION




TGI Friday’s Parcel
Parcel D, as shown on the Plat entitled, “Benson Business Center, Parcels ‘A’ –
‘G’, Open Space Lots 1 & 2, Section 1, Sheets 1 and 2 of 2,” which Plat is
recorded among the Land Records of Howard County, Maryland, as Plat Nos. 9613
and 9614.










































                





--------------------------------------------------------------------------------








SCHEDULE 2.4

ALLOCATION OF PURCHASE PRICE & DEPOSIT




 


                





--------------------------------------------------------------------------------






SCHEDULE 5.2

TAX APPEALS


Property
Tax Year
Status
Gateway Overlook
2019
Active. Appealed account 16-216070. 1st level appeal was denied, filed the
appeal to PTAAB. There is nothing active for 2018.
Olney Village Shopping Center
2019
Active. Waiting on the PTAAB hearing for the 2019 supplemental assessment
increase we received this April. There is nothing active for 2018.









                





--------------------------------------------------------------------------------






SCHEDULE 5.6

SELLER’S LEASING COSTS


wareitfirstwashington_image2.jpg [wareitfirstwashington_image2.jpg]








                





--------------------------------------------------------------------------------






SCHEDULE 8.2.2(G)

ENVIRONMENTAL DISCLOSURES




Property
Report


Date
Bradlee Shopping Center
Phase I Environmental Site Assessment
July 31, 2018
Bradlee Shopping Center
HP Environmental – Letter
April 3, 2019
Bradlee Shopping Center
Phase I Environmental Site Assessment – Bank of America
February 14, 2019
Shoppes at Foxchase
Phase I Environmental Site Assessment
July 31, 2018
Shoppes at Foxchase
SWCB Giles Letter to NHP
June 17, 1992
Shoppes at Foxchase
Soil Gas Survey
August 7, 1992
Shoppes at Foxchase
ATEC Site Characterization
November 20, 1992
Shoppes at Foxchase
NHP Response to Giles' Letter Regarding 11-20 Site Characterization
February 11, 1993
Shoppes at Foxchase
Underground Water Testing
August 23, 2004
Shoppes at Foxchase
VA DEQ Case Closure Letter
September 16, 2004
Gateway Overlook Shopping Center
Phase I Environmental Site Assessment
August 3, 2018
Gateway Overlook Shopping Center – TGIF
Phase I Environmental Site Assessment
August 31, 2018
Gateway Overlook Shopping Center
HPE Letter RE: Groundwater Monitoring Well Installation and Sampling
November 11, 2011
Gateway Overlook Shopping Center
HPE Letter RE: Groundwater Monitoring Well Installation and Sampling
July 10, 2013
Gateway Overlook Shopping Center
HPE Letter RE: Groundwater Monitoring Well Installation and Sampling
September 11, 2015
Gateway Overlook Shopping Center
HPE Letter RE: Groundwater Monitoring Well Installation and Sampling
September 12, 2016
Gateway Overlook Shopping Center
HPE Letter RE: Groundwater Monitoring Well Installation and Sampling
November 30, 2017
Gateway Overlook Shopping Center
HPE Letter RE: Groundwater Monitoring Well Installation and Sampling
August 16, 2018
Gateway Overlook Shopping Center
Phase I Environmental Site Assessment
December 9, 2005



                





--------------------------------------------------------------------------------




Gateway Overlook Shopping Center
Phase I Environmental Site Assessment
October 31, 2007
Gateway Overlook Shopping Center
Phase I and Limited Phase II Environmental Site Assessment
October 20, 2010
Gateway Overlook Shopping Center
Phase I Environmental Site Assessment – 7-Eleven
October 15, 2010
Gateway Overlook Shopping Center
Phase I Environmental Site Assessment – TGI Friday’s
October 15, 2010
Olney Village Shopping Center
Phase I Environmental Site Assessment
July 30, 2018
Olney Village Shopping Center
Phase II Environmental Site Assessment
September 2, 1998
Revised November 20, 2001
Revised October 21, 2002
Olney Village Shopping Center
Soil Boring Locations
December 8, 2011
Olney Village Shopping Center
Phase I and Limited Phase II Environmental Site Assessment
June 11, 2011
Wheaton Park Shopping Center
Phase I Environmental Site Assessment
July 31, 2018
Wheaton Park Shopping Center
Limited Phase II Environmental Site Assessment
April 27, 2016





                





--------------------------------------------------------------------------------






SCHEDULE 10.3

SELLERS’ PROPERTY INSURANCE CERTIFICATES


wareitfirstwashington_image8.jpg [wareitfirstwashington_image8.jpg]




                





--------------------------------------------------------------------------------




wareitfirstwashington_image9.jpg [wareitfirstwashington_image9.jpg]


                





--------------------------------------------------------------------------------




wareitfirstwashingto_image10.jpg [wareitfirstwashingto_image10.jpg]


                





--------------------------------------------------------------------------------




wareitfirstwashingto_image11.jpg [wareitfirstwashingto_image11.jpg]


                





--------------------------------------------------------------------------------




wareitfirstwashingto_image12.jpg [wareitfirstwashingto_image12.jpg]


                





--------------------------------------------------------------------------------




wareitfirstwashingto_image13.jpg [wareitfirstwashingto_image13.jpg]


                





--------------------------------------------------------------------------------




wareitfirstwashingto_image14.jpg [wareitfirstwashingto_image14.jpg]


                



